Exhibit 10.2

EXECUTION COPY

CREDIT AGREEMENT

 

 

KINGFISHER MIDSTREAM, LLC,

as Borrower,

ABN AMRO CAPITAL USA LLC,

as Administrative Agent and LC Issuer,

and CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

 

 

$200,000,000

August 8, 2017

ABN AMRO CAPITAL USA LLC

as

Sole Bookrunner and Sole Lead Arranger

EAST WEST BANK

as

Syndication Agent

WELLS FARGO BANK, NA

as

Documentation Agent

 

 

      CREDIT AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I - DEFINITIONS AND REFERENCES

     1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Exhibits and Schedules; Additional Definitions      31  

Section 1.3

  Terms Generally; References and Titles      31  

Section 1.4

  Calculations and Determinations      32  

Section 1.5

  Rounding      32  

Section 1.6

  Times of Day      32  

Section 1.7

  Joint Preparation; Construction of Indemnities and Releases      32  

ARTICLE II - THE LOANS AND LETTERS OF CREDIT

     32  

Section 2.1

  Commitments to Lend; Notes      32  

Section 2.2

  Requests for New Loans      33  

Section 2.3

  Continuations and Conversions of Existing Loans      34  

Section 2.4

  Use of Proceeds      35  

Section 2.5

  Interest Rates and Fees; Payment Dates; Retroactive Adjustments of Applicable
Interest Rates      35  

Section 2.6

  Optional Prepayments; Commitment Reductions      36  

Section 2.7

  Mandatory Prepayments      37  

Section 2.8

  Letters of Credit      38  

Section 2.9

  Requesting Letters of Credit      39  

Section 2.10

  Reimbursement and Participations      40  

Section 2.11

  Letter of Credit Fees      43  

Section 2.12

  No Duty to Inquire      43  

Section 2.13

  Sharing of Payments by Lenders      45  

Section 2.14

  Obligations of Lenders Several      45  

Section 2.15

  Cash Collateral      46  

Section 2.16

  Defaulting Lenders      47  

Section 2.17

  Increase in Aggregate Commitment      49  

ARTICLE III - PAYMENTS TO LENDERS

     50  

Section 3.1

  General Procedures      50  

Section 3.2

  Increased Costs      51  

Section 3.3

  Illegality      52  

Section 3.4

  Funding Losses      52  

Section 3.5

  Taxes      53  

Section 3.6

  Alternative Rate of Interest      57  

Section 3.7

  Mitigation Obligations; Replacement of Lenders      57  

Section 3.8

  Payments by Borrower; Presumptions by Administrative Agent      58  

ARTICLE IV - CONDITIONS PRECEDENT TO LENDING

     59  

Section 4.1

  Closing Date Conditions      59  

Section 4.2

  Additional Conditions Precedent      62  

ARTICLE V - REPRESENTATIONS AND WARRANTIES

     63  

Section 5.1

  No Default      63  

 

      CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.2

   Organization and Good Standing      63  

Section 5.3

   Authorization      63  

Section 5.4

   No Conflicts or Consents      64  

Section 5.5

   Enforceable Obligations      64  

Section 5.6

   Financial Statements; Material Adverse Effect; Equity Contributions      64  

Section 5.7

   Other Obligations and Restrictions      64  

Section 5.8

   Full Disclosure      65  

Section 5.9

   Litigation      65  

Section 5.10

   ERISA Plans and Liabilities      65  

Section 5.11

   Environmental Matters      66  

Section 5.12

   Names and Places of Business      67  

Section 5.13

   Subsidiaries      67  

Section 5.14

   Government Regulation      67  

Section 5.15

   Solvency      67  

Section 5.16

   Taxes      67  

Section 5.17

   Title to Properties; Intellectual Property      68  

Section 5.18

   Regulation U      70  

Section 5.19

   Operation and Condition of Properties; Compliance with Law      70  

Section 5.20

   Insurance      70  

Section 5.21

   No Restriction on Liens or Distributions      70  

Section 5.22

   Anti-Corruption Laws and Sanctions      71  

Section 5.23

   State Regulation      71  

Section 5.24

   FERC      71  

Section 5.25

   Title to Hydrocarbons      71  

Section 5.26

   EEA Financial Institutions      71  

ARTICLE VI - AFFIRMATIVE COVENANTS

     71  

Section 6.1

   Payment and Performance      71  

Section 6.2

   Books, Financial Statements and Reports      71  

Section 6.3

   Other Information and Inspections      73  

Section 6.4

   Notice of Material Events and Change of Address      74  

Section 6.5

   Maintenance and Operation of Properties      75  

Section 6.6

   Maintenance of Existence and Qualifications      76  

Section 6.7

   Payment of Trade Liabilities, Taxes, etc.      76  

Section 6.8

   Insurance      77  

Section 6.9

   Performance on Borrower’s Behalf      78  

Section 6.10

   Interest      78  

Section 6.11

   Compliance with Agreements and Law; Permits      78  

Section 6.12

   Environmental Matters; Environmental Reviews      78  

Section 6.13

   Evidence of Compliance      79  

Section 6.14

   Bank Accounts; Offset      79  

Section 6.15

   Non-Consolidation      80  

Section 6.16

   Guaranties of Borrower’s Subsidiaries      80  

Section 6.17

   Agreement to Deliver Security Documents      80  

Section 6.18

   Revenues      81  

Section 6.19

   Perfection and Protection of Security Interests and Liens      81  

Section 6.20

   Unrestricted Subsidiaries      82  

Section 6.21

   Commodity Exchange Act Keepwell Provisions      82  

 

   ii    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.22

   Post Closing      82  

ARTICLE VII - NEGATIVE COVENANTS

     83  

Section 7.1

   Indebtedness      83  

Section 7.2

   Limitation on Liens      83  

Section 7.3

   Hedging Contracts      84  

Section 7.4

   Limitation on Mergers, Issuances of Securities      84  

Section 7.5

   Limitation on Dispositions      84  

Section 7.6

   Limitation on Dividends, Distributions and Redemptions      85  

Section 7.7

   Limitation on Investments      86  

Section 7.8

   Limitation on Credit Extensions      87  

Section 7.9

   Transactions with Affiliates      88  

Section 7.10

   Prohibited Contracts      88  

Section 7.11

   Conduct of Business      88  

Section 7.12

   Amendments to Organizational Documents      89  

Section 7.13

   Fiscal Year      89  

Section 7.14

   Financial Covenants      89  

Section 7.15

   Sale and Leaseback Transactions      91  

Section 7.16

   Use of Proceeds      91  

Section 7.17

   Permitted Acquisitions      91  

Section 7.18

   Subsidiaries      91  

Section 7.19

   Designation and Conversion of Restricted and Unrestricted Subsidiaries     
92  

ARTICLE VIII - EVENTS OF DEFAULT AND REMEDIES

     93  

Section 8.1

   Events of Default      93  

Section 8.2

   Remedies      95  

Section 8.3

   Application of Proceeds After Acceleration      95  

ARTICLE IX - ADMINISTRATIVE AGENT

     97  

Section 9.1

   Appointment and Authority      97  

Section 9.2

   Exculpatory Provisions      97  

Section 9.3

   Reliance by Administrative Agent      98  

Section 9.4

   Non-Reliance on Administrative Agent and Other Lenders      99  

Section 9.5

   Rights as a Lender      99  

Section 9.6

   Investments      99  

Section 9.7

   Resignation of Administrative Agent      100  

Section 9.8

   Delegation of Duties      100  

Section 9.9

   No Other Duties, etc.      101  

Section 9.10

   Administrative Agent May File Proofs of Claim      101  

Section 9.11

   Guaranty Matters      101  

Section 9.12

   Collateral Matters      102  

Section 9.13

   Agreement to Assignment of ISDA Master Agreement      103  

Section 9.14

   Notice of Default      103  

Section 9.15

   Lender Hedging Obligations and Cash Management Obligations      104  

Section 9.16

   Credit Bidding      104  

ARTICLE X – MISCELLANEOUS

     105  

Section 10.1

   Waivers and Amendments; Acknowledgments      105  

 

   iii    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.2

   Survival of Agreements; Cumulative Nature      107  

Section 10.3

   Notices; Effectiveness; Electronic Communication      108  

Section 10.4

   Expenses; Indemnity; Damage Waiver      110  

Section 10.5

   Successors and Assigns; Joint and Several Liability      112  

Section 10.6

   Confidentiality      115  

Section 10.7

   Governing Law; Submission to Process      116  

Section 10.8

   Limitation on Interest      117  

Section 10.9

   Severability      118  

Section 10.10

   Counterparts; Integration; Effectiveness      118  

Section 10.11

   Waiver of Jury Trial, Punitive Damages, etc.      118  

Section 10.12

   No Advisory or Fiduciary Responsibility      118  

Section 10.13

   USA PATRIOT Act Notice      119  

Section 10.14

   Right of Setoff      119  

Section 10.15

   Payments Set Aside      120  

Section 10.16

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      120
 

 

Schedules and Exhibits:

Schedule 1

   -    Lenders Schedule

Schedule 2

   -    Disclosure Schedule

Schedule 3

   -    Security Schedule

Exhibit A

   -    Promissory Note

Exhibit B

   -    Borrowing Notice

Exhibit C

   -    Continuation/Conversion Notice

Exhibit D

   -    Compliance Certificate

Exhibit E

   -    Assignment and Assumption

Exhibit F-1

to Exhibit F-4

   -    Tax Forms

 

 

   iv    CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of August 8, 2017, by and among Kingfisher
Midstream, LLC, a Delaware limited liability company (“Borrower”), ABN AMRO
Capital USA LLC, as Administrative Agent and as initial LC Issuer, and the
Lenders referred to below.

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein, in
consideration of the Loans that may hereafter be made by Lenders and the Letters
of Credit that may be issued by LC Issuer at the request of Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I - DEFINITIONS AND REFERENCES

Section 1.1 Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

“Adjusted Base Rate” means, on any day, the per annum rate of interest equal to
the highest (redetermined daily) of (a) the per annum rate of interest
established by JPMorgan Chase Bank, N.A. (or any successor, “JPM”) from time to
time at its principal office in New York City as its prime rate or base rate for
U.S. dollar loans (such rate is a reference rate established by JPM from time to
time and does not necessarily represent the lowest or best rate actually charged
by JPM or the Lender to any customer), (b) the Adjusted Eurodollar Rate for a
one month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, or (c) the
Federal Funds Rate, plus one half of one percent (0.5%) per annum. Any change in
the Adjusted Base Rate due to a change in any of such rates referred to above
shall be effective as of 12:01 a.m. (New York City time) on the day such change
becomes effective.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
Administrative Agent to be equal to the quotient obtained by dividing (a) the
Eurodollar Rate for such Eurodollar Loan for such Interest Period by (b) 1 minus
the Reserve Requirement for such Eurodollar Loan for such Interest Period. The
Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Reserve Requirement changes.

“Administrative Agent” means ABN AMRO Capital USA LLC, as Administrative Agent
hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

      CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the Commitments of all the Lenders as the same may
be increased, reduced or terminated pursuant to the terms hereof.

“Agreement” means this Credit Agreement.

“Annualized Consolidated EBITDA” means (a) with respect to the Fiscal Quarter
ending September 30, 2017, Consolidated EBITDA for such Fiscal Quarter
multiplied by 4; (b) with respect to the Fiscal Quarter ending December 31,
2017, Consolidated EBITDA for the period of July 1, 2017 through December 31,
2017 multiplied by 2; and (c) with respect to the Fiscal Quarter ending
March 31, 2018, Consolidated EBITDA for the period of July 1, 2017 through
March 31, 2018 multiplied by 4/3rds.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means a Lender’s Domestic Lending Office (in the
case of Base Rate Loans) and such Lender’s Eurodollar Lending Office (in the
case of Eurodollar Loans).

“Applicable Margin” means the applicable rate per annum set forth in the grid
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by Administrative Agent pursuant
to Section 6.2(b):

Applicable Margin

 

Pricing Level

  Consolidated
Leverage Ratio   Eurodollar Loans
Letter of Credit
Fee Rate     Base Rate
Loans     Commitment
Fee Rate   1   >4.5:1     3.25 %      2.25 %      0.50 %  2   >4.0:1 but <4.5:1
    3.00 %      2.00 %      0.50 %  3   >3.5:1 but <4.0:1     2.75 %      1.75
%      0.50 %  4   >3.0:1 but <3.5:1     2.50 %      1.50 %      0.375 %  5  
>2.5:1 but <3.0:1     2.25 %      1.25 %      0.375 %  6   <2.5:1     2.00 %   
  1.00 %      0.375 % 

 

   2    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date on which a Compliance Certificate is delivered
pursuant to Section 6.2(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered;
provided, further that from the Closing Date through the First Reporting Date,
Pricing Level 2 shall apply. Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Margin for any period
shall be subject to the provisions of Section 2.5(f).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitment
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16 or Section 2.17. If the commitment of each Lender to
make Loans and the obligation of LC Issuer to issue or extend Letters of Credit
have been terminated pursuant to Section 8.1 or if the Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on the Lenders Schedule or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Approved Counterparty” means a counterparty to a Hedging Contract that at the
time of entering into such Hedging Contract either (a) is a Lender Counterparty
or (b) is a Person whose senior unsecured long-term debt obligations are rated A
or higher by S&P and A3 or higher by Moody’s (or whose obligations under the
applicable Hedging Contract are guaranteed by an Affiliate of such Person
meeting such rating standards).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means ABN AMRO Capital USA LLC, in its capacity as sole lead
arranger.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.

“Availability” means:

(a) from the Closing Date until, but excluding, the First Reporting Date, an
aggregate amount equal to $84,643,920; and

 

   3    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) On the First Reporting Date and on any date of determination thereafter
until the Maturity Date, an aggregate amount equal to the lesser of (i) the
Aggregate Commitment and (ii) the product of (A) Consolidated Adjusted EBITDA
for the most recently ended Rolling Period for which the financial statements
and Compliance Certificate were delivered pursuant to Section 6.2(a) or
(b) times (B) 4.50 on any date of determination prior to the Target EBITDA Date
and 4.75 on any date of determination on or after the Target EBITDA Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 U.S.C., as
amended.

“Base Rate Loan” means a Loan that bears interest with reference to the Adjusted
Base Rate.

“Borrower” has the meaning given to such term in the preamble to this Agreement.

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower that meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York City and Dallas, Texas.
Any Business Day in any way relating to Eurodollar Loans (such as the day on
which an Interest Period begins or ends) must also be a day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that should, in accordance with GAAP, appear as a liability on the
balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent or LC Issuer (as
applicable) and the Lenders, as collateral for LC Obligations or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if LC Issuer

 

   4    CREDIT AGREEMENT



--------------------------------------------------------------------------------

benefitting from such collateral shall agree in its discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) Administrative Agent and (b) LC Issuer. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within twelve (12) months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;

(b) demand deposits, and time deposits (including certificates of deposit)
maturing within twelve (12) months from the date of deposit thereof, with any
office of any Lender or with a domestic office of any national or state bank or
trust company that is organized under the Laws of the United States or any state
therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long term certificates of deposit are rated at least Aa3
by Moody’s or AA- by S&P;

(c) open market commercial paper, maturing within 270 days after acquisition
thereof, rated in the highest grade by Moody’s or S&P; and

(d) shares in any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating available from either S&P or
Moody’s.

“Cash Management Lender” means any Lender or any Affiliate of any Lender that
provides a Cash Management Service to any Restricted Person, in its capacity as
a provider of such service. If a Person ceases to be a Lender or an Affiliate of
a Lender, such Person shall nonetheless remain a Cash Management Lender, but
only with respect to transactions entered into thereunder during or prior to the
time such Person was a Lender or an Affiliate of a Lender.

“Cash Management Obligation” means any obligation of any Restricted Person
arising from time to time in respect of Cash Management Services heretofore,
presently or hereafter entered into with a Cash Management Lender; provided that
if any Person that was a Cash Management Lender ceases to be a Lender or an
Affiliate of a Lender, the Cash Management Obligations shall only include such
obligations to the extent arising from Cash Management Services provided to such
Restricted Person during or prior to the time such Person was a Lender or an
Affiliate of a Lender and shall not include any obligations arising from any
Cash Management Services provided to such Restricted Person after such Person
ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Services” means any banking services that are provided to any
Restricted Person by a Cash Management Lender (other than pursuant to this
Agreement), including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) stored value cards, (f) automated
clearing house or wire transfer services, or (g) treasury management, including
controlled disbursement, consolidated account, lockbox, overdraft, return items,
sweep and interstate depository network services.

 

   5    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following: (a) the
Identified Investors shall for any reason not have, collectively, record and
beneficial ownership, directly or indirectly, of greater than 75% of each class
of the Equity of Borrower or (b) Borrower shall not be controlled by Identified
Investors. As used in this definition “Identified Investors” means each of High
Mesa, Inc., ARM Energy Holdings, LLC, HPS Investment Partners, LLC, and any
limited liability companies managed by or whose managing member or investment
manager is or is directly or indirectly Controlled by, or any limited
partnerships whose general partner is or directly or indirectly controlled by,
or any other Person managed or directly or indirectly Controlled by, High Mesa,
Inc., ARM Energy Holdings, LLC or HPS Investment Partners, LLC.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 shall have been satisfied (or waived in accordance with
Section 10.10).

“Collateral” means substantially all of the property of Borrower and its
Restricted Subsidiaries as described in the Security Documents, together with
any other property and collateral described in the Security Documents,
including, among other things, the Mortgaged Properties and any other property
which may now or hereafter secure the Secured Obligations or any part thereof.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth on the
Lenders Schedule or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 10.5, as the same
may be increased, reduced or terminated pursuant to the terms hereof.

“Commitment Fee Rate” means, on any date, the rate per annum set forth as such
in the definition of Applicable Margin.

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder and the obligations of LC Issuer to issue Letters of
Credit hereunder have been terminated or the Notes first become due and payable
in full).

 

   6    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission issued with
respect to such Act or statute (or the application or official interpretation of
any thereof).

“Compliance Certificate” means a certificate in the form of Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Adjusted EBITDA” means, for any Rolling Period, the sum, without
duplication, of (a) Consolidated EBITDA for such Rolling Period or, with respect
to any Rolling Period ending prior to March 31, 2018, Annualized Consolidated
EBITDA plus (b) the amount approved by Administrative Agent as applicable
Material Project EBITDA Adjustments for such Rolling Period.

“Consolidated EBITDA” means, for any period (without duplication), the sum of
(a) Consolidated Net Income during such period (excluding extraordinary gains
and losses), plus (b) the following that were deducted in determining such
Consolidated Net Income (i) Consolidated Interest Expense, (ii) all income tax
expense, (iii) all depreciation and amortization (including amortization of good
will and debt issue costs), (iv) all extraordinary losses, (v) all non-recurring
expenses which do not represent a cash item in such period or any future period
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and including those resulting from the
requirements of ASC Topic 815, ASC Topic 410, or ASC Topic 360), (vi) for any
period including the Closing Date, fees and expenses incurred in connection with
this Agreement and the other Loan Documents that were deducted in determining
such Consolidated Net Income not to exceed $2,500,000 and (vii) for any period
after the Closing Date, fees and expenses incurred in connection with the
negotiation and consummation of any Permitted Acquisition, minus (in each case,
to the extent added to Consolidated Net Income), (c) all non-cash items of
income, all extraordinary gains, all gains on sales of assets, and all income
tax credits that were included in determining such Consolidated Net Income. For
the purposes of calculating Consolidated EBITDA for any Rolling Period, if at
any time during such Rolling Period Borrower or any Restricted Subsidiary shall
have made any Material Disposition or Material Acquisition or if Borrower shall
make any designation pursuant to Section 7.19, the Consolidated EBITDA for such
Rolling Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition or such designation pursuant
to Section 7.19 had occurred on the first day of such Rolling Period (such
calculations to be reasonably acceptable to the Administrative Agent).

 

   7    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means the categories of Liabilities of
Borrower and its properly Consolidated Restricted Subsidiaries described in the
definition of “Indebtedness” in this Section 1.1 (without duplication),
excluding Liabilities in respect of (i) letters of credit which have not been
drawn upon and (ii) transactions under Hedging Contracts which have not been
subject to an early termination.

“Consolidated Interest Expense” means, for any period, all interest paid or
accrued during such period on Indebtedness (including premium payments,
capitalized interest, amortization of original issue discount, and the interest
component of any deferred payment obligations and Capital Lease Obligations)
that was deducted in determining Consolidated Net Income during such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
calculated pursuant to Section 7.14(a).

“Consolidated Net Income” means, for any period, Borrower’s and its properly
Consolidated Restricted Subsidiaries’ gross revenues for such period, minus
Borrower’s and such Restricted Subsidiaries’ expenses and other proper charges
against income (including taxes on income, to the extent imposed), determined on
a Consolidated basis, after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings of any Person
(other than a Restricted Person) in which Borrower or any of its Restricted
Subsidiaries has an ownership interest, except that any Restricted Person’s
equity in the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to such Restricted Person as a dividend or
other distribution.

“Continuation” shall refer to the continuation pursuant to Section 2.3 of a
Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period. “Continued” has a meaning correlative thereto.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower that meets the requirements of
Section 2.3.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion” shall refer to a conversion pursuant to Section 2.3 of one Type of
Loan into another Type of Loan. “Converted” has a meaning correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deeds” has the meaning given in Section 5.17(h).

 

   8    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Default” means any Event of Default and any default, event or condition that
would, with the giving of any requisite notices or the passage of any requisite
periods of time, or both constitute an Event of Default.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to the sum of (i) 2.0% plus (ii) the Applicable
Margin then in effect for such Loan plus (iii) the Adjusted Base Rate then in
effect and (b) with respect to any Eurodollar Loan, the rate per annum equal to
the sum of (i) 2.0% plus (ii) the Applicable Margin then in effect for such Loan
plus (iii) the Adjusted Eurodollar Rate then in effect for such Loan, provided
in each case that no Default Rate charged by any Person shall ever exceed the
Highest Lawful Rate.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, any LC Issuer, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit within two (2) Business Days
of the date when due), (b) has notified Borrower, Administrative Agent or any LC
Issuer in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such equity interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to Borrower, each LC Issuer, and each Lender.

 

   9    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Disclosure Schedule” means Schedule 2 hereto.

“Disposition” or “Dispose” means the sale, assignment, conveyance, transfer,
license, lease or other disposition (including any sale and leaseback
transaction) of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith and any assignment,
termination or close out of any Hedging Contract.

“Disqualified Capital Stock” means any Equity in a Person that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity in such Person (which
would not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity in such Person (which
would not constitute Disqualified Capital Stock) at the option of the holder
thereof, in whole or in part (but if in part only with respect to such amount
that meets the criteria set forth in this definition), on or prior to the date
that is one year after the earlier of the Maturity Date and payment in full of
the Loans.

“Distribution” means (a) any dividend, distribution or other payment made by a
Restricted Person on or in respect of any Equity in such Restricted Person or
any other Restricted Person or to the direct or indirect holder of any such
Equity, other than reasonable and customary salary payments to employees of a
Restricted Person, or (b) any payment made by a Restricted Person to purchase,
redeem, acquire, retire, cancel, or terminate any Equity in such Restricted
Person or any other Restricted Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office,
branch, or agency through which it issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

   10    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.5(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.5(b)(iii)).

“Eligible Contract Participant” means, with respect to any Swap, a Person that
is an “eligible contract participant”, as defined in the Commodity Exchange Act,
with respect to such Swap.

“Environmental Laws” means any and all Laws to the extent relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes or to the remediation of any part of the environment in
connection with any of the foregoing.

“Equity” in any Person means any share of capital stock issued by such Person,
any general or limited partnership interest, profits interest, capital interest,
membership interest, or other equity interest in such Person, any option,
warrant or any other right to acquire any share of capital stock or any
partnership, profits, capital, membership or other equity interest in such
Person, and any other voting security issued by such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are (or were at
any time in the past six years) treated as a single employer under Section 414
of the Internal Revenue Code.

“ERISA Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to Title
IV of ERISA or Section 412 of the Internal Revenue Code and maintained,
contributed to or required to be contributed to by any ERISA Affiliate and with
respect to which any Restricted Person has a fixed or contingent liability.

“ERISA Plan Funding Rules” means the rules in the Internal Revenue Code and
ERISA (and related regulations and other guidance) regarding minimum funding
standards and minimum required contributions to ERISA Plans as set forth in
Sections 412, 430 and 436 of the Internal Revenue Code and Sections 302 and 303
of ERISA (and as set forth in Section 412 of the Internal Revenue Code and
Section 302 of ERISA for periods prior to the effective date of the Pension
Protection Act of 2006).

 

   11    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.

“Eurodollar Loan” means a Loan that bears interest with reference to the
Adjusted Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the ICE Benchmark Administration LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Administrative Agent’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one (1) month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one (1) month would be offered by
Administrative Agent’s London branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;

provided that, if at any time any such rate determined in accordance with the
foregoing provisions of this definition is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Event of Default” has the meaning given to such term in Section 8.1.

“Excess Cash” means any cash or Cash Equivalents of the Restricted Persons
(other than Cash Collateral) in excess of the Excess Cash Threshold in the
aggregate at any time, net of and reduced by (without duplication) (i) any cash
or Cash Equivalents set aside to pay in the ordinary course of business in an
amount up to the amount then due and owing to third parties and for

 

   12    CREDIT AGREEMENT



--------------------------------------------------------------------------------

which Restricted Persons have issued checks or initiated wires or ACH transfers
in order to pay (or will, within fifteen (15) Business Days, issue checks or
initiate wires or ACH transfers), (ii) any cash or Cash Equivalents constituting
purchase price deposits held in escrow by or on behalf of any third party
pursuant to a binding and enforceable purchase and sale agreement with such
third party containing customary provisions regarding the payment and refunding
of such deposits, (iii) any cash or Cash Equivalents to be used by any
Restricted Person within thirty (30) days to pay the purchase price for property
to be acquired by such Restricted Person pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment of such purchase price; provided that cash and Cash
Equivalents excluded pursuant to this clause (iii) shall not be excluded for
more than thirty (30) consecutive days at any time and (iv) without duplication
of amounts described in clause (i), cash or Cash Equivalents in an amount up to
the aggregate amount of outstanding checks or initiated wires or ACH transfers
issued by Restricted Persons which have not yet been subtracted from the balance
of the relevant accounts of such Restricted Persons.

“Excess Cash Threshold” means $15,000,000.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act by virtue of
such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty, grant of security interest or
lien to secure or provision of other support is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower under Section 3.7(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.5(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing LC Obligations at such time.

 

   13    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means the letter agreement, dated June 9, 2017 among Borrower,
Administrative Agent and Arranger.

“First Reporting Date” means the date on which Borrower delivers its financial
statements and Compliance Certificate required pursuant to Section 6.2(b) with
respect to the Fiscal Quarter ending September 30, 2017, together with a
certificate of a Responsible Officer which calculates Availability under clause
(b) of the definition thereof.

“Fiscal Quarter” means a 3 month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve (12) month period ending on December 31 of any
year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and that, in the case of Borrower and its
Consolidated Restricted Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements. If any change in any

 

   14    CREDIT AGREEMENT



--------------------------------------------------------------------------------

accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Borrower and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders, Administrative Agent and Borrower agree to negotiate in good
faith in respect of the modification of any covenants hereunder that are
affected by such change in order to cause them to measure substantially the same
financial performance as the covenants in effect immediately prior to such
change.

“Gathering System” means the Midstream Properties of the Restricted Persons
comprised of any pipeline or gathering system owned or leased from time to time
by any Restricted Person that is used in the business of such Restricted Person.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization, restriction,
policy, guideline or other directive or requirement, whether now, or hereinafter
in effect of any Governmental Authority.

“Guarantor” means any Person who has guaranteed some or all of the Secured
Obligations pursuant to a guaranty listed on the Security Schedule or any other
Restricted Subsidiary of Borrower that now or hereafter executes and delivers a
guaranty to Administrative Agent pursuant to Section 6.16.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for swaps, floors, puts,
caps, collars, caps, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies or bonds, or
indexes based on any of the foregoing, (b) an option or obligation to enter into
any of the foregoing agreements, (c) any option, futures or forward contract
traded on an exchange, and (d) any other derivative agreement similar to any of
the foregoing. If multiple transactions are entered into under a master
agreement, each such transaction that constitutes a Hedging Contract will be a
separate Hedging Contract for the purposes of this Agreement.

 

   15    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

“HPS Notes” means the promissory notes issued pursuant to the terms of the Note
Purchase Agreements, including the Tranche A Notes (as defined in the Note
Purchase Agreements), Tranche B Notes (as defined in the Note Purchase
Agreements), the Tranche C Notes (as defined in the Note Purchase Agreements)
and the Tranche D Notes.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, condensate or
natural gas liquids, and all other liquid or gaseous hydrocarbons, together with
all products separated, processed or refined therefrom.

“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):

(a) Liabilities for borrowed money;

(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services;

(c) Liabilities evidenced by a bond, debenture, note or similar instrument;

(d) Liabilities arising under Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract and calculated as if
an early termination of Hedging Contracts occurred on the date Indebtedness of
such Person is being determined), excluding any portion thereof that would be
accounted for as an interest expense under GAAP;

(e) Liabilities constituting principal under Capital Lease Obligations;

(f) Liabilities arising under conditional sales or other title retention
agreements relating to property purchased by such Person;

(g) Liabilities with respect to Disqualified Capital Stock;

(h) Liabilities (for example, repurchase agreements and sale/leaseback
agreements) consisting of an obligation to purchase or redeem securities or
other property of such Person, if such Liabilities arise out of or in connection
with the sale or issuance of the same or similar securities or property;

(i) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;

(j) Liabilities with respect to banker’s acceptances;

 

   16    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(k) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;

(l) Liabilities constituting Synthetic Lease Obligations;

(m) Liabilities with respect to payments received in consideration of
Hydrocarbons or other goods or services yet to be produced, acquired or
performed at the time of receipt of such payment (including obligations under
forward sale agreements or “take-or-pay” contracts to deliver Hydrocarbons in
return for payments already received and including the undischarged portion of
any production payment created by such Person or its Affiliate or for the
creation of which such Person or its Affiliate directly or indirectly received
payment);

(n) Liabilities owing under direct or indirect guaranties of Indebtedness of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Indebtedness
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Indebtedness,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;

(o) Indebtedness (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien on any property of such
Person, whether or not such Indebtedness is assumed by such Person; and

(p) Indebtedness (as defined in the other clauses of this definition) of a
partnership for which such Person is liable either by agreement, by operation of
Law or by a Governmental Requirement, but only to the extent of such liability;

provided, however, that Indebtedness does not include (i) obligations with
respect to surety or performance bonds and similar instruments entered into in
the ordinary course of business or with respect to appeal bonds, (ii) accounts
payable and other accrued expenses, liabilities or other obligations to pay the
deferred purchase price of property or services, incurred from time to time in
the ordinary course of business, which are not greater than ninety (90) days
past the date of billing or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, or (iii) endorsements of negotiable instruments for
collection or deposit. The Indebtedness of any Person shall include all
Liabilities of such Person of the types described in clauses (a) through (p)
above to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is not included as a liability of such
Person under GAAP. Unless otherwise expressly provided herein, references to the
amount of any Indebtedness refer to the outstanding principal amount thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

   17    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Initial Financial Statements” means (a) Borrower’s audited Consolidated annual
financial statements as of December 31, 2016, and (b) Borrower’s unaudited
quarterly Consolidated financial statements as of March 31, 2017.

“Insolvent” means with respect to any Person, that (a) such Person is insolvent
(as such term is defined in the Bankruptcy Code, and with all terms used in this
definition that are defined in the Bankruptcy Code having the meanings ascribed
to those terms in the text and interpretive case law applicable to the
Bankruptcy Code), (b) the sum of such Person’s debts, including absolute
liabilities and guaranties and other contingent liabilities, exceeds the value
of such Person’s assets, at a fair valuation, (c) such Person’s capital is
unreasonably small for the business in which such Person is engaged and intends
to be engaged, or (d) such Person has incurred (whether under the Loan Documents
or otherwise), or intends to incur debts that will be beyond its ability to pay
as such debts mature. In determining whether a Person is “Insolvent” all rights
of contribution of each Restricted Person against other Restricted Persons under
the guaranty of the Obligations, at law, in equity or otherwise shall be taken
into account.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each Eurodollar Loan, the last day of the Interest Period that is applicable
thereto and, if such Interest Period exceeds 3 months, the respective dates that
fall every 3 months after the beginning of such Interest Period shall also be
Interest Payment Dates; provided that the last day of each calendar month shall
also be an Interest Payment Date for each such Loan so long as any Event of
Default exists under Section 8.1(a) or (b).

“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/ Conversion Notice (which must be a Business
Day), and ending 1, 2, 3, or 6 months thereafter, as Borrower may elect in such
notice; provided that: (a) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day in a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day in a calendar month;
and (c) notwithstanding the foregoing, any Interest Period that would otherwise
end after the last day of the Commitment Period shall end on the last day of the
Commitment Period (or, if the last day of the Commitment Period is not a
Business Day, on the first preceding Business Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase or acquisition of Equity, Indebtedness or other obligations
or securities or by extension of credit, loan, advance, capital contribution or
otherwise and whether made in cash, by the transfer of property, or by any other
means or the purchase or other acquisition (in one

 

   18    CREDIT AGREEMENT



--------------------------------------------------------------------------------

transaction or a series of related transactions) of all or a material portion of
the assets of another Person, to the extent constituting a division or line of
business of such Person, and excluding, for the avoidance of doubt, purchases of
inventory or equipment in the ordinary course of business, or the guarantee of
or other surety obligation with respect to, Indebtedness of any other Person.

“IRS” means the Internal Revenue Service.

“ISP” means the International Standby Practices ISP98, International Chamber of
Commerce Publication No. 590, as from time to time amended, modified, or
replaced.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
Governmental Requirement of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

“LC Conditions” has the meaning given to such term in Section 2.8.

“LC Issuer” means each of ABN AMRO Capital USA LLC, as the initial LC Issuer,
and one or more other Lenders acceptable to Borrower and the Administrative
Agent, which Lender or Lenders shall act in the capacity as the issuer of
Letters of Credit hereunder.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts that LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“LC Sublimit” means $20,000,000.

“Lender Counterparty” means (a) any Lender or any Affiliate of any Lender that
entered into a Hedging Contract with any Restricted Person before or while such
Person was a Lender or an Affiliate of a Lender, or (b) any assignee of any
Person described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender. If a Person ceases to be a Lender or an Affiliate of a
Lender but remains a party to one or more Hedging Contracts with a Restricted
Person that were entered into prior to such cessation, such Person shall remain
a Lender Counterparty, but only with respect to Hedging Contracts and
transactions thereunder that were entered into prior to the time such Person
ceased to be a Lender or an Affiliate of a Lender.

“Lender Hedging Obligation” means any obligation of any Restricted Person
arising from time to time under any Hedging Contract heretofore, presently or
hereafter entered into with a Lender Counterparty; provided that (a) if any
Person that was a Lender Counterparty ceases to be a Lender or an Affiliate of a
Lender, the obligations owing to such Person under any Hedging Contracts shall
continue to be Lender Hedging Obligations only to the extent arising from
transactions entered into during or prior to the time such Person was a Lender
or an Affiliate of a Lender and the Lender Hedging Obligations shall not include
any obligations arising from any

 

   19    CREDIT AGREEMENT



--------------------------------------------------------------------------------

transaction entered into after such Person ceases to be a Lender or an Affiliate
of a Lender, (b) if any obligation that is a Lender Hedging Obligation is
assigned or transferred to any Person that is not a Lender Counterparty, such
obligation shall thereupon cease to be a Lender Hedging Obligation, and (c) the
Lender Hedging Obligations owed by any Restricted Person shall not include any
Excluded Swap Obligation with respect to such Restricted Person.

“Lender Parties” means Administrative Agent, LC Issuer, and all Lenders.

“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), including ABN AMRO Capital USA LLC in its
capacity as a Lender hereunder rather than as Administrative Agent or LC Issuer,
and the successors of each such party as a Lender hereunder pursuant to
Section 10.5.

“Lenders Schedule” means Schedule 1 hereto.

“Letter of Credit” means any standby letter of credit issued by LC Issuer
hereunder at the application of Borrower.

“Letter of Credit Fee Rate” means, on any date, the rate per annum set forth as
such in the definition of “Applicable Margin”.

“Letter of Credit Termination Date” means the date that is five (5) days prior
to the Maturity Date or, if such day is not a Business Day, the next preceding
Business Day.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that (x) provides for the payment of such Liabilities out of
such property or assets or (y) that allows such creditor to have such
Liabilities satisfied out of such property or assets, in each case, prior to the
general creditors of any owner thereof, including any lien, mortgage, security
interest, pledge, deposit, production payment, rights of a vendor under any
title retention or conditional sale agreement or lease substantially equivalent
thereto, tax lien, mechanic’s or materialman’s lien, or any other charge or
encumbrance for security purposes, whether arising by Law or agreement or
otherwise, but excluding any right of offset that arises without agreement in
the ordinary course of business. “Lien” also means any filed financing
statement, any registration of a pledge (such as with an issuer of
uncertificated securities), or any other arrangement or action that would serve
to perfect a Lien described in the preceding sentence, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Pledge Agreement, the Letters of Credit, the LC Applications, the Fee Letter,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

 

   20    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Loans” has the meaning given to such term in Section 2.1.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property (including by way of merger or consolidation) that
involves the payment of consideration by any Restricted Person in excess of
$20,000,000.

“Material Adverse Effect” means (a) a material and adverse change in, or
material adverse effect on, (i) the Restricted Persons’ businesses, assets,
properties, liabilities (actual or contingent), operations, condition (financial
or otherwise), or prospects, considered as a whole, or (ii) Borrower’s ability
to timely pay the Obligations or any Restricted Person’s ability to perform its
obligations under any Loan Document to which it is a party, or (b) except to the
extent caused by a written release or amendment of any Loan Document, (i) a
material impairment of the rights and remedies of Administrative Agent or any
Lender Party under any Loan Document, or (ii) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Restricted
Person of any Loan Document to which it is a party.

“Material Contracts” means, individually or collectively as the context
requires, (a) any Material Gathering Contract, and (b) any other contract or
other arrangement to which any Restricted Person is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
would reasonably be expected to have a Material Adverse Effect.

“Material Disposition” means any disposition of property or series of related
dispositions of properties that yields gross proceeds to Borrower or any of its
Restricted Subsidiaries in excess of $10,000,000.

“Material Gathering Contract” means each gathering, treating or processing
contract entered into by Borrower or any Restricted Subsidiary that (a) if a
fee-based contract, provides for aggregate payments to Borrower or such
Restricted Subsidiary during any twelve (12) month period in excess of
$3,000,000, and (b) if a percentage of proceeds contract, is reasonably
anticipated to result in a share of proceeds retained by Borrower or such
Restricted Subsidiary for its own account during any twelve (12) month period in
excess of $3,000,000.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or any obligations in respect of one or more Hedging Contracts, of
any one or more of Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding the Threshold Amount. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Borrower or
any Restricted Subsidiary in respect of any Hedging Contract at any time shall
be the Swap Termination Value of such Hedging Contract.

“Material Project EBITDA Adjustment” means, with respect to each Material
Project:

(a) with the prior written consent of the Administrative Agent, prior to the
date on which a Material Project has achieved completion of construction and
commencement of commercial operation (the “Commercial Operation Date”) (but
including the Rolling Period ending on the last day of the Fiscal Quarter in
which such Commercial Operation Date occurs), a

 

   21    CREDIT AGREEMENT



--------------------------------------------------------------------------------

percentage (based on the then-current completion percentage of such Material
Project as of the relevant date of determination) of an amount to be approved by
the Administrative Agent as the incremental projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project (such amount to
be determined based upon incremental projected revenues from enforceable fee
based contracts, dedications, minimum revenue contracts and other contracts
acceptable to the Administrative Agent and entered into between one or more
Restricted Persons, on the one hand, and third-party customers, on the other,
the creditworthiness and applicable projected production of such customers,
capital and other costs, operating and administrative expenses, the scheduled
Commercial Operation Date and other factors reasonably deemed appropriate by the
Administrative Agent), which may, at Borrower’s option exercised as provided
below, be added to Consolidated EBITDA for the Rolling Period ending on the last
day of the Fiscal Quarter in which construction or expansion of such Material
Project commences and for each Rolling Period thereafter until the Commercial
Operation Date of such Material Project (including the Rolling Period ending on
the last day of the Fiscal Quarter in which such Commercial Operation Date
occurs, but net of any Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided, that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for Rolling Periods ending
after the scheduled Commercial Operation Date to (but excluding) the Rolling
Period ending on the last day of the first full quarter after its Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 60 days or less, 0%, (ii) longer than 60 days, but not more than 90
days, 33-1/3%, (iii) longer than 90 days but not more than 120 days, 66-2/3%,
and (iv) longer than 120 days, 100%; and

(b) with the prior written consent of the Administrative Agent, beginning with
the Rolling Period ending on the last day of the first full Fiscal Quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding Rolling Periods, an amount approved by the Administrative
Agent as the projected Consolidated EBITDA (determined in the same manner set
forth in clause (a) above) attributable to such Material Project for the then
remaining balance of the four full Fiscal Quarter period following such
Commercial Operation Date, which may, at Borrower’s option exercised as provided
below, be added to Consolidated EBITDA for such Rolling Periods.

Notwithstanding the foregoing:

(1) no such Material Project EBITDA Adjustment shall be allowed with respect to
a Material Project unless:

(x) at least thirty (30) days (or such lesser period as is reasonably acceptable
to the Administrative Agent) prior to the delivery of any Compliance Certificate
required by Section 6.2(b) for the most recently ended Rolling Period for which
Borrower desires to commence inclusion of a proposed Material Project EBITDA
Adjustment in Consolidated Adjusted EBITDA (the “Initial MPA Period”), Borrower
shall have given written notice to the Administrative Agent of Borrower’s
request to include a proposed Material Project EBITDA Adjustment, which notice
shall be accompanied by pro forma projections of the Consolidated EBITDA
attributable to such Material Project; and

 

   22    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(y) prior to the delivery of any Compliance Certificate required by
Section 6.2(b) for the Initial MPA Period, the Administrative Agent shall have
(i) received such other information and documentation as the Administrative
Agent reasonably request in form and substance satisfactory to the
Administrative Agent and (ii) shall have approved the inclusion of such Material
Project EBITDA Adjustment and shall have approved the applicable amount or
amounts thereof, which approved amount or amounts shall the Material Project
EBITDA Adjustment for the applicable Rolling Period; and

(2) the aggregate amount of all Material Project EBITDA Adjustments during any
Rolling Period shall not exceed 15% of Consolidated EBITDA for such Rolling
Period (i.e., before giving effect to any Material Project EBITDA Adjustments).

“Material Projects” means any capital project of any Restricted Person with
respect to the construction or expansion of pipelines, wells, gathering systems
or other facilities, provided that the aggregate capital cost of such capital
project (inclusive of capital costs expended prior to the acquisition thereof)
is reasonably expected to exceed, or exceeds, $20,000,000, as determined by
Borrower in its reasonable discretion; provided further that the scheduled
commercial operation date for each Material Project shall be reasonably
projected by Borrower and shall be reasonably acceptable to the Administrative
Agent.

“Matured LC Obligations” means all obligations of any Restricted Person to
reimburse the LC Issuer for amounts paid by LC Issuer on drafts or demands for
payment drawn or made under or purported to be drawn on or made under any Letter
of Credit and all other amounts due and owing to LC Issuer under any LC
Application for any Letter of Credit, to the extent the same have not been
repaid to LC Issuer (with the proceeds of Loans or otherwise).

“Maturity Date” means August 8, 2021.

“Midstream Properties” means all tangible property used in (a) gathering,
compressing, treating, processing and transporting Hydrocarbons;
(b) fractionating and transporting Hydrocarbons; (c) marketing Hydrocarbons; and
(d) water distribution, supply, treatment and disposal services thereof,
including, Gathering Systems, Plants, storage facilities, surface leases, Rights
of Way and servitudes related to each of the foregoing. Unless otherwise
specified herein, “Midstream Properties” shall be deemed to refer to such
properties owned by the Restricted Persons.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Mortgaged Properties” means all present and future properties of one or more of
Borrower and its Restricted Subsidiaries in which one or more of Borrower and
its Restricted Subsidiaries has granted or does hereafter grant a mortgage or
Lien to or for the benefit of Administrative Agent for the benefit of the
Secured Parties.

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means the cash payments received by Borrower or any of its
Restricted Subsidiaries from any Disposition or proceeds of any casualty event
or condemnation, net of (a) the direct costs incurred in connection with such
Disposition (including fees payable to

 

   23    CREDIT AGREEMENT



--------------------------------------------------------------------------------

brokers and attorneys) or collection of such proceeds of casualty event or
condemnation, and (b) property taxes, transfer taxes, income taxes and any other
taxes paid or payable by Borrower or any of its Restricted Subsidiaries in
connection with such Disposition.

“Nominated Person” means “nominated person” as defined in Article 5 of the UCC.

“Note” has the meaning given to such term in Section 2.1.

“Note Purchase Agreements” means, together, (a) that certain Note Purchase
Agreement dated as of August 31, 2015, among ARM Midstream, LLC, Highbridge
Principal Strategies, LLC, and the holders party thereto (as amended, restated,
supplemented or otherwise modified prior to the date hereof) and (b) that
certain Note Purchase Agreement dated as of August 31, 2015, among HMS
Kingfisher HoldCo, LLC, Highbridge Principal Strategies, LLC, and the holders
party thereto (as amended, restated, supplemented or otherwise modified prior to
the date hereof).

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all LC Obligations. “Obligation” means any part of the Obligations.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).

“Participant” has the meaning given to such term in Section 10.5(d).

“Participant Register” has the meaning given to such term in Section 10.5(d).

 

   24    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56), which was signed into law October 26, 2001.

“Payment in Full” means the full and final payment of all Obligations (other
than contingent indemnification and reimbursement obligations for which no
demand has been made) owing to Administrative Agent, LC Issuer or the Lenders
under the Loan Documents, the termination of all Commitments, and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to Administrative Agent and LC Issuer have
been made).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” means any acquisition consummated in accordance with
Section 7.17.

“Permitted Investments” means any Investment permitted under Section 7.7.

“Permitted Liens” means:

(a) statutory Liens for taxes, assessments or other governmental charges or
levies that are not yet delinquent or that are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b) landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens that do not secure Indebtedness, in each case
only to the extent arising in the ordinary course of business and only to the
extent securing obligations that are not delinquent or that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been maintained in accordance with GAAP;

(c) minor defects and irregularities in title to property consisting of
easements or right of way, so long as such defects and irregularities neither
secure Indebtedness nor materially impair the value of such property or the use
of such property for the purposes for which such property is held;

(d) deposits of cash, letters of credit, or securities to secure the performance
of bids, trade contracts, leases, statutory obligations and other obligations of
a like nature (excluding appeal bonds) incurred in the ordinary course of
business and not constituting Indebtedness;

(e) Liens under the Security Documents;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of any Restricted Person for purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure Indebtedness and that do not
materially interfere with the future development of such property or with cash
flow from such property;

 

   25    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) encumbrances consisting of deed restrictions, zoning restrictions,
easements, governmental or environmental permitting and operation restrictions,
the exercise by Governmental Authorities or third parties of eminent domain or
condemnation rights, or any other similar restrictions on the use of the
Midstream Properties, none of which materially impairs the use of such property
by Restricted Person in the operation of its business, and none of which is or
shall be violated in any material respect by existing or proposed operations;

(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings that may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired no action to enforce such Lien has been commenced, and such Liens are
covered by a bond or insurance reasonably acceptable to Administrative Agent;
and

(i) Liens on property to secure purchase money Indebtedness used to acquire such
property and Liens constituting of Capital Leases, in each case to the extent
permitted by Section 7.1(f).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
established by a Restricted Person and any ERISA Plan.

“Plants” means the Midstream Properties of the Restricted Persons comprised of
any plants owned or leased from time to time by any Restricted Person that are
used in the business of such Restricted Person for compression, storage,
handling, treating, separation or processing of Hydrocarbons.

“Platform” has the meaning given to such term in Section 10.3(d)(i).

“Pledge Agreement” has the meaning given to such term in the Security Schedule.

“Pledgor” has the meaning given to such term in the Security Schedule.

“Recipient” means (a) Administrative Agent, (b) any Lender, and (c) any LC
Issuer, as applicable.

“Refined Products” means gasoline, diesel fuel, jet fuel, asphalt and asphalt
products, and other refined products of crude oil.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

   26    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the Aggregate Commitment or, if the commitment of each
Lender to make Loans and the obligation of LC Issuer to issue or extend Letters
of Credit have been terminated pursuant to Section 8.1, Lenders holding greater
than 50% in the aggregate of the Facility Usage (with the aggregate amount of
each Lender’s risk participation and funded participation in LC Obligations
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Facility Usage held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities that
includes deposits by reference to which the Adjusted Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets that
includes Eurodollar Loans.

“Responsible Officer” means, with respect to Borrower, the Chief Executive
Officer, President or Chief Financial Officer of Borrower, and with respect to
any other Restricted Person, if such Restricted Person is a corporation, the
President or Chief Financial Officer of such Restricted Person, if such
Restricted Person is a limited liability company, a Manager or officer of such
Restricted Person, as applicable, and if such Restricted Person is a limited
partnership, the applicable officer of the general partner of such limited
partnership.

“Restricted Person” means any of Borrower, and each Restricted Subsidiary of
Borrower.

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

“Rights of Way” has the meaning given to such term in Section 5.17(f).

“Rolling Period” means, with respect to the Fiscal Quarters ending on
September 30, 2017, December 31, 2017 and March 31, 2018, respectively, the one,
two and three Fiscal Quarter periods ending on such dates, and with respect to
each Fiscal Quarter ending June 30, 2018 and thereafter, the period of four
consecutive Fiscal Quarters ending on the last day of such Fiscal Quarter.

 

   27    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies) and any successor thereto that is a nationally recognized rating
agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country and any other Person that is the subject or
target of Sanctions, or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” means all Obligations, Cash Management Obligations, and
Lender Hedging Obligations.

“Secured Parties” means the Lender Parties, the Lender Counterparties, and the
Cash Management Lenders.

“Security Documents” means the guaranties, deeds of trust, mortgages, pledge
agreements, security agreements and other documents listed in the Security
Schedule and all other security agreements, deeds of trust, mortgages, chattel
mortgages, pledges, guaranties, financing statements, continuation statements,
extension agreements, subordination agreements, intercreditor agreements, and
other agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Administrative Agent in connection with this Agreement or
any transaction contemplated hereby to secure or guarantee the payment of any
part of the Secured Obligations or the performance of any Restricted Person’s
other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 3 hereto.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person in which more than 50% of the Equity or more than 50% of the
ordinary voting power (irrespective of whether or not at the time Equity of any
other class or classes of such Person shall have or might have voting power by
reason of the happening of any contingency) are, as of such date, owned or held
by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent.

 

   28    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means any obligation to pay or perform under any Swap, whether
as a party to such Swap or by providing any guarantee of or provision of support
for such Swap (and whether or not such obligation is a Lender Hedging Obligation
hereunder).

“Swap Termination Value” means, in respect of any one or more Hedging Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Contracts, (a) for any date on or after the
date such Hedging Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Contracts, as determined by the
counterparties to such Hedging Contracts (including, without duplication, any
unpaid amounts due on the date of calculation).

“Synthetic Lease Obligations” means, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under so called
synthetic leases which are attributable to principal and, without duplication,
(b) all rental and purchase price payment obligations of such Person under such
synthetic leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Target EBITDA Date” means the date on which financial statements for a Fiscal
Quarter or Fiscal Year are delivered to Administrative Agent in accordance with
Section 6.2(a) or (b), together with the Compliance Certificate in accordance
with Section 6.2(b), which demonstrate that Consolidated EBITDA for the Rolling
Period ending on the last day of such Fiscal Quarter or Fiscal Year is greater
than or equal to $75,000,000; provided, however, if at any time following the
occurrence of the Target EBITDA Date, Borrower or any Restricted Subsidiary
makes a Material Disposition and Consolidated EBITDA shall be less than
$75,000,000 after giving pro forma effect to such Material Disposition, then for
all purposes under this Agreement, the Target EBITDA Date shall be deemed to
have not occurred beginning on the date of the consummation of such Material
Disposition and continuing until the date upon which financial statements for a
Fiscal Quarter or Fiscal Year are delivered to Administrative Agent in
accordance with Section 6.2(a) or (b), together with the Compliance Certificate
in accordance with Section 6.2(b), which demonstrate that Consolidated EBITDA
for the Rolling Period ending on the last day of such Fiscal Quarter or Fiscal
Year is again greater than or equal to $75,000,000.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

   29    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Termination Event” means (a) the occurrence with respect to any ERISA Plan
subject to Title IV of ERISA of (i) a reportable event described in
Section 4043(c)(5) or (6) of ERISA or (ii) any other reportable event described
in Section 4043(c) of ERISA other than such a reportable event for which the
30-day notice requirement has been waived, or (b) the withdrawal by any ERISA
Affiliate from an ERISA Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the filing of a notice of intent to terminate
any ERISA Plan subject to Title IV of ERISA or the treatment of any amendment to
such an ERISA Plan as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the PBGC under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan, or (f) any failure by
any ERISA Plan to satisfy the ERISA Plan Funding Rules, whether or not waived,
or (g) the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any ERISA Plan, the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any ERISA Plan, or (h) a determination that any ERISA Plan subject to
Title IV of ERISA is, or is expected to be, an at-risk plan (as defined in
Section 430 of the Internal Revenue Code or Section 303 of ERISA) and the
funding target attainment percentage (as defined in Section 430 of the Internal
Revenue Code or Section 303 of ERISA) for such plan is, or is expected to be,
less than 60 percent, or (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent, upon any ERISA
Affiliate.

“Threshold Amount” means $2,000,000.

“Tranche D Notes” shall have the meaning assigned to such term in the Note
Purchase Agreements.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time or of any other state the laws of which are required to be applied
in connection with the perfecting of security interests in any Collateral.

“UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended, modified or replaced from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) any Subsidiary which Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 7.19 or (ii) that is a subsidiary of an Unrestricted Subsidiary,
excluding any such Subsidiary that is subsequently re-designated as a Restricted
Subsidiary in accordance with this Agreement.

“Unused Availability” means, at any time of determination, an amount equal to
(a) the Availability minus (b) the Facility Usage.

 

   30    CREDIT AGREEMENT



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Withholding Agent” means Borrower and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3 Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” References to a Person’s “discretion” means its sole
and absolute discretion. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any Law herein shall,
unless otherwise specified, refer to such Law, as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The phrases “this section” and “this subsection” and similar
phrases refer only to the sections or subsections hereof in which such phrases
occur. The word “or” is not exclusive. Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer. References to “days” shall mean calendar days, unless the term “Business
Day” is used.

 

   31    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 1.4 Calculations and Determinations. All calculations under the Loan
Documents of interest chargeable with respect to Eurodollar Loans and of fees
shall be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days. All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate. Each determination by a Lender Party of amounts to be paid under
Article III or any other matters that are to be determined hereunder by a Lender
Party (such as any Eurodollar Rate, Adjusted Eurodollar Rate, Business Day,
Interest Period, or Reserve Requirement) shall, in the absence of manifest
error, be conclusive and binding. Unless otherwise expressly provided herein or
unless Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under ASC Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof. Notwithstanding anything herein to the
contrary, for the purposes of calculating any of the ratios tested under
Section 7.14, and the components of each such ratios, all Unrestricted
Subsidiaries, and their subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any cash dividends of distributions actually paid by any Unrestricted
Subsidiary or any of its subsidiaries to Borrower or any Restricted Person,
which shall be deemed to be income to Borrower or such Restricted Subsidiary
when actually received by it to the extent provided in the definition of
Consolidated Net Income.

Section 1.5 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.7 Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto that would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

ARTICLE II - THE LOANS AND LETTERS OF CREDIT

Section 2.1 Commitments to Lend; Notes. Subject to the terms and conditions
hereof, each Lender agrees to make loans to Borrower (herein called such
Lender’s “Loans”) upon Borrower’s request from time to time during the
Commitment Period, provided that (a) subject to Sections 3.3, 3.4 and 3.6, Loans
of the same Type shall be made by Lenders in accordance with their respective
Applicable Percentages and as part of the same Borrowing, and (b) after giving
effect to such Loans, the Facility Usage does not exceed the Availability at
such time. The aggregate amount of all Loans (other than Loans made pursuant to
Section 2.10(b)) in any

 

   32    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrowing must be greater than or equal to (a) in the case of Eurodollar Loans,
$1,000,000 or any higher integral multiple of $100,000, (b) in the case of Base
Rate Loans, $500,000 or any higher integral multiple of $100,000, or (c) must
equal the remaining Unused Availability. Borrower may have no more than four
(4) Borrowings of Eurodollar Loans outstanding at any time. Interest on each
Loan shall accrue and be due and payable as provided herein. Each Loan shall be
due and payable as provided herein, and shall be due and payable in full on the
Maturity Date. Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow hereunder. The obligation of Borrower to repay to each
Lender the aggregate amount of all Loans made by such Lender, together with
interest accruing in connection therewith, may, at the option and upon the
request of a Lender, be evidenced by a single promissory note (herein called
such Lender’s “Note”) made by Borrower payable to such Lender or its registered
assigns in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.

Section 2.2 Requests for New Loans. Borrower must give to Administrative Agent
written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Loans to be advanced by Lenders. Each
such notice constitutes a “Borrowing Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which date shall be the first
day of the Interest Period that is to apply thereto), and the length of the
applicable Interest Period; and

(b) be received by Administrative Agent not later than 11:00 a.m. on (i) the day
on which any such Base Rate Loans are to be made, or (ii) the 3rd Business Day
preceding the day on which any such Eurodollar Loans are to be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters that are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in New York City the amount of such Lender’s new
Loan in immediately available funds, and upon receipt of such funds, unless to
its actual knowledge any conditions precedent to such Loans have been neither
met nor waived as provided herein, Administrative Agent shall promptly make such
Loans available to Borrower. Unless Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to Administrative Agent such Lender’s share of
such Borrowing, Administrative Agent may in its discretion assume that such
Lender has made such share available on such date in accordance with this
Section 2.2 and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to Administrative Agent, then
the applicable Lender and Borrower severally

 

   33    CREDIT AGREEMENT



--------------------------------------------------------------------------------

agree to pay to Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

Section 2.3 Continuations and Conversions of Existing Loans. Borrower may make
the following elections with respect to Loans already outstanding: to convert
Base Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base Rate
Loans on the last day of the Interest Period applicable thereto, and to continue
Eurodollar Loans beyond the expiration of such Interest Period by designating a
new Interest Period to take effect at the time of such expiration. In making
such elections, Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings, provided that Borrower may have no more
than four (4) Borrowings of Eurodollar Loans outstanding at any time. To make
any such election, Borrower must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice constitutes a “Continuation/Conversion Notice”
hereunder and must:

(a) specify the existing Loans that are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be continued or converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which date shall be the first day of the Interest Period that is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by Administrative Agent not later than 10:00 a.m. on (i) the day
on which any such Continuation or Conversion to Base Rate Loans is to occur, or
(ii) the 3rd Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters that are
required to be set out in such written confirmation. Upon

 

   34    CREDIT AGREEMENT



--------------------------------------------------------------------------------

receipt of any such Continuation/Conversion Notice, Administrative Agent shall
give each Lender prompt notice of the terms thereof. Each
Continuation/Conversion Notice shall be irrevocable and binding on Borrower.
During the continuance of any Default, Borrower may not make any election to
convert existing Loans into Eurodollar Loans or continue existing Loans as
Eurodollar Loans. If (due to the existence of a Default or for any other reason)
Borrower fails to timely and properly give any Continuation/Conversion Notice
with respect to a Borrowing of existing Eurodollar Loans at least three
(3) Business Days prior to the end of the Interest Period applicable thereto,
such Eurodollar Loans shall automatically be converted into Base Rate Loans at
the end of such Interest Period. No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate applicable to
already outstanding Loans.

Section 2.4 Use of Proceeds. Borrower shall use all Loans to (a) pay fees and
expenses payable in connection with the closing of this Agreement and the
funding of the initial Loans hereunder, (b) for acquisitions permitted by
Section 7.17, (c) to finance capital expenditures, (d) to refinance from time to
time Matured LC Obligations, (e) to fund cash distributions to pay interest on
the HPS Notes to the extent permitted pursuant to Section 7.6, (f) to fund cash
distributions to repay the Tranche D Notes to the extent permitted by
Section 7.6, and (g) provide working capital for its operations. Borrower shall
use all Letters of Credit for its lawful business purposes. In no event shall
the funds from any Loan or any Letter of Credit be used directly or indirectly
by any Person for personal, family, household or agricultural purposes or for
the purpose, whether immediate, incidental or ultimate, of purchasing, acquiring
or carrying any “margin stock” (as such term is defined in Regulation U) or to
extend credit to others directly or indirectly for the purpose of purchasing or
carrying any such margin stock. Borrower represents and warrants that Borrower
is not engaged principally, or as one of Borrower’s important activities, in the
business of extending credit to others for the purpose of purchasing or carrying
such margin stock. No part of the proceeds of any Loan, directly or indirectly,
will be used for the purpose of financing the activities of any Person currently
subject to any Sanctions.

Section 2.5 Interest Rates and Fees; Payment Dates; Retroactive Adjustments of
Applicable Interest Rates.

(a) Interest Rates. Subject to Section 2.5(b) below, (i) each Base Rate Loan
shall bear interest on each day outstanding at a per annum rate equal to sum of
the Applicable Margin in effect for such day plus the Adjusted Base Rate in
effect on such day, and (ii) each Eurodollar Loan shall bear interest on each
day during the related Interest Period at a per annum rate equal to sum of the
Applicable Margin in effect for such day plus the related Adjusted Eurodollar
Rate in effect on such day. Subject to subsection (b) below, all other
Obligations shall bear interest on each day outstanding at a per annum rate
equal to sum of the Applicable Margin in effect for such day plus the Adjusted
Base Rate in effect on such day; provided in no case shall such rate charged
shall ever exceed the Highest Lawful Rate.

 

   35    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Default Rate. If an Event of Default shall have occurred and be continuing
under Section 8.1(a), (b), (j)(i), (j)(ii), or (j)(iii), all outstanding
Obligations shall bear interest at the applicable Default Rate. In addition, if
an Event of Default shall have occurred and be continuing (other than under
Section 8.1(a), (b), (j)(i), (j)(ii), or (j)(iii)), Required Lenders (or
Administrative Agent at the direction of Required Lenders) may, by notice to
Borrower, elect to have all the outstanding Obligations bear interest at the
applicable Default Rate, whereupon such Obligations shall bear interest at the
applicable Default Rate until the earlier of (i) the first date thereafter upon
which there shall be no Event of Default continuing and (ii) the date upon which
Required Lenders shall have rescinded such notice.

(c) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
Borrower will pay to Administrative Agent for the account of each Lender a
commitment fee determined on a daily basis by applying the Commitment Fee Rate
to the remainder of (i) such Lender’s Commitment minus (ii) such Lender’s
Applicable Percentage of the Facility Usage determined at the end of each day
during the Commitment Period. This commitment fee shall be due and payable in
arrears on the last day of each Fiscal Quarter and at the end of the Commitment
Period.

(d) Fee Letter. In addition to all other amounts due under the Loan Documents,
Borrower will pay fees to Administrative Agent as described in the Fee Letter.

(e) Payment Dates. On each Interest Payment Date relating to Base Rate Loans,
Borrower shall pay to Lenders all unpaid interest that has accrued on the Base
Rate Loans to but not including such Interest Payment Date. On each Interest
Payment Date relating to a Eurodollar Loan, Borrower shall pay to Lenders all
unpaid interest that has accrued on such Eurodollar Loan to but not including
such Interest Payment Date.

(f) Retroactive Adjustments of Applicable Interest Rates. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower or
for any other reason, Borrower or Required Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, promptly on demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code, automatically and
without further action by Administrative Agent, any Lender or LC Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of Administrative Agent,
any Lender or LC Issuer, as the case may be, under this Section 2.5 or
Section 2.11(a) or under Article VIII. Borrower’s obligations under this
paragraph shall survive the termination of this Agreement and the other Loan
Documents and the repayment of all other Obligations hereunder.

Section 2.6 Optional Prepayments; Commitment Reductions.

(a) Borrower may, from time to time and without premium or penalty prepay the
Loans, in whole or in part, upon prior written notice to Administrative Agent,
provided that (i) such notice must be received by Administrative Agent not later
than 10:00 a.m. (A) on the day on which any Base Rate Loan is to be prepaid and
(B) on the third Business Day preceding

 

   36    CREDIT AGREEMENT



--------------------------------------------------------------------------------

the day on which any Eurodollar Loan is to be prepaid, (ii) the aggregate
amounts of all partial prepayments of principal on the Loans on such date is not
less than $500,000 (in the case of any Eurodollar Loan) and $100,000 (in the
case of any Base Rate Loan) and, if higher, is an integral multiple of $100,000
in excess thereof, and (iii) if Borrower prepays any Eurodollar Loan on any day
other than the last day of the Interest Period applicable thereto, it shall pay
to Lenders any amounts due under Section 3.4. Each prepayment of principal under
this section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid. Any principal or interest prepaid pursuant to this section
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment.

(b) Borrower may, upon notice to Administrative Agent, terminate the Aggregate
Commitment, or from time to time permanently reduce the Aggregate Commitment;
provided that (i) any such notice shall be received by Administrative Agent at
least three (3) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) Borrower shall not
terminate or reduce the Aggregate Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Facility Usage would exceed the
Aggregate Commitment, and (iv) if, after giving effect to any reduction of the
Aggregate Commitment or the LC Sublimit exceeds the amount of the Aggregate
Commitment, each such sublimit shall be automatically reduced by the amount of
such excess. Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitment. Any reduction of
the Aggregate Commitment shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

Section 2.7 Mandatory Prepayments.

(a) If any Restricted Person incurred Indebtedness not permitted by Section 7.1
hereof (but without this provision being construed to permit any incurrence of
Indebtedness in violation of Section 7.1), Borrower shall prepay an aggregate
principal amount of the Loans equal to 100% of the net proceeds from the
incurrence of such Indebtedness not later than one (1) Business Day after
receipt thereof by such Person.

(b) If any Restricted Person Disposes of any property other than any Disposition
permitted by Section 7.5 (but without this provision being construed to permit
any Disposition in violation of Section 7.5), or received proceeds of casualty
or condemnation (except to the extent such proceeds are applied within 180 days
after receipt thereof to the repair or replacement of the property subject to
such casualty or condemnation) that results in the realization by such Person of
Net Cash Proceeds in excess of an aggregate amount (for all Dispositions, after
deducting amounts that have previously been applied to the principal of the
Loans under this Section 2.7(b)) of $5,000,000, Borrower shall prepay an
aggregate principal amount of Loans equal to such Net Cash Proceeds that so
exceed $5,000,000 no later than two (2) Business Days after receipt thereof by
such Person.

 

   37    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) If on any day the Facility Usage exceeds the Availability on such day,
Borrower shall prepay the principal of the Loans in an amount equal to such
excess no later than one (1) Business Day after such day.

(d) Each prepayment under this Section 2.7 shall be accompanied by a notice from
Borrower to Administrative Agent specifying (i) the amount of such prepayment,
and (ii) the specific Borrowings that are being prepaid by such prepayment,
including the Eurodollar Loans, if any, that are being prepaid by such
prepayment, which notice may be delivered electronically. Each prepayment under
this Section 2.7 shall be applied to specific Borrowings as specified by
Borrower and shall be applied ratably to the Loans included in such prepaid
Borrowings; provided that if Borrower fails to so specify such Borrowings, then
Administrative Agent shall first prepay any outstanding Base Rate Loans and then
to any Eurodollar Loans specified by Administrative Agent in its sole
discretion. Each prepayment of principal under this Section shall be accompanied
by all interest then accrued and unpaid on the principal so prepaid plus any
amounts due under Section 3.4. Any principal or interest prepaid pursuant to
this Section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.
Prepayment of principal under this Section shall not reduce the Aggregate
Commitments.

Section 2.8 Letters of Credit. Subject to the terms and conditions hereof,
Borrower may at any time during the Commitment Period request LC Issuer to
issue, increase the amount of or otherwise amend or extend, one or more Letters
of Credit, provided that, after taking such Letter of Credit into account:

(a) the Facility Usage does not exceed the Availability at such time;

(b) the aggregate amount of LC Obligations at such time does not exceed the LC
Sublimit;

(c) the expiration date of such Letter of Credit (as extended, if applicable) is
prior to the earliest to occur of (i) twelve (12) months after the issuance
thereof, and (ii) the Letter of Credit Termination Date (unless such Letter of
Credit has been collateralized on terms acceptable to the LC Issuer);

(d) such Letter of Credit is to be used for general business purposes of a
Restricted Person;

(e) such Letter of Credit is not directly or indirectly used to assure payment
of or otherwise support any Indebtedness of any Person;

(f) the issuance of such Letter of Credit will be in compliance with all
applicable Governmental Requirements and will not subject LC Issuer to any cost
that is not reimbursable under Article III;

(g) the form and terms of such Letter of Credit are acceptable to LC Issuer in
its discretion; and

 

   38    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(h) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. LC Issuer may choose to honor any such request for any other
Letter of Credit but has no obligation to do so and may refuse to issue any
other requested Letter of Credit for any reason that LC Issuer in its discretion
deems relevant. Notwithstanding anything to the contrary contained herein, LC
Issuer shall not at any time be obligated to issue, amend, renew or extend any
Letter of Credit if any Lender is at that time a Defaulting Lender, unless LC
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to LC Issuer (in its discretion) with Borrower or such Lender to
eliminate LC Issuer’s actual or potential Fronting Exposure (after giving effect
to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Obligations as to which LC Issuer has actual or potential
Fronting Exposure, as it may elect in its discretion.

Borrower may also at any time during the Commitment Period request that LC
Issuer extend the expiration date of an existing Letter of Credit or modify an
existing Letter of Credit (other than an increase or extension) and LC Issuer
will honor such request if the LC Conditions set forth in subsection (c) of this
Section 2.8 are met and no Default exists at the time of such request; provided
that in the case of any such modification (other than an increase or extension),
LC Issuer shall have approved such modification.

LC Issuer shall have at all times the benefits and immunities (i) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and documents pertaining to such Letters of Credit
as fully as if the term “Administrative Agent” as used in Article IX included LC
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to LC Issuer.

Section 2.9 Requesting Letters of Credit.

(a) Borrower must make written application for any Letter of Credit or amendment
or extension of any Letter of Credit at least three (3) Business Days (or such
shorter period as LC Issuer may in its discretion from time to time agree)
before the date on which Borrower desires for LC Issuer to issue such Letter of
Credit. By making any such written application, unless otherwise expressly
stated therein, Borrower shall be deemed to have represented and warranted that
the LC Conditions described in Section 2.8 will be met as of the date of
issuance of such Letter of Credit. Each such written application for a Letter of
Credit must be made in writing in the form customarily used by LC Issuer, the
terms and provisions of which are hereby incorporated herein by reference (or in
such other form as may mutually be agreed upon by LC Issuer and Borrower).

(b) Upon satisfaction of two Business Days after the LC Conditions for a Letter
of Credit have been met as described in Section 2.8 (or if LC Issuer otherwise
desires to issue such Letter of Credit earlier), LC Issuer will issue such
Letter of Credit at LC Issuer’s office in New York City. If any provisions of
any LC Application conflict with any provisions

 

   39    CREDIT AGREEMENT



--------------------------------------------------------------------------------

of this Agreement, the provisions of this Agreement shall govern and control.
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify LC Issuer.

Section 2.10 Reimbursement and Participations.

(a) Reimbursement by Borrower. Borrower shall immediately reimburse LC Issuer
for the full amount of all amounts paid by LC Issuer on drafts or demands for
payment drawn or made under or purported to be drawn on or made under any Letter
of Credit. Borrower promises to pay to LC Issuer, or to LC Issuer’s order, on
demand, the full amount of each Matured LC Obligation, together with interest
thereon (i) at the rate applicable to Base Rate Loans to and including the first
Business Day after such demand is made by LC Issuer and (ii) at the Default Rate
applicable to Base Rate Loans on each day thereafter. The obligation of Borrower
to reimburse LC Issuer for each Matured LC Obligation shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (including any LC Application) under all circumstances,
including the following: (i) any lack of validity or enforceability of such
Letter of Credit or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, set-off, defense or other right that
Borrower may have at any time against any beneficiary or any transferee of such
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), LC Issuer or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction; (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
(iv) any payment by LC Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; (v) compliance with any laws, customs and regulations which
may be effective in countries of issuance, presentation under, negotiation
and/or payment of any Letter of Credit or any ruling of any court or
Governmental Authority, or any control or restriction rightfully or wrongfully
exercised by any government or group asserting or exercising governmental or
paramount powers; (vi) the acceptance by LC Issuer as complying with the
applicable Letter of Credit of any draft or document drawn, issued or presented
under such Letter of Credit which is issued or purportedly issued by an agent,
executor, trustee in bankruptcy, debtor-in-possession, assignee for the benefit
of creditors, liquidator, receiver or other representative or successor of the
party identified in such Letter of Credit as the party permitted to draw, issue
or present such draft or document (or any transferee thereof); (vii) any error,
neglect, insolvency, failure of business or default of any of LC Issuer’s
Nominated Persons; (viii) any delay, omission, interruption, loss in transit, or
mutilation or other errors arising in (A) transmission, dispatch or delivery of
any document or draft or proceeds thereof or (B) transmission, dispatch or
delivery of any messages by mail, cable, telegraph, wireless or otherwise,
whether or not they be in code; (ix) the description, weight, existence,
character, quality, quantity, condition, packing, value or delivery of the
property, services or performance purporting to be represented by documents, or
errors in translation or errors in interpretation of technical terms; (x) any
difference in character, quality, quantity, condition or value of the property
from that expressed in documents; (xi) the time,

 

   40    CREDIT AGREEMENT



--------------------------------------------------------------------------------

place, manner or order in which shipment is made; (xii) any partial or
incomplete shipment or failure or omission to ship any or all of the property
referred to in any Letter of Credit; (xiii) the character, adequacy, validity or
genuineness of any insurance; (xiv) the solvency or responsibility of any
insurer, or the acts or omissions, performance or standing of any insurer, or
any other risk connected with insurance; (xv) any deviation from instructions,
delay, default or fraud by the shipper or anyone else in connection with the
property or the shipping thereof; (xvi) the solvency, responsibility,
performance or standing of, or the acts or omissions of, any consignor, carrier,
forwarder or consignee of any goods or any other Person; (xvii) any delay in
arrival or failure to arrive of either the property or any of the documents
relating thereto; (xviii) any delay in giving or failure to give notice of
arrival or any other notice; (xix) any claim, breach of contract or dispute
between the beneficiary, shippers or vendors and Borrower; (xx) any waiver of
any requirement in a Letter of Credit that exists for LC Issuer’s protection and
not the protection of Borrower or any waiver which does not in fact materially
prejudice Borrower; (xxi) any payment made in respect of a draft or document
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if payment after
such date is authorized by the UCC, the UCP or the ISP, as applicable;
(xxii) without limiting the foregoing, any consequences arising (A) from the
interruption of LC Issuer’s business, acts of God, riots, civil commotions,
insurrections, war, acts of terrorism, strikes, lockouts, or other causes beyond
LC Issuer’s control, (B) from any act or omission by LC Issuer or any of its
Nominated Persons, Affiliates or agents or any bank whose services are utilized
for the purpose of giving effect to Borrower’s instructions, in each case if not
done or omitted with LC Issuer’s gross negligence or willful misconduct, or
(C) from the failure of another bank to carry out instructions transmitted by LC
Issuer, whether such other bank was selected by Borrower, LC Issuer or any other
Person; or (xxiii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; and none of the above shall affect, impair
or prevent the vesting of any of LC Issuer’s rights or powers hereunder. If any
Letter of Credit provides that payments are to be made by the applicable LC
Issuer’s Nominated Person, neither LC Issuer nor such Nominated Person shall be
responsible for the failure of any of the documents specified in such Letter of
Credit to come into LC Issuer’s possession or for any delay in connection
therewith, and Borrower’s obligations under this Agreement shall not be affected
by such failure or delay in the receipt by LC Issuer of any such documents.
Without limiting the generality of the foregoing, it is expressly agreed that
the absolute and unconditional nature of Borrower’s obligations under this
section to reimburse LC Issuer for each drawing under a Letter of Credit will
not be excused by the gross negligence or willful misconduct of LC Issuer.
However, the foregoing shall not be construed to excuse LC Issuer from liability
to Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Law) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

In addition to the exculpatory provisions contained in the UCP, the ISP and/or
the UCC, as applicable, the LC Issuer and LC Issuer’s Nominated Persons shall
not be responsible for, and Borrower’s obligation to reimburse LC Issuer for
each Matured LC Obligation shall not be affected or reduced by, any action or
inaction required or permitted under the UCC, the UCP or the ISP, in each case
as applicable.

 

   41    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder then Borrower may, during the
interval between the making thereof and the honoring thereof by LC Issuer,
request Lenders to make Loans to Borrower in the amount of such draft or demand,
which Loans shall be made concurrently with LC Issuer’s payment of such draft or
demand and shall be immediately used by LC Issuer to repay the amount of the
resulting Matured LC Obligation. Such a request by Borrower shall be made in
compliance with all of the provisions hereof, provided that for the purposes of
the first sentence of Section 2.1, the amount of such Loans shall be considered,
but the amount of the Matured LC Obligation to be concurrently paid by such
Loans shall not be considered.

(c) Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and to induce LC Issuer to issue Letters of Credit
hereunder, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Applicable Percentage of LC Issuer’s obligations and rights
under each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by Borrower
in accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of Cash Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer on demand (and Administrative Agent may apply
Cash Collateral provided for this purpose), in immediately available funds at LC
Issuer’s address for notices hereunder, such Lender’s Applicable Percentage of
such Matured LC Obligation (or any portion thereof that has not been reimbursed
by Borrower). Each Lender’s obligation to pay LC Issuer pursuant to the terms of
this subsection is irrevocable and unconditional. If any amount required to be
paid by any Lender to LC Issuer pursuant to this subsection is paid by such
Lender to LC Issuer within three (3) Business Days after the date such payment
is due, LC Issuer shall in addition to such amount be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Federal Funds Rate. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within three
(3) Business Days after the date such payment is due, LC Issuer shall in
addition to such amount be entitled to recover from such Lender, on demand,
interest thereon calculated from such due date at the Default Rate applicable to
Base Rate Loans.

(d) Distributions to Participants. Whenever LC Issuer has in accordance with
this section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from Borrower or by application of Cash Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof that LC Issuer has previously distributed to
it.

 

   42    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

Section 2.11 Letter of Credit Fees. In consideration of LC Issuer’s issuance of
any Letter of Credit, Borrower agrees to pay (a) to Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit issuance fee at a rate equal to the Letter of
Credit Fee Rate then in effect (which fee shall be increased by 2.0% per annum
during any period in which interest on the Loans accrues at the Default Rate),
and (b) to such LC Issuer for its own account, a letter of credit fronting fee
at a rate specified in the Fee Letter times the face amount of such Letter of
Credit (but in no event less than $500 per annum); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to LC Issuer pursuant to Section 2.8 shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to LC Issuer for its own account.
In addition, Borrower will pay to LC Issuer LC Issuer’s customary fees for
issuance, amendment and drawing of each Letter of Credit. The letter of credit
fee and the letter of credit fronting fee will be calculated on the undrawn face
amount of each Letter of Credit outstanding on each day at the above-applicable
rates and will be due and payable in arrears on the last Business Day of each
Fiscal Quarter and at the end of the Commitment Period.

Section 2.12 No Duty to Inquire.

(a) Drafts and Demands. LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. LC Issuer shall have the right, in its discretion, to
decline to accept documents and to make such payment if such documents are not
in strict compliance with the terms of such Letter of Credit. Borrower releases
each Lender Party from, and agrees to hold each Lender Party harmless and
indemnified against, any liability or claim in connection with or arising out of
the subject matter of this section, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by any Lender Party,
provided only that no Lender Party shall be released from or entitled to
indemnification for that portion, if any, of any liability or claim that is
proximately caused by or results from its own individual gross negligence or
willful misconduct, as determined in a final judgment.

 

   43    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of any Restricted Person, or if the
amount of any Letter of Credit is increased at the request of any Restricted
Person, this Agreement shall be binding upon all Restricted Persons with respect
to such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by LC Issuer, LC Issuer’s correspondents, or any Lender Party in
accordance with such extension, increase or other modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and Borrower releases each Lender Party from, and
agrees to hold each Lender Party harmless and indemnified against, any liability
or claim in connection with or arising out of the foregoing, which indemnity
shall apply whether or not any such liability or claim is in any way or to any
extent caused, in whole or in part, by any negligent act or omission of any kind
by any Lender Party, provided only that no Lender Party shall be released from
or entitled to indemnification for that portion, if any, of any liability or
claim that is proximately caused by or results from its own individual gross
negligence or willful misconduct, as determined in a final judgment. Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower from
pursuing such rights and remedies as it may have against such beneficiary or
transferee.

(d) Role of the LC Issuer.

(i) The responsibility of LC Issuer to Borrower in connection with any draft
presented for payment under any Letter of Credit issued on behalf of Borrower
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered by or on behalf of the beneficiary under such Letter of Credit
in connection with such presentment appear on their face to be in conformity
with such Letter of Credit. In addition, the Lenders and Borrower agree that, in
paying any drawing or demand for payment under any Letter of Credit, LC Issuer
shall not have any responsibility to inquire as to the validity or accuracy of
any document presented in connection with such drawing or demand for payment or
the authority of the Person executing or delivering the same.

(ii) Neither LC Issuer nor any of the respective correspondents, participants or
assignees of LC Issuer shall be liable to any Lender for: (A) any action taken
or omitted in connection herewith in respect of any Letter of Credit at the
request or with the approval or deemed approval of the Required Lenders; (B) any
action taken or omitted in respect of any Letter of Credit in the absence of
gross negligence or willful misconduct; or (C) the due execution, effectiveness,
validity or enforceability of any Letter of Credit or any document delivered in
connection with the issuance or payment of such Letter of Credit.

 

   44    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in LC Obligations resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them (except that with respect to
any other Lender that is a Defaulting Lender by virtue of such Lender failing to
fund its required share (if any) of any Loan or LC Obligation, such Defaulting
Lender’s pro rata share of the excess payment shall be allocated to the Lender
(or the Lenders, pro rata) that funded such Defaulting Lender’s required share
(if any)), provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than an assignment to Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

Section 2.14 Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 2.2 are several and not joint. The failure of any
Lender to make any Loan; to fund any such participation or to make any payment
under Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.4(c).

 

   45    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of Administrative Agent or
LC Issuer (i) if LC Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in a Matured LC Obligation
which have not been reimbursed pursuant to Section 2.10, or (ii) if, as of the
Letter of Credit Termination Date, any LC Obligation for any reason remains
outstanding, Borrower shall, in each case, immediately Cash Collateralize the
then outstanding amount of (A) in the case of the foregoing clause (i), such
Matured LC Obligation and (B) in the case of the foregoing clause (ii), all LC
Obligations (unless such Restricted Person has made arrangements to cash
collateralize or provide other credit support for such Letter of Credit
satisfactory to the LC Issuer on or before the Letter of Credit Termination
Date). If, after the making of all mandatory prepayments required under
Section 2.7, the outstanding LC Obligations would cause the Facility Usage to
exceed Availability, then in addition to prepayment of the entire principal
balance of the Loans required under Section 2.7, Borrower shall immediately Cash
Collateralize the then outstanding LC Obligations in an amount equal to such
excess. At any time that there shall exist a Defaulting Lender, immediately upon
the request of Administrative Agent or LC Issuer, Borrower shall deliver Cash
Collateral to Administrative Agent in an amount sufficient to cover all Fronting
Exposure allocable to such Defaulting Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Administrative Agent. Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) Administrative Agent, for the benefit of Administrative
Agent, LC Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, Borrower or the relevant
Defaulting Lender will, promptly upon demand by Administrative Agent, pay or
provide to Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.7, 2.8, 2.16, or 8.3 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific LC Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.5(b)) or (ii) Administrative

 

   46    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Restricted Person shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 2.15 may
be otherwise applied in accordance with Section 8.3), and (y) the Person
providing Cash Collateral and LC Issuer may agree that Cash Collateral shall not
be released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and the definition of Required
Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article III or
VIII or otherwise, and including any amounts made available to Administrative
Agent by that Defaulting Lender pursuant to Section 10.14), shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to LC Issuer hereunder; third, if so
determined by Administrative Agent or requested by LC Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to Lenders or LC Issuer as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or LC Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Matured LC
Obligations in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such

 

   47    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Loans or Matured LC Obligations were made at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and Matured LC Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Matured LC Obligations owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (1) shall not be entitled to receive
any commitment fee pursuant to Section 2.5(c) for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (2) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.11.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of that Defaulting Lender’s participation in LC Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to that Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Administrative Agent at such time, Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (y) such reallocation does not cause the aggregate amount of
the Loans and participations in LC Obligations of any non-Defaulting Lender to
exceed the lesser of (1) such non-Defaulting Lender’s Commitment and (2) such
non-Defaulting Lender’s Applicable Percentage of the Aggregate Commitment
(calculated without giving effect to any reallocations pursuant to this clause
(iv)). Subject to Section 10.16, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and LC Issuer
agree in writing in their discretion that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which conditions may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no

 

   48    CREDIT AGREEMENT



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 2.17 Increase in Aggregate Commitment.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Aggregate Commitment by an amount
(for all such requests) not exceeding $50,000,000 (with the resulting Aggregate
Commitments not to exceed, after giving effect to all requests, $250,000,000),
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, and (ii) Borrower may make a maximum of three (3) such requests.
At the time of sending such notice, Borrower (in consultation with
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase, provided that each such increasing Lender
shall be subject to the approval of Administrative Agent, and LC Issuer. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, and
subject to the approval of Administrative Agent and the LC Issuer, Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to Administrative Agent and
its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Restricted Person dated as of the Increase Effective Date signed by a
Responsible Officer of such Restricted Person (i) certifying and attaching the
resolutions adopted by such Restricted Person approving or consenting to such
increase, and (ii) in the case of Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifiers contained therein)
on and as of the Increase Effective Date, except to

 

   49    CREDIT AGREEMENT



--------------------------------------------------------------------------------

the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Default exists. The (1) Borrower shall borrow additional Loans from
the Lenders whose Commitments have been increased and/or prepay any Loans (and
pay any additional amounts required pursuant to Section 3.4) or (2) Lenders,
Borrower and the Administrative Agent shall have entered into an assignment and
assumption agreement to the extent necessary, in either case, to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.1 to the contrary.

ARTICLE III - PAYMENTS TO LENDERS

Section 3.1 General Procedures. Borrower will make each payment that it owes
under the Loan Documents to Administrative Agent for the account of the Lender
Party to whom such payment is owed, in lawful money of the United States,
without set-off, deduction or counterclaim, and in immediately available funds.
Each such payment must be received by Administrative Agent not later than 11:00
a.m. on the date such payment becomes due and payable. Any payment received by
Administrative Agent after such time will be deemed to have been made on the
next following Business Day. Should any such payment become due and payable on a
day other than a Business Day, the maturity of such payment shall be extended to
the next succeeding Business Day, and, in the case of a payment of principal or
past due interest, interest shall accrue and be payable thereon for the period
of such extension as provided in the Loan Document under which such payment is
due. Each payment under a Loan Document shall be due and payable at the place
set forth for Administrative Agent on the Lenders Schedule. When Administrative
Agent collects or receives money on account of the Obligations, Administrative
Agent shall distribute all money so collected or received, and each Lender Party
shall apply all such money so distributed, as follows (except as otherwise
provided in Section 8.3):

(a) first, for the payment of all Obligations that are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due to Administrative Agent under Section 6.9 or 10.4 and then to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Lender Parties shall otherwise agree);

(b) then for the prepayment of principal of the Loans, together with accrued and
unpaid interest on the principal so prepaid; and

(c) last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest shall be applied first to any
interest then due and payable, then to principal then due and payable, and last
to any prepayment of principal and interest in compliance with Sections 2.6 and
2.7. All distributions of amounts described in any of subsections (b) or (c)
above shall be made by Administrative Agent pro rata to each Lender Party then
owed Obligations described in such subsection in proportion to all amounts owed
to

 

   50    CREDIT AGREEMENT



--------------------------------------------------------------------------------

all Lender Parties that are described in such subsection; provided that if any
Lender then owes payments to LC Issuer for the purchase of a participation under
Section 2.10(c) or to Administrative Agent under Section 10.4(c), any amounts
otherwise distributable under this section to such Lender shall be deemed to
belong to LC Issuer, or Administrative Agent, respectively, to the extent of
such unpaid payments, and Administrative Agent shall apply such amounts to make
such unpaid payments rather than distribute such amounts to such Lender.

Section 3.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any Reserve Requirement reflected in the Adjusted Eurodollar Rate) or LC
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit, any Commitment, any
Eurodollar Loan made by it, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto or change the basis of
taxation of payments to such Recipient; or

(iii) impose on any Lender or LC Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, LC Issuer, or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, LC Issuer, or other Recipient hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, LC Issuer, or other
Recipient, Borrower will pay to such Lender, LC Issuer, or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, LC Issuer, or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any lending office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this

 

   51    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by LC Issuer, to a level below that which such Lender or LC Issuer
or such Lender’s or LC Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or LC Issuer’s policies
and the policies of such Lender’s or LC Issuer’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer or such Lender’s or LC Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to Borrower, shall be conclusive absent
manifest error. Borrower shall pay such Lender or LC Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or LC Issuer’s right to demand such compensation, provided that
Borrower shall not be required to compensate a Lender or LC Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or LC Issuer, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.3 Illegality. If any Change in Law after the date hereof shall make it
unlawful for any Lender Party to fund or maintain Eurodollar Loans, then, upon
notice by such Lender Party to Borrower and Administrative Agent, (a) Borrower’s
right to elect Eurodollar Loans from such Lender Party shall be suspended to the
extent and for the duration of such illegality, (b) all Eurodollar Loans of such
Lender Party that are then the subject of any Borrowing Notice and that cannot
be lawfully funded shall be funded as Base Rate Loans of such Lender Party, and
(c) all Eurodollar Loans of such Lender Party shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
Law. If any such conversion of a Eurodollar Loan occurs on a day that is not the
last day of the then current Interest Period with respect thereto, Borrower
shall pay to such Lender Party such amounts, if any, as may be required pursuant
to Section 3.4.

Section 3.4 Funding Losses. In addition to its other obligations hereunder,
Borrower will indemnify each Lender Party against, and reimburse each Lender
Party on demand for, any loss or expense incurred or sustained by such Lender
Party (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by a Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any

 

   52    CREDIT AGREEMENT



--------------------------------------------------------------------------------

payment or prepayment, whether required hereunder or otherwise, of a Loan made
after the delivery, but before the effective date, of a Continuation/Conversion
Notice requesting the continuation of outstanding Eurodollar Loans as, or the
conversion of outstanding Base Rate Loans to, Eurodollar Loans, if such payment
or prepayment prevents such Continuation/ Conversion Notice from becoming fully
effective, (c) the failure of any Loan to be made or of any
Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans to become effective due to any condition precedent not being
satisfied or due to any other action or inaction of any Restricted Person,
(d) any Conversion or other conversion (whether authorized or required hereunder
or otherwise) of all or any portion of any Eurodollar Loan into a Base Rate Loan
or into a different Eurodollar Loan on a day other than the day on which the
applicable Interest Period ends, or (e) any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 3.7(b). Such indemnification shall be on
an after-tax basis.

Section 3.5 Taxes.

(a) Defined Terms. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer and the term “applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then
(i) the applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, (ii) if
such Tax is an Indemnified Tax, then the sum payable by Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings of Indemnified Taxes applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (b) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

   53    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.5(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 3.5, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

   54    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender

 

   55    CREDIT AGREEMENT



--------------------------------------------------------------------------------

is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party,

 

   56    CREDIT AGREEMENT



--------------------------------------------------------------------------------

shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 3.6 Alternative Rate of Interest. If prior to the commencement of any
Interest Period for a Borrowing of Eurodollar Loans:

(a) Administrative Agent determines that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period (any such
determination shall be conclusive absent manifest error); or

(b) Administrative Agent is advised by Required Lenders that the Eurodollar Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or facsimile as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans.

Section 3.7 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce

 

   57    CREDIT AGREEMENT



--------------------------------------------------------------------------------

amounts payable pursuant to Section 3.2 or 3.5, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.2, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.7(a), or if any Lender is a Defaulting Lender, then Borrower may, at
its sole expense and effort, upon notice to such Lender and Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.5), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.2 and Section 3.5) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 10.5;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Matured LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.5, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Section 3.8 Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
or LC Issuer hereunder that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
LC Issuer, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or LC Issuer, as the
case may be, severally agrees to repay to Administrative Agent forthwith on
demand the

 

   58    CREDIT AGREEMENT



--------------------------------------------------------------------------------

amount so distributed to such Lender or LC Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

ARTICLE IV - CONDITIONS PRECEDENT TO LENDING

Section 4.1 Closing Date Conditions. The obligation of each Lender to make its
initial Loan hereunder and LC Issuer to issue the initial Letter of Credit
hereunder is subject to satisfaction of the following conditions precedent:

(a) Loan Documents. Administrative Agent shall have received duly executed and
delivered counterparts of each Loan Document (i) in form, substance and date
satisfactory to Administrative Agent and the Arranger, and (ii) in such numbers
as Administrative Agent or its counsel may reasonably request. In connection
with the execution and delivery of the Security Documents, Administrative Agent
shall (i) have received duly executed and acknowledged counterparts of the deeds
of trust and mortgages in respect of each Restricted Person’s real property and
permits sufficient for recording purposes and (ii) have received UCC financing
statements as Administrative Agent may request to perfect the Liens granted
pursuant to such Security Documents.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) one or more certificates from the secretary, assistant secretary or
another Responsible Officer of each Restricted Person, certifying as of the
Closing Date to (1) attached copies of each Restricted Person’s Organizational
Documents, certified, to the extent applicable, as of a recent date by the
appropriate governmental official, (2) the offices and specimen signatures of
the officers of such Restricted Person who are authorized to execute Loan
Documents in its name, and (3) attached resolutions of the board of directors or
managers, as applicable, such Restricted Person approving and authorizing its
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound;
(ii) an existence and good standing certificate from the applicable Governmental
Authority of each Restricted Person’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it owns real
property Collateral, each dated a recent date prior to the Closing Date; and
(iii) such other documents as Administrative Agent may reasonably request.

(c) Closing Certificate. Administrative Agent shall have received a “Closing
Certificate” of a Responsible Officer of Borrower, of even date with this
Agreement, in which such officer certifies to the satisfaction of each of the
conditions set out in subsections Section 4.1 and Section 4.2.

(d) Governmental Authorizations and Consents. Each Restricted Person shall have
obtained all governmental authorizations from any Governmental Authority and all
consents of other Persons, in each case that are necessary or reasonably deemed
by Administrative Agent to be advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall

 

   59    CREDIT AGREEMENT



--------------------------------------------------------------------------------

have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the transactions contemplated by the Loan Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(e) Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance reasonably satisfactory to
Administrative Agent, regarding environmental matters relating to Restricted
Persons’ Midstream Properties and material real property assets, which reports
shall include a Phase I environmental assessment dated as of a date satisfactory
to Administrative Agent and prepared by an environmental consulting firm
satisfactory to Administrative Agent

(f) Capital Expenditures. Administrative Agent shall have received a budget of
projected Capital Expenditures to be incurred by Borrower and other Restricted
Persons for the period from the Closing Date through December 31, 2018, which
shall be in form reasonably satisfactory to the Administrative Agent, along with
any other items requested by the Administrative Agent with regard to projects
undertaken by any Restricted Person and under construction on the date hereof,
and any other diligence items related to the foregoing as may be requested by
the Administrative Agent or any Lender.

(g) Evidence of Insurance. Administrative Agent shall have received a
certificate from Restricted Persons’ insurance broker or other evidence
reasonably satisfactory to them that all insurance required to be maintained
pursuant to Section 6.8 is in full force and effect and that Administrative
Agent have been named as additional insured and loss payee thereunder as its
interests may appear and to the extent required under Section 6.8. In addition,
Administrative Agent shall have received (i) standard flood hazard determination
forms and, (ii) if any property is located in a special flood hazard area,
(x) notices to (and confirmations of receipt by) Borrower as to the existence of
a special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program and (y) evidence of
applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by Administrative Agent.

(h) Opinions of Counsel to Restricted Persons. Administrative Agent shall have
received executed copies of the favorable written opinions of (a) counsel to
Restricted Persons and (b) local counsel to the Restricted Persons (or such
other counsel acceptable to the Administrative Agent) in the State of Oklahoma,
in each case opining as to such matters as Administrative Agent may reasonably
request, dated as of the Closing Date and in form and substance reasonably
satisfactory to Administrative Agent (and each Restricted Person hereby
instructs such counsels to deliver such opinions to Administrative Agent, the
Arranger and Lenders).

 

   60    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) Fees. Administrative Agent shall have received all commitment, facility,
agency, recording, filing, and other fees or reimbursements required to be paid
to Administrative Agent, the Arranger or any Lender pursuant to the Fee Letter
or any other Loan Documents or any commitment agreement heretofore entered into,
including all fees, expenses and disbursements of counsel for Administrative
Agent. Administrative Agent shall have received advance payment from Borrower
for estimated fees and expenses of counsel for post closing matters and for fees
anticipated to be charged by filing officers and other public officials incurred
or to be incurred in connection with filing any recordation of any Security
Documents and for which invoices have been presented as of the Closing Date.

(j) Financial Statements. Lenders shall have received the Initial Financial
Statements, which shall be in form reasonably satisfactory to Administrative
Agent, together with a certificate by a Responsible Officer certifying the
Initial Financial Statements.

(k) Title. Administrative Agent shall have received title reports, title
opinions and other title information in form, scope, substance and authorship
reasonably satisfactory to Administrative Agent, covering not less than 85% of
the value of Mortgaged Properties as determined by Administrative Agent,
reflecting title of Borrower and its Restricted Subsidiaries in such Mortgaged
Properties which Administrative Agent shall have received, and be satisfied
with, the title information (including Rights of Way and permits) with respect
to the Mortgaged Properties and the Midstream Properties and shall, in its
discretion, be satisfied with the status of title to the Mortgaged Properties
and the Midstream Properties.

(l) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the financing hereunder or any of the other transactions
contemplated by the Loan Documents, or that could reasonably be expected to have
a Material Adverse Effect.

(m) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

(n) Material Adverse Effect. No event or circumstance shall have occurred or be
continuing since December 31, 2016 that has resulted in, or could be reasonably
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.

(o) Material Contracts. Borrower shall have delivered to Administrative Agent a
certificate certifying that the documents listed therein are true and correct
copies of all Material Contracts, in each case, in the form existing on the
Closing Date, which Material Contracts shall be in form and substance
satisfactory to Lenders.

(p) Discharge of Existing Liens. Administrative Agent shall have received
documents, in form and substance reasonably satisfactory to Administrative
Agent, (i) confirming that with the making of the Loans by Lenders on the
Closing Date, all lien terminations, UCC-3 termination statements and other
documentation evidencing the termination of Liens, if any, on any Restricted
Person’s property, that are not Permitted Liens shall be delivered to
Administrative Agent.

 

   61    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(q) Account Control Agreements. Administrative Agent shall have received account
control agreements, in form and substance satisfactory to Administrative Agent,
with respect to each securities account or deposit account of Borrower
sufficient to perfect the security interest of Administrative Agent therein.

(r) Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, all legal, financial, accounting, governmental, environmental, tax
and regulatory matters, and fiduciary aspects of the financing contemplated
hereby.

(s) Know-Your-Customer; Patriot Act. Administrative Agent and Lenders shall have
received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the Patriot Act.

(t) Other Documentation. Administrative Agent shall have received all documents
and instruments that Administrative Agent has then reasonably requested, in
addition to those described in this Section 4.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.

Section 4.2 Additional Conditions Precedent. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

(a) All representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the date of such Loan or such Letter of Credit as if such
representations and warranties had been made as of the date of such Loan or such
Letter of Credit, except to the extent that such representation or warranty was
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects (except where qualified by
materiality, in which case, true and correct in all respects) as of such
specific date and except that for purposes of this Section 4.2, the
representations and warranties contained in subsections (a) of Section 5.6 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.2.

(b) No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit (or would result after giving effect thereto).

(c) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any LC Issuer to
any penalty or other material onerous condition under or pursuant to any such
Law.

 

   62    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) At the time of and immediately after giving effect to any Borrowing of Loans
(and any application of the proceeds thereof on the date of the requested
Borrowing), the Restricted Persons shall not have any Excess Cash.

(e) At the time of and immediately after giving effect to any Borrowing of Loans
(and any application of the proceeds thereof on the date of the requested
Borrowing), the Facility Usage will not be in excess of the Availability.

(f) Administrative Agent shall have received all documents and instruments that
Administrative Agent has then requested, in addition to those described in
Section 4.1 (including opinions of legal counsel for Restricted Persons and
Administrative Agent; corporate documents and records; documents evidencing
governmental authorizations, consents, approvals, licenses and exemptions; and
certificates of public officials and of officers and representatives of Borrower
and other Persons), as to (i) the accuracy and validity of or compliance with
all representations, warranties and covenants made by any Restricted Person in
this Agreement and the other Loan Documents, (ii) the satisfaction of all
conditions contained herein or therein, and (iii) all other matters pertaining
hereto and thereto. All such additional documents and instruments shall be
satisfactory to Administrative Agent in form, substance and date.

ARTICLE V - REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce
Administrative Agent and each Lender to enter into this Agreement and to extend
credit hereunder, Borrower represents and warrants to Administrative Agent and
each Lender that:

Section 5.1 No Default. No Restricted Person is in default in the performance of
any of its covenants and agreements contained in any Loan Document. No event has
occurred and is continuing that constitutes a Default.

Section 5.2 Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and, as applicable, in good standing under the Laws
of its jurisdiction of organization. Each Restricted Person has all powers,
authority and approvals required to carry on its business, to enter into the
Loan Documents and make the payments required thereunder, and to perform its
other material obligations thereunder. Each Restricted Person is duly qualified
and authorized to do business, and is in good standing, in all jurisdictions
within the United States in which it owns real property that is Collateral and
in all other jurisdictions where failure to do so could reasonably be expected
to have a Material Adverse Effect.

Section 5.3 Authorization. The execution, delivery and performance by each
Restricted Person of each Loan Document to which it is a party has been duly
authorized by all necessary corporate, limited liability company and partnership
action and, if required, by the holders of the Equity in such Restricted Person.
Each Loan Document has been duly executed and delivered by the Restricted
Persons that are party thereto. Borrower is duly authorized to borrow and repay
the Loans as contemplated herein.

 

   63    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.4 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with, violate or result in a breach of any
provision of (i) any Law, (ii) the Organizational Documents of any Restricted
Person, or (iii) any material agreement, judgment, license, order or permit
applicable to or binding upon any Restricted Person, (b) result in the
acceleration of any Indebtedness owed by any Restricted Person, or (c) result in
or require the creation of any Lien upon any assets or properties of any
Restricted Person except as expressly contemplated or permitted in the Loan
Documents. Except (i) as expressly contemplated in the Loan Documents and
(ii) such as have been obtained or made and are in full force and effect, no
permit, license, consent, approval, authorization or order of, and no notice to
or filing with, any Governmental Authority or third party is required on the
part of or in respect of a Restricted Person in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.

Section 5.5 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person that is a party hereto or thereto,
enforceable against such Restricted Person in accordance with their terms except
as such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights and by
general principles of equity.

Section 5.6 Financial Statements; Material Adverse Effect; Equity Contributions.

(a) Restricted Persons have heretofore delivered to each Lender true, correct
and complete copies of the Initial Financial Statements. Each of the Initial
Financial Statements fairly present Borrower’s Consolidated financial position
at the date thereof and the Consolidated results of Borrower’s operations and
Borrower’s Consolidated cash flows for the period thereof. All Initial Financial
Statements were prepared in accordance with GAAP.

(b) Since the date of the annual Initial Financial Statements no Material
Adverse Effect has occurred

(c) The total cash contributions made to Borrower as Equity as of the date of
this Agreement is not less than $273,280,000.

Section 5.7 Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) that are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Schedule or otherwise
permitted under Section 7.1. Except as shown in the Initial Financial Statements
or disclosed in Section 5.7 of the Disclosure Schedule, no Restricted Person is
subject to or restricted by any franchise, contract, deed, charter restriction,
or other instrument or restriction that could reasonably be expected to have a
Material Adverse Effect.

 

   64    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.8 Full Disclosure. Borrower has disclosed, or caused to be disclosed,
to the Administrative Agent and the Lenders all agreements, instruments, and
corporate or other restrictions, and all other matters known to it (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons), that could reasonably be expected to have a Material
Adverse Effect. No certificate, statement or other information delivered
herewith or heretofore by any Restricted Person to Administrative Agent or any
Lender in connection with the negotiation of this Agreement or otherwise from
time to time delivered hereunder contains any untrue statement of a material
fact or omits to state any material fact known to any Restricted Person (other
than industry-wide risks normally associated with the types of businesses
conducted by Restricted Persons) necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made.

Section 5.9 Litigation. Except as disclosed in the Initial Financial Statements
or in Section 5.9 of the Disclosure Schedule: (a) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person threatened, against any Restricted Person or
affecting any Collateral (including any that challenge or otherwise pertain to
Borrower’s or any of its Restricted Subsidiaries’ title to such Collateral or
use such Collateral for its intended purposes) before any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect, (b) there
are no outstanding judgments, injunctions, writs, rulings or orders by any such
Governmental Authority against any Restricted Person or any Restricted Person’s
stockholders, partners, members, directors or officers or affecting any
Collateral or any of its material assets or property that could reasonably be
expected to have a Material Adverse Effect, and (c) there are no actions, suits
or legal, equitable, arbitrative or administrative proceedings or demands
pending (or, to any Restricted Person’s knowledge, threatened) that could
materially and adversely affect the rights of Borrower and its Restricted
Subsidiaries in and to any such Collateral, including any that challenge or
otherwise pertain to Borrower’s or any of its Restricted Subsidiaries’ title to
such Collateral or the rights to operate consistent with then current and
proposed operations.

Section 5.10 ERISA Plans and Liabilities. All currently existing ERISA Plans are
listed in Section 5.10 of the Disclosure Schedule. Except as disclosed in the
Initial Financial Statements or in Section 5.10 of the Disclosure Schedule, no
Termination Event has occurred with respect to any ERISA Plan, and no event or
circumstance has occurred or exists that could reasonably be expected to
constitute or result in a Termination Event. All ERISA Affiliates are in
compliance with ERISA, the Internal Revenue Code and other applicable Laws with
respect to each Plan, except to the extent that any noncompliance would not
reasonably be expected to have a Material Adverse Effect. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any Multiemployer Plan or any ERISA Plan subject to Section 4064 of
ERISA. There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect, and there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. Except as set forth in Section 5.10 of the Disclosure
Schedule: (a) the current value of each ERISA Plan’s benefits does not exceed
the current value of such ERISA Plan’s assets available for the payment of such
benefits by more than the Threshold Amount, (b) neither Borrower nor any other
ERISA Affiliate is obligated to provide benefits to any retired employees (or
their dependents) under any employee welfare benefits plan (as defined in
Section 3(1) of ERISA) other than as required by applicable Law and (c) neither
Borrower nor any other ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or Section 4212(c) of ERISA.

 

   65    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.11 Environmental Matters. Except as disclosed in Section 5.11 of the
Disclosure Schedule:

(a) Restricted Persons are conducting their businesses in material compliance
with all Environmental Laws, and have, and are in compliance with, all licenses
and permits required under any Environmental Laws, and no Restricted Person has
received any written notice or otherwise has knowledge that any such permit or
license will be revoked or that any application for or renewal of any such
permit or license will be denied;

(b) none of the operations or properties of any Restricted Person is the subject
of federal, state or local investigation evaluating whether any material
remedial action is needed to respond to a release of any Hazardous Materials
into the environment or to the improper storage or disposal (including storage
or disposal at offsite locations) of any Hazardous Materials;

(c) no Restricted Person (and to the best knowledge of Borrower, no other
Person) has filed any notice under any Law indicating that any Restricted Person
is responsible for the improper release into the environment, or the improper
storage or disposal, of any material amount of any Hazardous Materials or that
any Hazardous Materials have been improperly released, or are improperly stored
or disposed of, upon any property of any Restricted Person;

(d) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Law that is pending or,
to Borrower’s knowledge, threatened against any Restricted Person or any
property of a Restricted Person or as a result of any operations at any such
property;

(e) no Restricted Person has transported or arranged for the transportation of
any Hazardous Material to any location that is (i) listed on the National
Priorities List under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, listed for possible inclusion on such
National Priorities List by the Environmental Protection Agency in its
Comprehensive Environmental Response, Compensation and Liability Information
System List, or listed on any similar state list or (ii) the subject of federal,
state or local enforcement actions or other investigations that may lead to
claims against any Restricted Person for material clean-up costs, remedial work,
damages to natural resources or for personal injury claims (whether under
Environmental Laws or otherwise); and

(f) no Restricted Person otherwise has any known material contingent liability
under any Environmental Laws or in connection with the release into the
environment, or the storage or disposal, of any Hazardous Materials.

Each Restricted Person undertook, at the time of its acquisition of each of its
material properties, all commercially reasonable inquiry into the previous
ownership and uses of the property and any potential environmental liabilities
associated therewith.

 

   66    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.12 Names and Places of Business. No Restricted Person has, during the
five (5) years preceding the Closing Date, been known by, or used any other
trade or fictitious name, except as disclosed in Section 5.12 of the Disclosure
Schedule or been organized in a jurisdiction other than its jurisdiction of
organization as of the date hereof. Each Unrestricted Subsidiary’s jurisdiction
of organization and name as listed in the public records of its jurisdiction of
organization is stated in Section 5.12 of the Disclosure Schedule.

Section 5.13 Subsidiaries. Section 5.13 of the Disclosure Schedule (as
supplemented from time to time by Borrower in written notices to Administrative
Agent and Lenders) sets forth a true, correct and complete description of
(a) the Subsidiaries of Borrower and the ownership of such Subsidiaries’
outstanding Equity and (b) any other Equity in any other Person that are owned
by Borrower or any of its Subsidiaries. Each Subsidiary listed in Section 5.13
of the Disclosure Schedule is a Restricted Subsidiary unless specifically
designated as an Unrestricted Subsidiary, and each Restricted Subsidiary on such
schedule is wholly-owned by Borrower or another Restricted Subsidiary. All of
Borrower’s Equity in its Subsidiaries, and all other Equity set forth in such
section of the Disclosure Schedule, have been duly authorized and are validly
issued, fully paid and non-assessable. Except for Liens under the Loan
Documents, Borrower and its indicated Restricted Subsidiaries own such
Restricted Subsidiaries and Equity free and clear of any Liens and other
restrictions (including any restrictions on the right to vote, sell or otherwise
dispose of any such Equity) and free and clear of any preemptive rights,
rescission rights, or other rights to subscribe for or to purchase or repurchase
any such Equity.

Section 5.14 Government Regulation. No Restricted Person is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. No Restricted Person is
subject to regulation under any Law that regulates the incurring by such Person
of Indebtedness or that may otherwise render all or any portion of the
Obligations unenforceable, including Laws relating to common contract carriers
or the sale of electricity, gas, steam, water or other public utility services.

Section 5.15 Solvency. Upon giving effect to the making of the Loans, the
execution and delivery of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby and thereby, no
Restricted Person will be Insolvent.

Section 5.16 Taxes. Each Restricted Person has filed all United States Federal
income tax returns and all other material tax returns that are required to be
filed by it and have paid all taxes due pursuant to such returns or pursuant to
any assessment received by any Restricted Person (including all ad valorem taxes
that are payable and have been assessed against its properties or any part
thereof) and all other penalties or charges. The charges, accruals and reserves
on the books of each Restricted Person in respect of taxes and other
governmental charges are, in the opinion of Borrower, adequate. No Restricted
Person has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal or other taxes. No Restricted
Person is delinquent in the payment and discharge of ad valorem taxes that have
been assessed against its property or any part thereof.

 

   67    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.17 Title to Properties; Intellectual Property.

(a) Except as disclosed in Section 5.17(a) of the Disclosure Schedule, each
Restricted Person has good and marketable title to, or, as applicable, valid
leasehold or easement interests in, the Mortgaged Properties and in all of its
other real and personal property necessary to its business, including all
properties reflected in the most recent Consolidated balance sheet of Restricted
Persons referred to in Section 5.6 or purported to have been acquired by
Restricted Persons after such date, except as disposed of in the ordinary course
of business or as otherwise permitted under Section 7.5), which is free and
clear of any and all Liens or encumbrances of any nature or kind except for the
Permitted Liens and has full company power and lawful authority to bargain,
grant, sell, mortgage, assign, transfer, convey and grant a security interest in
all of its property in which a security interest is granted or purported to be
granted under the Security Documents, subject to obtaining any necessary waiver,
consent or approval of any lessor, sublessor, governmental agency or entity or
other Person required under applicable Law or any leases, licenses or other
contracts in respect of any such property.

(b) Neither Borrower nor any of its Subsidiaries has conveyed or transferred to
any other Person a beneficial interest in the Mortgaged Properties or in any of
its other real and personal property necessary to its business, owned by it of
record, whether pursuant to unrecorded assignments or transfers or accounting
mechanisms.

(c) No condemnation proceeding has been commenced or, to the knowledge of any
Responsible Officer of Borrower, is contemplated by any Governmental Authority
having the jurisdiction to do so with respect to all or any portion of the
Mortgaged Properties or any Midstream Property or in any of its other real and
personal property necessary to its business, except for that which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(d) Each Restricted Person possesses all material licenses, permits, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) that are material and necessary to
carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property.

(e) No Restricted Person has granted control over any Deposit Accounts to any
Person, other than Administrative Agent and the bank with which any Deposit
Account is maintained. No Restricted Person has any “securities accounts” as
defined and described in the UCC.

(f) The Gathering Systems are covered by valid and subsisting recorded fee
deeds, leases, easements, rights of way, servitudes, permits, licenses and other
instruments and agreements (collectively, “Rights of Way”) in favor of Borrower
or any other applicable Restricted Subsidiary (or their predecessors in
interest), except where the failure of the Gathering Systems to be so covered,
individually or in the aggregate, (i) does not interfere with the ordinary
conduct of business of Borrower or any Restricted Subsidiary, and (ii) does not
materially detract from the value or the use of the portion of the Gathering
Systems which are not covered.

 

   68    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) Except as disclosed in Section 5.17(g) of the Disclosure Schedule, the
Rights of Way establish a contiguous and continuous right of way for the
Gathering Systems and grant Borrower or any applicable Restricted Subsidiary (or
their predecessors in interest) the right to construct, operate, and maintain
the Gathering Systems in, over, under, or across the land covered thereby in the
same way that a prudent owner and operator would inspect, operate, repair, and
maintain similar assets and in the same way as Borrower and any applicable
Restricted Subsidiary have inspected, operated, repaired, and maintained the
Gathering Systems prior to the Closing Date; provided, however, (i) some of the
Rights of Way granted to Borrower or any applicable Restricted Subsidiary (or
their predecessors in interest) by private parties and Governmental Authorities
are revocable at the right of the applicable grantor, (ii) some of the Rights of
Way cross properties that are subject to Liens in favor of third parties that
have not been subordinated to the Rights of Way, and (iii) some Rights of Way
are subject to certain defects, limitations and restrictions; provided, further,
none of the limitations, defects, and restrictions described in clauses (i),
(ii) and (iii) above, individually or in the aggregate, (A) interfere with the
ordinary conduct of business of Borrower or any Restricted Subsidiary, or
(B) materially detract from the value or the use of the portion of the Gathering
Systems which are covered.

(h) Each Plant is or will be located on lands owned in fee by Borrower or any
applicable Restricted Subsidiary, or subject to a valid real property lease (any
deeds in respect of such lands owned in fee, such real property leases and such
other instruments burdening such land, collectively, the “Deeds”) in favor of
Borrower or any applicable Restricted Subsidiary (or their predecessors in
interest) and their respective successors and assigns. Borrower and any
applicable Restricted Subsidiary (or their predecessors in interest) have the
right to construct, operate, and maintain such Plant on the land covered by any
the applicable Deeds in the same way that a prudent owner and operator would
inspect, operate, repair, and maintain similar assets.

(i) All Rights of Way and all Deeds necessary for the conduct of the business of
Borrower and the Restricted Subsidiaries are valid and subsisting, in full force
and effect, and there exists no breach, default or event or circumstance that,
with the giving of notice or the passage of time or both, would give rise to a
default under any such Rights of Way or Deeds that could reasonably be expected
to have a Material Adverse Effect. All rental and other payments due under any
Rights of Way or Deeds by Borrower or any Restricted Subsidiary (and their
predecessors in interest) have been duly paid in accordance with the terms
thereof, except to the extent that a failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(j) The rights and properties presently owned, leased or licensed by Borrower or
any Restricted Subsidiary, including all Rights of Way and Deeds, include all
rights and properties necessary to permit Borrower and the Restricted
Subsidiaries to conduct their businesses in all material respects in the same
manner as such businesses have been conducted prior to the date hereof or
presently proposed to be conducted hereafter.

(k) No portion of the Midstream Properties has, since the date of this
Agreement, suffered any material damage by fire or other casualty loss except
that which has heretofore been repaired or replaced or is in the process of
being repaired or replaced.

 

   69    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.18 Regulation U. None of Borrower and its Restricted Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying “margin stock” (as such term is defined in Regulation U), and no
proceeds of any Loans will be used for a purpose that violates Regulation U.

Section 5.19 Operation and Condition of Properties; Compliance with Law.

(a) Except for such acts or failures to act as could not reasonably be expected
to have a Material Adverse Effect, the material properties of each Restricted
Person (i) are in good repair, working order, and condition in all material
respects, normal wear and tear excepted, (ii) have been maintained and operated
in a good and workmanlike manner and in compliance in all material respects with
all requirements of applicable Law and any Governmental Authority having the
jurisdiction over such properties and (iii) have not been affected in any
material adverse manner by accident, fire, explosion, or other casualty or act
of God.

(b) Each Restricted Person (i) is in compliance with the requirements of all
Laws and other requirements of Governmental Authorities and with all orders,
writs, injunctions and decrees applicable to it or to its properties, and
(ii) has, and is in compliance with, all licenses, permits, franchises,
exemptions, approvals and other authorizations required under any such Laws and
other requirements of Governmental Authorities, except, with respect to clause
(i) and/or (ii) above, in such instances where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.20 Insurance. The properties of each Restricted Person are insured
with financially sound and reputable insurance companies that are not Affiliates
of such Restricted Person, in such amounts, with such deductibles and covering
such risks as are required to comply with Section 6.8.

As to all improved real property constituting collateral security for the
Secured Obligations, (i) Administrative Agent has received (x) such flood hazard
determination forms, notices and confirmations thereof, and effective flood
hazard insurance policies (if applicable) with respect to real property
Collateral on the Closing Date, (ii) all flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full, and (iii) except as Borrower has
previously given written notice thereof to Administrative Agent, there has been
no redesignation of any property into or out of special flood hazard area.

Section 5.21 No Restriction on Liens or Distributions. No Restricted Person is a
party to any contractual restriction or other consensual restriction, or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability (or the ability of any other Restricted Person) to
(a) grant Liens to the Administrative Agent for the benefit of the Secured
Parties on or in respect of its properties, (b) pay dividends or make other
distributions to any other Restricted Person, (c) redeem Equity in such
Restricted Person that is held by any other Restricted Person, (d) repay loans
and other Liabilities owing by such Restricted Person to any other Restricted
Person, or (e) transfer any assets of such Restricted Person to any other
Restricted Person.

 

   70    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 5.22 Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
Borrower its employees and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of Borrower, any agent of Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

Section 5.23 State Regulation. Each Restricted Person is in compliance, in all
material respects, with all rules, regulations and orders of any State Pipeline
Regulatory Agency with jurisdiction to regulate its Midstream Properties, and as
of the date of this Agreement no Restricted Person is liable for any refunds or
interest thereon as a result of an order from any such agency.

Section 5.24 FERC. No portion of the Gathering Systems is an interstate common
carrier pipeline subject to the jurisdiction of the FERC.

Section 5.25 Title to Hydrocarbons. No Restricted Person has title to any of the
Hydrocarbons which are transported, processed and/or distributed through or
stored in the Gathering Systems or any other Midstream Properties, except
pursuant to agreements under which the relevant Restricted Person does not have
any exposure to commodity price volatility as a result of having title to such
Hydrocarbons.

Section 5.26 EEA Financial Institutions. No Restricted Person is an EEA
Financial Institution.

ARTICLE VI - AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower covenants and agrees that
until Payment in Full, unless Required Lenders have previously agreed otherwise:

Section 6.1 Payment and Performance. Each Restricted Person will pay all amounts
due under the Loan Documents, to which it is a party, in accordance with the
terms thereof and will observe, perform and comply with every covenant, term and
condition set forth in the Loan Documents to which it is a party. Borrower will
cause each other Restricted Person to observe, perform and comply with every
such term, covenant and condition in any Loan Document.

Section 6.2 Books, Financial Statements and Reports. Each Restricted Person will
at all times maintain full and accurate books of account and records. Borrower
will maintain and will cause its Restricted Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to Administrative Agent and each Lender Party
at Borrower’s expense:

 

   71    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(a) As soon as available, and in any event within one hundred-twenty (120) days
after the end of each Fiscal Year, complete Consolidated and consolidating
financial statements of Borrower together with all notes thereto, prepared in
reasonable detail in accordance with GAAP, together with an unqualified opinion,
based on an audit using generally accepted auditing standards, by an independent
certified public accounting firm of recognized standing selected by Borrower and
acceptable to Administrative Agent, stating that such Consolidated financial
statements have been so prepared. These financial statements shall contain a
Consolidated and consolidating balance sheet as of the end of such Fiscal Year
and Consolidated and consolidating statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year.

(b) As soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter, Borrower’s Consolidated and consolidating balance sheet
as of the end of such Fiscal Quarter and Consolidated and consolidating
statements of Borrower’s earnings and cash flows for such Fiscal Quarter and for
the period beginning on the first day of the then current Fiscal Year to the end
of such Fiscal Quarter, all in reasonable detail and prepared in accordance with
GAAP, subject to changes resulting from normal year-end adjustments and the
absence of footnotes. In addition Borrower will, together with each such set of
financial statements and each set of financial statements furnished under
subsection (a) of this section, furnish a Compliance Certificate signed by a
Responsible Officer of Borrower stating that such financial statements present
fairly the financial condition and the results of operations of Borrower and its
Restricted Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP (subject to normal year-end adjustments and the absence of
footnotes), stating that he/she has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.14 and stating that no Default exists
at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

(c) Together with each set of financial statements furnished under subsections
(a) and (b) of this section, reports (in form reasonably satisfactory to
Administrative Agent) describing (i) all Hedging Contracts of Borrower and each
of its Restricted Subsidiaries, setting forth the type, term, effective date,
termination date and notional amounts or volumes and the counterparty to each
such agreement, (ii) throughput volumes, wells connected to the Midstream
Properties, and other operational results for such Fiscal Quarter or Fiscal Year
of Borrower and the Restricted Persons, prepared on a monthly basis and
otherwise in form and substance reasonably acceptable to the Administrative
Agent, and (iii) all real property interests then owned by Borrower and its
Restricted Subsidiaries and not covered by a deed of trust, mortgage, leasehold
deed of trust or leasehold mortgage, as applicable, along with the book value of
each such real property interest as determined in accordance with GAAP, along
with appropriate land description and/or recording data and all other
information necessary to allow the preparation of such a Security Document
covering such real property interests.

(d) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, an annual budget and financial projections for Borrower and
its Restricted Subsidiaries (in form reasonably satisfactory to Administrative
Agent), prepared by a senior financial officer of Borrower, setting forth yearly
financial projections and budgets.

 

   72    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Promptly after receipt thereof, copies of any reports or management letters
submitted to the board of directors (or equivalent governing body) (or the audit
committee thereof) of any Restricted Person by independent accountants in
connection with the annual audit of the accounts or books of any Restricted
Person made by independent accountants.

(f) Together with each set of annual financial statements required under
subsections (a) of this section, the insurance certificates and other
information required under Section 6.8(b).

(g) Promptly upon its becoming available, copies of all notices or documents
received by Borrower or any other Restricted Person pursuant to any Material
Contract alleging a material default or nonperformance by such Person thereunder
or terminating or suspending any such Material Contract.

(h) If, at any time, all of the Consolidated Subsidiaries of Borrower are not
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 6.1(a) or Section 6.1(b), a certificate of a
Responsible Officer setting forth consolidating spreadsheets that show all
Unrestricted Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of Borrower.

(i) No later than twenty (20) Business Days (or such shorter time as
Administrative Agent may approve in writing) prior to any such change, written
notice of any change in (i) any Restricted Person’s corporate, company or
partnership name, (ii) the jurisdiction in which any Restricted Person is
incorporated, formed, or otherwise organized, (iii) the location of any
Restricted Person’s chief executive office, (iv) any Restricted Person’s
identity or corporate, company or partnership structure, (v) any Restricted
Person’s federal taxpayer identification number (and, if it is organized in New
York or Oklahoma, its organizational identification number in such
jurisdiction), or (vi) any other amendment, modification or supplement to the
Organizational Documents of any Restricted Person if such amendment,
modification or supplement is material to the Lenders

(j) The information concerning environmental matters that is from time to time
required under Section 6.12.

(k) Promptly, but in any event within five (5) Business Days after receipt
thereof by any Restricted Person, Borrower will furnish a copy of any form of
notice, summons, citation, proceeding or order received from the FERC asserting
jurisdiction over any material portion of the Gathering Systems.

Section 6.3 Other Information and Inspections. Each Restricted Person will
furnish to Administrative Agent and each Lender any information that
Administrative Agent may from time to time reasonably request concerning any
provision of the Loan Documents, any Collateral, or any matter in connection
with the businesses, properties, prospects, financial condition and operations
of any Restricted Person, including all evidence that Administrative Agent from
time to time reasonably requests in writing as to the accuracy and validity of
or compliance with all representations, warranties and covenants made by any
Restricted Person in the Loan Documents, the satisfaction of all conditions
contained therein, and all other matters

 

   73    CREDIT AGREEMENT



--------------------------------------------------------------------------------

pertaining thereto. Each Restricted Person will permit representatives appointed
by Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours as mutually agreed or upon advance notice of ten (10) Business
Days any of such Restricted Person’s property, including its books of account,
other books and records, and any facilities or other business assets, and to
make extra copies therefrom and photocopies and photographs thereof, and to
write down and record any information such representatives obtain, and each
Restricted Person shall permit Administrative Agent or its representatives to
investigate and verify the accuracy of the information furnished to
Administrative Agent or any Lender in connection with the Loan Documents and to
discuss all such matters with its officers, employees and representatives.

Section 6.4 Notice of Material Events and Change of Address. Borrower will
promptly, and in no event later than the third Business Day, after becoming
aware thereof, notify Administrative Agent and each Lender Party in writing,
stating that such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any Material Adverse Effect;

(b) the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person in an aggregate principal amount of $500,000 or more, or the occurrence
of any event which, with the giving of notice or the passage of time, or both,
would allow any such acceleration or the occurrence of any default by any
Restricted Person under any indenture, mortgage, agreement, contract or other
instrument to which any of them is a party or by which any of them or any of
their properties is bound, if such default could reasonably be expected to have
a Material Adverse Effect;

(d) the occurrence of any Termination Event;

(e) any (i) claim of $500,000 or more, any notice of potential liability of any
Restricted Person under any Environmental Laws (or any environmental permits,
licenses or authorizations in connection with any Restricted Person’s ownership
or use of its properties or the operation of its business) that might exceed
such amount, or any other material adverse claim asserted against any Restricted
Person or with respect to any Restricted Person’s properties, or (ii) action or
proceeding against or of any noncompliance by any Restricted Person with any
Environmental Laws or environmental permit that could reasonably be expected to
cause any Restricted Person’s property to be subject to any material
restrictions on use in the Restricted Persons’ businesses under any
Environmental Law;

(f) the occurrence of any casualty in respect of any property of any Restricted
Person, or the commencement of any condemnation proceeding or the suspension of
any right to operate, in each case in respect of any property of any Restricted
Person, which could have a Material Adverse Effect; and

(g) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Restricted Person that has not
previously disclosed in writing to the

 

   74    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in (i) the obligation of any Restricted Person to pay damages
or make remediation expenditures in excess of $500,000, (ii) the disruption or
delay of any Restricted Person’s operations that could reasonably be expected to
reduce annual revenues by more than $500,000, or (iii) any Material Adverse
Effect.

Upon the occurrence of any of the foregoing events, Restricted Persons will take
all necessary or appropriate steps to remedy promptly any such Material Adverse
Effect, Default, acceleration, potential acceleration, default, or Termination
Event, to defend any such action, suit, proceeding investigation or arbitration,
and to resolve all controversies on account of any of the foregoing. Each notice
pursuant to this Section shall be accompanied by a statement of a Responsible
Officer of Borrower setting forth details of the occurrence referred to therein
and stating what action, if any, the applicable Restricted Person has taken or
proposes to take with respect thereto. Borrower will notify the Administrative
Agent in writing no later than ten (10) days prior to the date that any
Restricted Person changes its name, or the location of its chief executive
office or location of jurisdiction under the Uniform Commercial Code.

Section 6.5 Maintenance and Operation of Properties.

(a) Each Restricted Person will maintain, preserve, protect, and keep all
Collateral and all other property (including material easements, rights of way,
servitudes, leases, licenses and permits) used or useful in the conduct of its
business in good condition (ordinary wear and tear excepted) in accordance with
prudent industry standards, and in material compliance with all applicable Laws,
in conformity with all applicable contracts, servitudes, leases and agreements,
and will from time to time make all repairs, renewals and replacements needed to
enable the business and operations carried on in connection therewith to be
promptly and advantageously conducted at all times. Each Restricted Person will
operate all Collateral and all of its other property (including easements,
rights of way, servitudes, leases, licenses and permits) used or useful in the
conduct of its business in a good and workmanlike manner, in accordance with
prudent industry standards, and in material compliance with all applicable Laws
and all requirements of Governmental Authorities and in conformity with all
applicable contracts, servitudes, leases and agreements.

(b) Each Restricted Person will cause to be maintained in full force and effect
all Rights of Way, Deeds and other agreements necessary to the operations of the
Midstream Properties and will properly and timely pay all rents and other
payments due under the provisions thereof. Subject to Permitted Liens, each
Restricted Person will maintain the Gathering Systems within the confines of the
applicable Rights of Way and maintain the Plants within the confines of the
applicable Deeds, in each case, without material encroachment upon any adjoining
property. Each Restricted Person will maintain such rights of ingress and egress
necessary to permit the Restricted Subsidiaries to inspect, operate, repair, and
maintain the Midstream Properties to the extent that failure to maintain such
rights, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the Restricted Subsidiaries may hire
third parties to perform these functions. No Restricted Person will permit any
Gathering Systems, other Midstream Property or any material part thereof to be
leased to a third party, to cease to operate (except as a result of customary
events of force majeure) or to be abandoned, except as permitted by Section 7.5.

 

   75    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) No Restricted Person will permit any of the Midstream Properties to be
subject to any contractual or other arrangement for gathering, transporting,
storage, processing or other services (i) whereby payment is or can be deferred
for a substantial period after the month in which performance occurred or is or
can be made other than in cash, (ii) that is not on a bona fide arms-length
basis and at commercially reasonable prices, on terms that are customary in the
industry, or (iii) for which prepayments have been received other than
prepayments for services to be performed and settled within sixty (60) days
after the date of such prepayment in the ordinary course of business. No
Restricted Person will permit to exist any imbalances with respect to the
Midstream Properties except for those imbalances incurred in the ordinary course
of business that are settled within sixty (60) days after the end of the month
in which such imbalance occurs. No Restricted Person will permit to exist
curtailment of services in connection with the Midstream Properties other than
as required by applicable Laws or as a result of events of force majeure. The
Restricted Persons will use reasonable efforts to cure any events of force
majeure. No Restricted Person will permit to exist any contract in connection
with the Midstream Properties for consideration or other terms in contravention
of applicable Laws and will not receive consideration other than in accordance
with applicable contracts and applicable Laws. Each Restricted Person will cause
all material equipment, improvements, fixtures and other tangible personal
property forming a part of the Midstream Properties to remain located on the
real property constituting part of the Midstream Properties except for
(i) portions thereof temporarily located elsewhere in the course of normal
operations of the Midstream Properties, (ii) temporary relocation of meters,
treatment units, and other equipment at storage locations and on terms
acceptable to Administrative Agent, and (iii) Dispositions permitted by
Section 7.5. Each Restricted Person will at all times cause to be maintained all
material governmental licenses and permits necessary or appropriate to own and
operate the Midstream Properties.

Section 6.6 Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and powers to do
business in full force and effect and will qualify to do business in all states
or jurisdictions where required by applicable Law, except where the failure so
to qualify could not reasonably be expected to have a Material Adverse Effect.

Section 6.7 Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns including any extensions;
(b) timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent; (c) within ninety (90) days past the original invoice billing date
therefore, or, if earlier, when due in accordance with its terms, pay and
discharge all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; (d) pay and discharge before the same becomes
delinquent all other Liabilities now or hereafter owed by it; and (e) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Each Restricted Person may, however, delay paying, filing or discharging
any of the foregoing so long as (a) it is in good faith contesting the validity
thereof by appropriate proceedings, if necessary, and has set aside on its books
adequate reserves therefore that are required by GAAP or (b) the failure to pay,
file or discharge relates to taxes or Liabilities which do not exceed $2,000,000
in the aggregate at any one time and where such failure could not reasonably be
expected to have a Material Adverse Effect.

 

   76    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.8 Insurance.

(a) Each Restricted Person shall at all times (i) keep and maintain all of its
property in good working order and condition, ordinary wear and tear excepted,
and (ii) maintain insurance with responsible and reputable insurance companies
or associations (including comprehensive general liability, hazard, and business
interruption insurance) with respect to its business and properties (including
all real properties leased or owned by it), in such amounts and covering such
risks as required by any Governmental Requirements or as carried generally in
accordance with sound business practice by similarly situated companies in
similar businesses. If any Restricted Person fails to maintain such insurance,
Administrative Agent may arrange for such insurance, but at Borrower’s expense
and without any responsibility on the part of Administrative Agent for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the sole
right (both in the name of Lenders and in the name of the Restricted Persons),
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

(b) On or prior to the Closing Date and annually thereafter, at the same time as
annual financial statements are required under Section 6.2(a), and upon
reasonable request of Administrative Agent, each Restricted Person will furnish
or cause to be furnished to Administrative Agent a summary of the respective
insurance coverage of such Restricted Person and certificates from the
Restricted Persons’ insurance brokers confirming such coverage, all in form and
substance reasonably satisfactory to Administrative Agent, and, if requested,
copies of the applicable policies. Each Restricted Person will cause any
insurance policies covering any Collateral to be endorsed (i) to provide that
such policies may not be cancelled, reduced or affected in any manner for any
reason without 30 days prior notice to Administrative Agent (10 days prior
notice for cancellation due to failure to pay premiums), (ii) to name
Administrative Agent as an additional insured (in the case of all liability
insurance policies) and loss payee (in the case of all casualty and property
insurance policies), and (iii) to provide for such other matters as any Lender
Party may reasonably require.

(c) Without limiting the foregoing, each Restricted Person shall (i) maintain,
if available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral security
for the Secured Obligations, on such terms and in such amounts as required by
The National Flood Insurance Reform Act of 1994 or as otherwise required by
Administrative Agent, (ii) furnish to Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

   77    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of an Event of Default, all
insurance payments in respect of such Collateral in excess of $1,000,000 shall
be paid to Administrative Agent and shall be applied to the prepayment of the
Obligations unless otherwise agreed to by Administrative Agent and Borrower.

Section 6.9 Performance on Borrower’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, Administrative Agent may (but need
not) pay the same. Borrower shall immediately reimburse Administrative Agent for
any such payments and Borrower’s obligation to do so shall constitute an
Obligation owed hereunder that is due and payable on the date such amount is
paid by Administrative Agent.

Section 6.10 Interest. Subject to Sections 2.5 and 2.11(a), Borrower hereby
promises to Administrative Agent and each Lender Party to pay interest at the
Default Rate applicable to Base Rate Loans on all Obligations (including
Obligations to pay fees or to reimburse or indemnify Administrative Agent or any
Lender but excluding principal of, and interest on, any Loan, and any Matured LC
Obligation, interest on which is covered by Section 2.5 and clause (a) of
Section 2.11) that Borrower has in this Agreement promised to pay to
Administrative Agent or such Lender Party and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

Section 6.11 Compliance with Agreements and Law; Permits. Each Restricted Person
will observe, perform, and comply with all material obligations it is required
to perform under the terms of each indenture, mortgage, deed of trust, security
agreement, lease, franchise, agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound. Each Restricted Person will conduct its business and affairs in material
compliance with all Laws applicable thereto. Each Restricted Person will cause
all material easements, Rights of Way, servitudes, agreements, leases,
privileges, franchises licenses and permits necessary or appropriate for the
conduct of its business and the ownership and operation of its property used and
useful in the conduct of its business to be at all times maintained in good
standing and in full force and effect. Borrower shall, and shall cause each of
its Restricted Subsidiaries to, conduct its business in conformity with prudent
industry practice by companies owning similar properties in the same general
areas in which Borrower and its Restricted Subsidiaries operate. Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 6.12 Environmental Matters; Environmental Reviews.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect. No Restricted
Person will do anything or permit anything to be done that will subject any of
its properties to any material remedial obligations under, or result in
noncompliance with

 

   78    CREDIT AGREEMENT



--------------------------------------------------------------------------------

applicable permits and licenses issued under, any applicable Environmental Laws,
assuming disclosure to the applicable governmental authorities of all relevant
facts, conditions and circumstances. Upon Administrative Agent’s reasonable
request, at any time and from time to time but no more frequent than once per
annum, Borrower will provide at its own expense an environmental inspection of
any of the Restricted Persons’ material real properties and audit of their
environmental compliance procedures and practices, in each case from an
engineering or consulting firm approved by Administrative Agent.

(b) Borrower will promptly furnish to Administrative Agent copies of all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person, or of
which Borrower otherwise has notice, pending or threatened against any
Restricted Person by any Governmental Authority with respect to any alleged
material violation of or material non-compliance with any Environmental Laws or
any permits, licenses or authorizations in connection with any Restricted
Person’s ownership or use of its properties or the operation of its business.

(c) Borrower will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Borrower in connection with any Restricted Person’s ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material at any
location.

Section 6.13 Evidence of Compliance. Each Restricted Person will furnish to each
Lender at such Restricted Person’s or Borrower’s expense all evidence that
Administrative Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining thereto.

Section 6.14 Bank Accounts; Offset. To secure the repayment of the Obligations,
Borrower hereby grants to each Lender and LC Issuer a security interest, a lien,
and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender and LC Issuer at common Law, under
the Loan Documents, or otherwise, and each of which shall be upon and against
(a) any and all moneys, securities or other property (and the proceeds
therefrom) of Borrower now or hereafter held or received by or in transit to any
Lender or LC Issuer from or for the account of Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (b) any and
all deposits (general or special, time or demand, provisional or final) of
Borrower with any Lender or LC Issuer and (c) any other credits and claims of
Borrower at any time existing against any Lender or LC Issuer, including claims
under certificates of deposit, in each case excepting (i) any accounts
exclusively used for payroll, payroll taxes or employee benefits and funded in
the ordinary course of business, (ii) any insurance trust accounts maintained in
the ordinary course of business and holding only funds necessary to fund the
accrued insurance obligations of Borrower and its Subsidiaries in respect of
self-insured health insurance and workers’ compensation insurance, (iii) any
escrow accounts maintained in connection with acquisitions permitted hereunder,
and (iv) any other amounts held for others in trust or escrow as required by
contract or applicable Law. At any time and from time to time after the
occurrence and during the continuance of any Default, each Lender and LC

 

   79    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Issuer is hereby authorized to foreclose upon, or to offset against the
Obligations then due and payable (in either case without notice to Borrower),
any and all items hereinabove referred to. The remedies of foreclosure and
offset are separate and cumulative, and either may be exercised independently of
the other without regard to procedures or restrictions applicable to the other.

Section 6.15 Non-Consolidation. Unless otherwise consented to by Administrative
Agent or Required Lenders, each Restricted Person shall: (a) maintain entity
records and books of account separate from those of any other entity that is an
Affiliate of such entity; (b) not commingle its funds or assets with those of
any other entity that is an Affiliate of such entity; and (c) provide that its
board of directors or other analogous governing body will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities.

Section 6.16 Guaranties of Borrower’s Subsidiaries. Each Restricted Subsidiary
of Borrower now existing or created, acquired or coming into existence
(including the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to the terms hereof) after the date hereof shall, promptly
and in any event within ten (10) days after it has become a Restricted
Subsidiary of Borrower, execute and deliver to Administrative Agent an absolute
and unconditional guaranty of the timely repayment of the Secured Obligations
and the due and punctual performance of the obligations of Borrower hereunder,
which guaranty shall be satisfactory to Administrative Agent in form and
substance; provided, however, that notwithstanding anything in this Agreement or
any Security Document to the contrary, no Guarantor shall guarantee (or grant a
Lien to support, as applicable) any Excluded Swap Obligations of such Guarantor
for purposes of determining any obligations of such Guarantor. Each Restricted
Subsidiary of Borrower existing on the date hereof shall duly execute and
deliver such a guaranty prior to the making of any Loan hereunder. Borrower will
cause each of its Restricted Subsidiaries to deliver to Administrative Agent,
simultaneously with its delivery of such a guaranty, written evidence
satisfactory to Administrative Agent and its counsel that such Restricted
Subsidiary has taken all company action necessary to duly approve and authorize
its execution, delivery and performance of such guaranty and any other documents
that it is required to execute.

Section 6.17 Agreement to Deliver Security Documents. Borrower agrees to
deliver, and to cause each other Restricted Person to deliver, to further secure
the Secured Obligations, promptly after a request by Administrative Agent in its
reasonable discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, flood hazard certification, title searches, title insurance (in
respect of any real property with an acquisition cost in excess of $500,000),
financing statements and other Security Documents in form and substance
reasonably satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests, subject
only to Permitted Liens and other Liens (if any) permitted under the Loan
Documents, on any real or personal property now owned or hereafter acquired by
such Person to the extent otherwise consistent with and required by the Loan
Documents; provided, however, that notwithstanding anything in this Agreement or
any Security Document to the contrary, no Guarantor shall be required to grant a
Lien to support any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of such Guarantor. In furtherance thereof, each
Restricted Person shall promptly notify Administrative Agent of any individual
real properties in which a Restricted Person has an

 

   80    CREDIT AGREEMENT



--------------------------------------------------------------------------------

interest (whether by acquisition, lease or otherwise) with an acquisition cost
in excess of $500,000. In addition, Borrower agrees to provide, and to cause
each other Restricted Person to provide, title information in form and substance
reasonably satisfactory to Administrative Agent for any property on which a Lien
is required to be granted pursuant to this Section 6.16. Borrower will, and will
cause each of its Restricted Subsidiaries to, use commercially reasonable
efforts in negotiating any new lease, right-of-way or similar instrument or the
renewal or extension of any existing lease, easement estate, right-of-way or
similar instrument covering real property to provide in such lease, easement
estate, right-of-way or similar instrument that the interest of the lessee or
grantee may be hypothecated without any further approval of or notice to the
landlord under such lease or the grantor under any such easement, right-of-way
or similar instrument.

Section 6.18 Revenues. Notwithstanding that, by the terms of the various
Security Documents, Restricted Persons are and will be assigning to
Administrative Agent for the benefit of the Secured Parties all of the
“Revenues” (as defined therein) derived from the property covered thereby, so
long as no Event of Default has occurred and is continuing Restricted Persons
may continue to receive from the payors thereof all such Revenues, subject,
however, to the Liens created under the Security Documents, which Liens are
hereby affirmed and ratified. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent may exercise all rights and remedies
granted under the Security Documents subject to the terms thereof, including the
right to obtain possession of all Revenues then held by Restricted Persons or to
receive directly from the payors thereof all other Revenues. In no case shall
any failure, whether intentioned or inadvertent, by Administrative Agent or the
Secured Parties to collect directly any such Revenues constitute in any way a
waiver, remission or release of any of their rights under the Security
Documents, nor shall any release of any Revenues by Administrative Agent or the
Secured Parties to Restricted Persons constitute a waiver, remission, or release
of any other Revenues or of any rights of Administrative Agent or the Secured
Parties to collect other Revenues thereafter.

Section 6.19 Perfection and Protection of Security Interests and Liens. Each
Restricted Person shall from time to time deliver to Administrative Agent any
financing statements, continuation statements, extension agreements, amendments
to Security Documents, Deposit Account Control Agreements, Securities Account
Control Agreements and other documents, properly completed and executed (and
acknowledged when required) by such Restricted Person in form and substance
reasonably satisfactory to Administrative Agent, which Administrative Agent
requests for the purpose of (i) perfecting, confirming, or protecting any Liens
or other rights in Collateral securing any Secured Obligations and
(ii) maintaining compliance with all applicable Laws, including those of any
applicable Indian tribe, the Bureau of Indian Affairs, and the U.S. Bureau of
Land Management. Each Restricted Person hereby authorizes Administrative Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the collateral describing the Collateral
as “all assets” without the signature of any Restricted Person.

 

   81    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 6.20 Unrestricted Subsidiaries. Borrower:

(a) will cause the management, business and affairs of each of Borrower and the
Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting properties of Borrower and the Restricted
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a
corporation will be treated as a corporate entity separate and distinct from
Borrower and the Restricted Subsidiaries.

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries.

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, Borrower or any Restricted Subsidiary.

Section 6.21 Commodity Exchange Act Keepwell Provisions.

(a) Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Restricted Person that is not otherwise an Eligible Contract Participant in
order for such Restricted Person to honor its obligations under its Guaranty and
any other Loan Document with respect to Lender Hedging Obligations (provided,
however, that Borrower shall only be liable under this section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Agreement or any Loan
Document, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of
Borrower under this section shall remain in full force and effect until Payment
in Full. Borrower intends for this section to constitute, and this section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Restricted Subsidiary for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(b) Notwithstanding any other provisions of this Agreement or any other Loan
Document, the Secured Obligations guaranteed by any Guarantor, or secured by the
grant of any Lien by such Guarantor under any Loan Document, shall exclude all
Excluded Swap Obligations with respect to such Guarantor.

Section 6.22 Post Closing. Not later than:

(a) forty-five (45) days after the Closing Date (or such later date as is
reasonably acceptable to Administrative Agent), Administrative Agent shall have
received a fully paid mortgagee title policy, in form, substance and amount
reasonably satisfactory to Administrative Agent, with respect to the fee-owned
tract containing Borrower’s cryogenics processing plant and storage tanks, and

(b) sixty (60) days after the Closing Date (or such later date as is reasonably
acceptable to Administrative Agent), Borrower shall deliver to Administrative
Agent (i) assignments in recordable form executed by Oklahoma Energy
Acquisitions, LP pursuant to which Oklahoma Energy Acquisitions, LP conveys and
assigns the rights-of-way and easements listed on Section 5.17(g) to the
Disclosure Schedule to Borrower, and (ii) a mortgage supplement executed by
Borrower in for sufficient to grant a mortgage Lien to Administrative Agent in
such rights-of-way and easements.

 

   82    CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VII - NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower covenants and agrees that until the
Payment in Full, unless Required Lenders have previously agreed otherwise:

Section 7.1 Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:

(a) the Obligations and Cash Management Obligations.

(b) Indebtedness arising under Hedging Contracts permitted under Section 7.3.

(c) Indebtedness among Borrower and the Guarantors arising in the ordinary
course of business; provided, that all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of all of the
Obligations in a manner and on terms and conditions reasonably satisfactory to
Administrative Agent.

(d) Indebtedness existing on the date hereof and set forth on the Disclosure
Schedule, including any extensions, renewals, refinancings and replacements
thereof.

(e) Indebtedness arising under insurance premium financing arrangements for
insurance policies required hereunder or otherwise maintained by a Restricted
Person in the ordinary course of business in an aggregate amount not to exceed
$500,000 at any time outstanding;

(f) purchase money Indebtedness and Capital Leases in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding;

(g) Indebtedness associated with bonds or surety obligations required by
Governmental Authorities in connection with the operation of the businesses of
Restricted Persons;

(h) endorsements of negotiable instruments or instruments for deposit in the
ordinary course of business; and

(i) miscellaneous items of unsecured Indebtedness of Restricted Persons not
described in subsections (a) through (h) that do not in the aggregate (taking
into account all such Indebtedness of all Restricted Persons) exceed $10,000,000
at any one time outstanding and so long as no Default or Event of Default exists
at the time of incurring such Indebtedness or would result therefrom.

Section 7.2 Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets that it now owns or hereafter acquires.

 

   83    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 7.3 Hedging Contracts. No Restricted Person will be a party to or in any
manner be liable on any Hedging Contract except Hedging Contracts entered into
by a Restricted Person with the purpose and effect of fixing interest rates on a
principal amount of indebtedness of such Restricted Person that is accruing
interest at a variable rate, provided that (i) at the time such Hedging Contract
is entered into, the aggregate notional amount of such contracts does not exceed
75% of the anticipated outstanding principal balance of the indebtedness to be
hedged by such contracts or an average of such principal balances calculated
using a generally accepted method of matching interest swap contracts to
declining principal balances, (ii) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, (iii) except for
the Collateral under the Security Documents with respect to Lender Hedging
Obligations, no such contract requires any Restricted Person to put up money,
assets, or other security against the event of its nonperformance prior to
actual default by such Restricted Person in performing its obligations
thereunder, and (iv) each such contract is with an Approved Counterparty.

Section 7.4 Limitation on Mergers, Issuances of Securities. No Restricted Person
will merge or consolidate with or into any other Person or sell, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its property to any other Person (each
of the foregoing transactions, a “consolidation” and the verb thereof
“consolidate”), or liquidate or dissolve, except that any Subsidiary of Borrower
may consolidate with (a) another Subsidiary of Borrower, so long as a Guarantor
is the surviving business entity, or (b) Borrower, so long as Borrower is the
surviving business entity. No Restricted Person will issue any Equity, provided
that (i) Restricted Subsidiaries of Borrower may issue additional Equity to
Borrower and its wholly-owned Restricted Subsidiaries, and (ii) Borrower may
issue additional common Equity (other than Disqualified Capital Stock) to its
owners so long as no Change of Control exists after giving effect to such
issuance. No Restricted Subsidiary of Borrower will otherwise allow any
diminution of Borrower’s Equity (direct or indirect) in such Restricted
Subsidiary.

Section 7.5 Limitation on Dispositions. No Restricted Person will Dispose of any
of its properties or any interest therein, except, to the extent not otherwise
forbidden under the Security Documents:

(a) equipment that is worthless or obsolete or worn out in the ordinary course
of business, which is no longer used or useful in the conduct of its business or
which is replaced by equipment of equal suitability and value;

(b) inventory (including oil and gas sold as produced and seismic data) that is
sold in the ordinary course of business on ordinary trade terms;

(c) Equity of any of Borrower’s Restricted Subsidiaries that is transferred to
Borrower or a wholly-owned Restricted Subsidiary of Borrower;

(d) property by any Restricted Subsidiary that is transferred to Borrower or to
a wholly-owned Restricted Subsidiary of Borrower, provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be Borrower or a Guarantor; and

 

   84    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) any other properties that are Disposed of not in the aggregate in excess of
$1,000,000 during any Fiscal Year, provided that such sales do not materially
impair or diminish the value of the Collateral or Borrower’s Consolidated
financial condition, business or operations.

No Disposition may be made pursuant to Section 7.5(e) unless (i) made for fair
consideration to a Person who is not an Affiliate and (ii) no Default has
occurred and is continuing at the time of such Disposition or would result
therefrom.

Section 7.6 Limitation on Dividends, Distributions and Redemptions. No
Restricted Person will declare or make directly or indirectly any Distribution,
other than:

(a) Distributions payable to Borrower by any Restricted Subsidiary or to any
Restricted Subsidiary by another Restricted Subsidiary;

(b) subject to Section 7.14(c)(ii)(F), cash Distributions by Borrower to the
holders of its Equity, as Permitted Tax Distributions, during the thirty
(30) day period following the end of a Fiscal Quarter, provided that
(i) Borrower is treated as a pass through entity for federal income tax purposes
and (ii) no Default then exists or would result therefrom;

(c) provided no Default or Event of Default has occurred and is continuing on
such date, cash distributions by Borrower to the holders of its Equity on or
about September 29, 2017 for the purpose of satisfying then current obligations
relating to outstanding interest on the HPS Notes under the Note Purchase
Agreements in an aggregate amount not to exceed $6,500,000;

(d) at any time after the First Reporting Date and prior to the Target EBITDA
Date, but subject to Section 7.14(c)(ii)(F), cash Distributions by Borrower to
the holders of its Equity at any time, (i) in each Fiscal Quarter, in an
aggregate amount not to exceed a per annum rate of thirteen percent (13%),
computed for a quarterly period pursuant to the Note Purchase Agreements, of the
outstanding principal balance of the HPS Notes (including in such principal
balance any interest capitalized at the PIK Interest Rate as defined in the Note
Purchase Agreements) for the purpose of satisfying then current obligations
under the Note Purchase Agreements related to such interest and (ii) in an
aggregate amount necessary to repay the Tranche D Notes upon the maturity
thereof; provided, that at the time of such Distribution and after giving pro
forma effect to such Distribution, any Distributions under Section 7.6(b) and to
any Borrowing hereunder to be made on or prior to such Distribution (w) no
Default or Event of Default has occurred and is continuing, or would exist upon
making such Distribution, (x) the ratio of Consolidated Funded Indebtedness upon
making such Distribution to Consolidated Adjusted EBITDA for the Rolling Period
ending with the end of the most recently ended Fiscal Quarter does not exceed
4.00 to 1.00, (y) Unused Availability is not less than $5,000,000, and (z) not
greater than five (5) Business Days nor less than one (1) Business Day prior to
such Distribution, Borrower shall deliver a certificate signed by a Responsible
Officer certifying and reflecting computations satisfactory to Administrative
Agent that the conditions set forth in the foregoing clauses (w), (x) and
(y) have been satisfied;

 

   85    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) at any time on or after the Target EBITDA Date, but subject to
Section 7.14(c)(ii)(F), cash Distributions by Borrower to the holders of its
Equity; provided, that at the time of such Distribution and after giving pro
forma effect to such Distribution, any Distributions under Section 7.6(b) and to
any Borrowing hereunder to be made on or prior to such Distribution (w) no
Default or Event of Default has occurred and is continuing, or would exist upon
making such Distribution, (x) the ratio of Consolidated Funded Indebtedness upon
making such Distribution to Consolidated Adjusted EBITDA for the Rolling Period
ending with the end of the most recently ended Fiscal Quarter does not exceed
3.50 to 1.00, (y) Unused Availability is not less than $5,000,000, and (z) not
greater than five Business Days nor less than one Business Day prior to such
Distribution, Borrower shall deliver a certificate signed by a Responsible
Officer certifying and reflecting computations satisfactory to Administrative
Agent that the conditions set forth in the foregoing clauses (w), (x) and
(y) have been satisfied; and

(f) Distributions payable in additional common Equity (excluding Disqualified
Capital Stock), so long as Borrower’s interest in any of its Restricted
Subsidiaries is not thereby reduced.

For purposes of this Section 7.6, “Permitted Tax Distribution” means a cash
Distribution to the holders of Borrower’s Equity, calculated with respect to the
Fiscal Quarter most recently ended, and shall equal the product of (i) the
maximum highest combined federal, state and local income tax rate applicable to
an individual resident or a corporation, whichever rate is higher, in New York,
New York, utilizing the respective rates for ordinary income or capital gain,
depending on the characterization of income as described below, and without
giving effect to any phase-out of exemptions or deductions (the “Rate”),
multiplied by (ii) the excess of the amount of Borrower’s estimated taxable
income for such quarter over Borrower’s cumulative net loss for all prior
taxable periods (the excess of the net losses for all prior periods over the net
income for all prior periods) allocated to the holders of Borrower’s Equity;
provided however, no such Permitted Tax Distribution shall exceed the amount
required to be made pursuant to Pledgor’s Amended and Restated Limited Liability
Company Agreement as in effect on the Closing Date, and Administrative Agent
shall have received prior to each Permitted Tax Distribution a written
certificate of Borrower specifying the amount thereof and that such amount was
reasonably determined by Pledgor’s board of managers in good faith.
Distributions with respect to the fourth Fiscal Quarter shall be based on the
estimated taxable income of Borrower for the entire taxable year and shall take
into account the prior quarterly distributions for such year.

Section 7.7 Limitation on Investments. No Restricted Person will make any
Investments, other than:

(a) Cash Equivalents;

(b) Investments existing on the date hereof described in the Disclosure
Schedule;

(c) Investments consisting of Hedging Contracts permitted under Section 7.3;

(d) normal and prudent extensions of credit by Restricted Persons to their
customers for buying goods and services in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner;

 

   86    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Investments consisting of (i) extensions of credit among Restricted Persons
that are subordinated to the Obligations upon terms and conditions satisfactory
to Administrative Agent in its reasonable discretion and (ii) Equity Investments
(A) made by Borrower in or to its Restricted Subsidiaries which are Guarantors
or become Guarantors contemporaneously with such Investment, or (B) made by
Restricted Subsidiaries of Borrower which are Guarantors to each other and/or
Borrower, including as a Restricted Subsidiary, any Person that becomes a
Restricted Subsidiary of Borrower as a result of such Investment and is a
Guarantor or contemporaneously becomes a Guarantor pursuant to Section 6.16;

(f) Investments in stock, obligations or securities received in settlement of
extensions of credit permitted under clause (d) above owing to a Restricted
Person as a result of a bankruptcy or other insolvency proceeding of the obligor
in respect of such debts or upon the enforcement of any Lien in favor of a
Restricted Person, provided that Borrower shall give Administrative prompt
written notice in the event the aggregate amount of all Investments held at any
one time pursuant to this clause (f) exceeds $500,000;

(g) Investments received in connection with the Disposition of assets permitted
by Section 7.5;

(h) Loans or advances to employees, officers or directors in the ordinary course
of business, provided that the aggregate principal amount of all such loans or
advances at any time outstanding does not exceed $250,000; and

(i) To the extent not permitted by any of the foregoing clauses, other
Investments by Borrower or any of its Restricted Subsidiaries in any Person,
including Investments in Unrestricted Subsidiaries, in an amount equal to any
cash equity contribution made after the date of this Agreement and received by
Borrower from the holders of its Equity (excluding any such cash equity
contribution made for purposes of exercising the Cure Right), so long as, at the
time of such Investment (i) no Default or Event of Default has occurred and is
continuing, or would result from such Investment, (ii) the aggregate amount of
such Investment does not exceed the aggregate amount of a cash equity
contributions received by Borrower from holders of its Equity, (iii) Borrower
has delivered a certificate signed by a Responsible Officer in form satisfactory
to the Administrative Agent certifying compliance with the conditions of this
clause (h) and (iv) such Investment will be made within five (5) days following
Borrower’s receipt of such cash equity contribution (or such later date as may
be acceptable to the Administrative Agent, provided such cash is deposited in an
amount subject to a deposit account control agreement in favor of the
Administrative Agent until such Investment is made).

Section 7.8 Limitation on Credit Extensions. Except for Permitted Investments,
no Restricted Person will extend credit, make advances or make loans other than
(a) normal and prudent extensions of credit to customers buying goods and
services in the ordinary course of business, which extensions shall not be for
longer periods than those extended by similar businesses operated in a normal
and prudent manner, and (b) loans to employees of any Restricted Person, for
reimbursable expenses of such employees in the ordinary course of business.

 

   87    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 7.9 Transactions with Affiliates. No Restricted Person will enter into
or engage in any transaction with any Affiliate of a Restricted Person (other
than other Restricted Persons) unless such transaction is in the ordinary course
of business of such Restricted Person and upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate. The restrictions set forth in this Section shall
not apply to (a) the execution and delivery of any Loan Document,
(b) compensation to, and the terms of any employment contracts with, individuals
who are officers, managers or directors of Restricted Persons (or a related
management company), provided that, to the extent such approval is required,
such compensation is approved by such Restricted Person’s board of directors or
provided for in such Restricted Person’s Organizational Documents,
(c) Distributions permitted pursuant to Section 7.6, (d) Permitted Investments,
(e) consolidations permitted by Section 7.4, (f) usual and customary
indemnification agreements with respect to directors, officers and managers of
the Restricted Persons and their Affiliates, and (h) the issuance and sale of
Equity in Borrower (other than Disqualified Capital Stock) or the amendment of
the terms of any Equity issued by Borrower (other than amendments relating to
Disqualified Capital Stock).

Section 7.10 Prohibited Contracts. No Restricted Person will, directly or
indirectly, enter into, create, or otherwise allow to exist any contractual
restriction or other consensual restriction on its ability (or the ability of
any other Restricted Person) to (a) grant Liens to the Administrative Agent for
the benefit of the Secured Parties on or in respect of its properties, (b) pay
dividends or make other distributions to any other Restricted Person, (c) redeem
Equity in such Restricted Person that is held by any other Restricted Person,
(d) repay loans and other Liabilities owing by such Restricted Person to any
other Restricted Person, or (e) transfer any assets of such Restricted Person to
any other Restricted Person, except, in the case of clause (d) of this sentence,
(1) restrictions under purchase money Liens and Capital Leases permitted under
this Agreement with respect to the property that is the subject thereof,
(2) customary restrictions on the assignment or transfer of any contract or
agreement that are contained in such contract or agreement, and (3) any
restriction imposed on particular properties pursuant to an agreement entered
into for a sale of such properties pending the closing of such sale. No
Restricted Person will create or allow to exist any agreement (other than under
the Loan Documents) containing the prohibitions set forth in the preceding
sentence. No Restricted Person will enter into any contract or other contract or
arrangement for the purchase of goods or services that obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it. No Restricted Person will amend or permit any amendment to any contract or
lease that releases, qualifies, limits, makes contingent or otherwise
detrimentally affects, in each case in any material respect, the rights and
benefits of Administrative Agent or any Lender under or acquired pursuant to any
Security Documents taken as a whole. No ERISA Affiliate will incur any
obligation to contribute to any Multiemployer Plan or any plan subject to
Section 4064 of ERISA.

Section 7.11 Conduct of Business. Borrower will not, and will not permit any
Restricted Person to, engage to any material extent in any business other than
businesses of the type conducted by Borrower and the Restricted Persons on the
date of execution of this Agreement and businesses reasonably related thereto or
the date such Restricted Person became

 

   88    CREDIT AGREEMENT



--------------------------------------------------------------------------------

a Guarantor, as the case may be. No Restricted Person will make any expenditure
or commitment or incur any obligation or enter into or engage in any transaction
or engage directly or indirectly in any business or conduct any operations
except in connection with or incidental to the businesses and operations
conducted by Borrower and the Restricted Persons on the date of execution of
this Agreement and businesses reasonably related thereto or conducted on the
date such Restricted Person became a Subsidiary after the date of this
Agreement. From and after the date hereof, Borrower and the Restricted
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) to purchase or lease, or acquire
Rights of Way in, any real property not located within the geographical
boundaries of the United States and they will not form or acquire any
Subsidiaries not organized under the laws of the United States or any state
thereof or the District of Columbia.

Section 7.12 Amendments to Organizational Documents. Borrower will not and will
not permit any of its Restricted Subsidiaries to, enter into or permit any
modification of, or waive any material right or obligation of any Person under
its, Organizational Documents in a manner adverse to the Lenders.

Section 7.13 Fiscal Year. No Restricted Person shall, nor shall it permit any of
its Restricted Subsidiaries to, change its Fiscal Year end from December 31.

Section 7.14 Financial Covenants.

(a) Maximum Leverage Ratio. As of the end of each Fiscal Quarter, beginning
September 30, 2017, Borrower will not permit the ratio of (i) Consolidated
Funded Indebtedness as of the end of such Fiscal Quarter to (ii) Consolidated
Adjusted EBITDA for the Rolling Period ending with the end of such Fiscal
Quarter, to be greater than (A) 4.50 to 1.00 for each determination thereof
prior to the Target EBITDA Date, and (B) 4.75 to 1.00 for each determination
thereof on or after the Target EBITDA Date.

(b) Minimum Interest Coverage Ratio. Borrower will not permit the ratio of
(i) Consolidated Adjusted EBITDA for any the Rolling Period, beginning with the
Rolling Period ending September 30, 2017 to (ii) Consolidated Interest Expense
for such period to be less than 2.50 to 1.00.

(c) Equity Cure Right. Notwithstanding anything to the contrary contained in
this Section 7.14 or in any Loan Document, in the event that Borrower fails to
comply with any covenant set forth in this Section 7.14 during any Fiscal
Quarter ending on or after September 30, 2017, then Borrower shall have the
right to cure such failure (the “Cure Right”) by receiving cash proceeds from an
issuance of common Equity (other than Disqualified Stock) as a cash capital
contribution made to Borrower after the end of such Fiscal Quarter and on or
prior to the day (the “Cure Deadline”) that is ten (10) Business Days after
delivery by Borrower to Lenders of a written notice of its intent to cure an
Event of Default under Section 7.14 (which written notice shall be delivered on
or prior to the date that is five (5) days after the day on which financial
statements are required to be delivered with respect to such Fiscal Quarter)
solely for purpose of such cure and not otherwise required for working capital
or capital expenditures purposes, and upon receipt by Borrower of such cash
proceeds (such cash amount being referred to as the “Cure Amount”) pursuant to
the exercise of such Cure Right, the covenant set forth in this Section 7.14
shall be recalculated as follows:

 

   89    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) Consolidated Adjusted EBITDA shall be increased, solely for the purpose of
determining compliance with the financial covenants contained herein at the end
of the Fiscal Quarter for which the Cure Right was exercised and each applicable
subsequent period that include such Fiscal Quarter for which the Cure Right was
exercised and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; provided that neither Administrative Agent or Lenders shall
exercise any rights or remedies (other than instituting at the Default Rate)
with respect to any Event of Default that exists pursuant to Section 7.14 during
the ten (10) Business Day period following notice by Borrower that it intends to
exercise such Cure Right and affect such recalculation;

(ii) if, after giving effect to the foregoing recalculations, Borrower shall
then be in compliance with the requirements of a covenant of this Section 7.14,
Borrower shall be deemed to have satisfied the requirements of such covenant as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date; provided that (A) in each
period of four (4) consecutive Fiscal Quarters there shall be at least two
(2) Fiscal Quarters in which no Cure Right is exercised and the Cure Right shall
not be used in two (2) consecutive Fiscal Quarters, (B) each Cure Amount shall
be no greater than the amount required to cause Borrower to be in compliance
with the applicable covenants of this Section 7.14 (such amount, the “Necessary
Cure Amount”); provided that if the Cure Right is exercised prior to the date
financial statements are required to be delivered for such Fiscal Quarter, then
the Cure Amount shall be equal to the amount reasonably determined by Borrower
in good faith that is required for purposes of complying with the applicable
covenants of this Section 7.14 for such Fiscal Quarter (such amount, the
“Expected Cure Amount”), (C) all Cure Amounts shall be disregarded for the
purposes of any financial ratio determination under the Loan Documents other
than for determining compliance with the applicable covenants of this
Section 7.14, (D) no Lender or LC Issuer shall be required to make any extension
of credit hereunder during the ten (10) Business Days after delivery by Borrower
to Lenders of a written notice of its intent to cure an Event of Default
referred to above, unless Borrower shall have received the Cure Amount,
(E) Borrower may not exercise the Cure Right in more than four (4) Fiscal
Quarters during the period from the Closing Date to the Maturity Date and
(F) Borrower may not make any cash Distributions unless it is in compliance with
this Section 7.14 and in compliance with the conditions for such cash
Distribution, in each case where the then immediately preceding four (4) Fiscal
Quarter period did not include any Cure Amount.

(iii) To the extent that the Expected Cure Amount is less than the Necessary
Cure Amount, then not later than the applicable Cure Deadline, Borrower must
(i) receive cash proceeds from issuance of common Equity as a cash capital
contribution made to Borrower, which cash proceeds received by

 

   90    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrower shall be equal to the shortfall between such Expected Cure Amount and
such Necessary Cure Amount, and (ii) furnish evidence satisfactory to
Administrative Agent of such receipt and an additional Compliance Certificate
evidencing the modified calculations. To the extent that the Expected Cure
Amount is greater than the Necessary Cure Amount, the Cure Amount included in
Consolidated Adjusted EBITDA pursuant to clause (i) shall nevertheless be
limited to the actual amount required to cause Borrower to be in compliance with
the applicable covenants of this Section 7.14.

Section 7.15 Sale and Leaseback Transactions. No Restricted Person will,
directly or indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction such Restricted Person sells or
transfers all or substantially all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset.

Section 7.16 Use of Proceeds. No Restricted Person will use the proceeds of any
Loan or any Letter of Credit contrary to any provision of Section 2.4. Borrower
will not request any Loan or Letter of Credit, and Borrower shall not use, and
shall procure that its Restricted Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) to directly
or indirectly fund, finance or facilitate any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 7.17 Permitted Acquisitions. Borrower shall not, except as otherwise
permitted or required in this Agreement, purchase or otherwise acquire, or
permit any Restricted Subsidiary to purchase or acquire, any Equity Interests
in, any obligations or stock of, or any other interest in, or all or
substantially all of the assets of, any Person whatsoever unless (i) permitted
by Section 7.4, or (ii) (a) immediately prior to and immediately after giving
effect to any such purchase or acquisition, no Default or Event of Default shall
have occurred or be continuing or will result therefrom, (b) such purchase or
acquisition is consummated in accordance with applicable Law, and
(c) immediately after giving effect to such purchase or acquisition of a company
or business pursuant to this Section 7.17, Borrower shall be in pro forma
compliance with the covenants set forth in Section 7.14, as evidenced by a
certificate of a Responsible Officer of Borrower delivered to Administrative
Agent on the earlier of (i) the date that Borrower submits a Borrowing Notice if
Borrower is making a Borrowing in connection therewith, or (ii) the date that
Borrower consummates the transaction requiring the delivery of such certificate.

Section 7.18 Subsidiaries. Borrower will not, and will not permit any Restricted
Subsidiary to, create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless
Borrower gives written notice to the Administrative Agent of such creation or
acquisition and complies with Sections 6.16 and 6.17.

 

   91    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrower will not, and will not permit any Restricted Subsidiary to, sell or
otherwise transfer any Equity Interests in any Restricted Subsidiary except
(i) to Borrower or another Restricted Subsidiary or (ii) in compliance with
Section 7.5. Borrower will not permit any Equity Interests of any Restricted
Subsidiary to be directly owned by any Person other than Borrower or any
Restricted Subsidiary.

Section 7.19 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Any Person that becomes a Subsidiary of Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person is hereafter
designated as an Unrestricted Subsidiary in compliance with Section 7.19(b).

(b) The Borrower may designate by written notification thereof (including, for
the avoidance of doubt, by delivering a supplement to Section 5.13 of the
Disclosure Schedule) to the Administrative Agent, any Restricted Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, no
Default or Event of Default would exist, (ii) such designation is deemed to be
an Investment in such Unrestricted Subsidiary on the date of such designation
and such Investment is a Permitted Investment under Section 7.7(i) and
(iii) after giving effect to such designation, Borrower will be in compliance
with the financial covenants set forth in Section 7.14. To the extent that any
newly designated Unrestricted Subsidiary itself has any Subsidiaries when it is
designated as an Unrestricted Subsidiary, such Subsidiaries must also be
designated as Unrestricted Subsidiaries in compliance with this Section 7.19(b).
Except as provided in this Section 7.19(b), no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary.

(c) Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and the Restricted Subsidiaries contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation except to the
extent (A) any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such redesignation, such
representations and warranties shall continue to be true and correct as of such
specified earlier date and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to a Material
Adverse Effect, such representation and warranty (as so qualified) shall be true
and correct in all respects on and as of the date of such redesignation, (ii) no
Event of Default would exist, (iii) after giving effect to such designation,
Borrower will be in compliance with the financial covenants set forth in
Section 7.14 and (iv) Borrower complies with the requirements of Section 6.16,
Section 6.17 and Section 7.18 with respect to such Subsidiary. Upon any such
designation, an amount equal to the lesser of the fair market value of
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of Borrower’s cash investment previously made in such Subsidiary shall be
deemed no longer outstanding for purposes of the limitation on Investments under
Section 7.7.

 

   92    CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VIII - EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Events of Default. Each of the following events constitutes an
“Event of Default” under this Agreement:

(a) Any Restricted Person fails to pay any principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at the due
date thereof or at a date fixed for prepayment or as a contingent or other
payment becomes due and payable or as a result of acceleration or otherwise,
within three (3) Business Days after the same becomes due;

(c) Any “default” or “event of default” occurs under any Loan Document that
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4, Section 6.6, or Article VII;

(e) Any Restricted Person or Pledgor fails (other than as referred to in
subsections (a), (b), (c) or (d) above) to duly observe, perform or comply with
any covenant, agreement, condition or provision of any Loan Document to which it
is a party, and such failure remains unremedied for a period of 30 days after
the earlier to occur of (i) notice of such failure is given by Administrative
Agent to Borrower or (ii) Borrower otherwise becomes aware of such failure;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person or Pledgor in connection with
any Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Administrative Agent; or any
Restricted Person or any of their Affiliates shall so state in writing;

(g) Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Borrower or to Borrower and
its Subsidiaries on a Consolidated basis or materially significant to any
Guarantor, and such failure is not remedied within the applicable period of
grace (if any) provided in such agreement or instrument;

(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any Material Indebtedness or (ii) breaches or defaults in the
performance of any agreement or instrument by which any of its Material
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor; or any event or condition occurs that results in any Material
Indebtedness of any Restricted Person becoming due prior to its scheduled
maturity, or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the redemption thereof or any offer to redeem to be
made in respect thereof, prior to its scheduled maturity;

 

   93    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) A Termination Event occurs which, when taken together with all other
Termination Events that have occurred, has resulted or would reasonably be
expected to result in, liability of any Restricted Person in an aggregate amount
in excess of the Threshold Amount, or (ii) any other event or condition shall
occur or exist with respect to a Plan and such event or condition, together with
all other such events or conditions and Termination Events, if any, could
reasonably be expected to result in a Material Adverse Effect;

(j) Any Restricted Person or Pledgor:

(i) suffers the entry against it of a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction in an involuntary proceeding
commenced under any applicable Debtor Relief Laws now or hereafter in effect, or
any proceeding under any Debtor Relief Law commenced against it remains
undismissed for a period of 60 days; or

(ii) commences a voluntary case under any applicable Debtor Relief Laws now or
hereafter in effect; or applies for or consents to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law; or makes a
general assignment for the benefit of creditors; or is generally not paying (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action authorizing any of the foregoing; or

(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within 30 days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) suffers the entry against it of (1) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) in excess of the Threshold Amount (not covered by insurance satisfactory
to Administrative Agent in its discretion), or (2) one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Governmental Authority against all or any substantial part of its assets
or any part of the Collateral, and such writ or warrant of attachment or any
similar process is not stayed or released within 30 days after the entry or levy
thereof or after any stay is vacated or set aside;

 

   94    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(k) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Restricted Person, Pledgor or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Restricted Person or Pledgor denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; and

(l) Any Change of Control occurs.

Upon the occurrence and during the continuance of an Event of Default described
in subsection (j)(i), (j)(ii) or (j)(iii) of this section with respect to any
Restricted Person, all of the Obligations shall thereupon be immediately due and
payable, without demand, presentment, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by Borrower and each Restricted
Person who at any time ratifies or approves this Agreement. Upon any such
acceleration, any obligation of any Lender to make any further Loans and any
obligation of LC Issuer to issue Letters of Credit hereunder shall be
permanently terminated. Upon the occurrence and during the continuance of any
other Event of Default, Administrative Agent at any time and from time to time
may (and upon written instructions from Required Lenders, Administrative Agent
shall), without notice to Borrower or any other Restricted Person, do either or
both of the following: (1) terminate any obligation of Lenders to make Loans
hereunder, and any obligation of LC Issuer to issue Letters of Credit hereunder,
and (2) declare any or all of the Obligations immediately due and payable, and
all such Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.

Section 8.2 Remedies. If any Event of Default shall occur and be continuing,
Required Lenders, or Administrative Agent at the direction of Required Lenders,
may protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document. All rights, remedies and powers
conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.

Section 8.3 Application of Proceeds After Acceleration. After the exercise of
remedies provided for in Section 8.2 (or after the Loans have automatically
become immediately due and payable and the LC Obligations have automatically
been required to be Cash Collateralized as set forth in Section 2.15), any
amounts received on account of the Secured Obligations shall be applied by
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent (including fees and time
charges for attorneys who may be employees of Administrative Agent) and amounts
payable under Article III) payable to Administrative Agent in its capacity as
such;

 

   95    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (excluding other amounts provided for in clauses
“Third” or “Fourth” below) payable to Lenders, LC Issuer and Lender
Counterparties (including fees, charges and disbursements of counsel to the
respective Lenders, LC Issuer, and the Lender Counterparties and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees, accrued and unpaid interest on the
Loans, accrued and unpaid interest on Matured LC Obligations, and accrued and
unpaid interest on Cash Management Obligations, and accrued and unpaid interest
on Lender Hedging Obligations, ratably among Lenders, LC Issuer, Cash Management
Lenders, and the Lender Counterparties, in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Matured LC Obligations, obligations to Cash
Collateralize LC Obligations pursuant to Section 2.15, Cash Management
Obligations, and amounts due under or in connection with Hedging Contracts
(including amounts payable in connection with the early termination of Hedging
Contracts), ratably among Lenders, LC Issuer, Cash Management Lenders, and the
Lender Counterparties in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law;

provided that, to the extent that any Excluded Swap Obligations exist with
respect to any Guarantor, monies or property received from such Guarantor or
from the proceeds of any Collateral provided by such Guarantor may not be shared
with the Lender Counterparties to the extent that doing so would violate the
Commodity Exchange Act (but to the maximum extent allowed under applicable law
the amounts received or recovered from the other Restricted Persons will instead
be allocated to the Lender Counterparties as necessary to achieve the overall
ratable applications of monies and property intended by this Section but for
this proviso).

Subject to Section 2.15, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Lender Hedging Obligations and Cash Management
Obligations and shall be excluded from the application described above if
Administrative Agent has not received written notice thereof, together with such
supporting documentation as Administrative Agent may request, from the
applicable Lender Counterparty or Cash Management Lender, as

 

   96    CREDIT AGREEMENT



--------------------------------------------------------------------------------

the case may be. Each Lender Counterparty or Cash Management Lender not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Article IX hereof
for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX - ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authority. Each of the Lenders and LC Issuer hereby
irrevocably appoints ABN AMRO Capital USA LLC to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and LC Issuer, and neither Borrower nor any other Restricted Person
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 9.2 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and

 

   97    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iv) shall not be responsible in any manner to any of the Lenders for any
failure of any Restricted Person to perform its obligations hereunder or in any
Loan Document.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by Borrower, a Lender or LC
Issuer.

(b) Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

Section 9.3 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal, or increase of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or LC Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or LC Issuer unless Administrative Agent shall have
received notice to the contrary from such Lender or LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
notice of assignment, negotiation or transfer thereof shall have been filed with
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of Required Lenders, as
it deems appropriate or as

 

   98    CREDIT AGREEMENT



--------------------------------------------------------------------------------

otherwise required by Sections 8.2 or 10.1 or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of Required Lenders, or as otherwise required by
Sections 8.2 or 10.1 and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders and all future holders
of the Loans and all other Obligations.

Section 9.4 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and LC Issuer acknowledges that (a) it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement, and (b) none
of Administrative Agent nor any of its respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by Administrative Agent hereinafter taken,
including any review of the affairs of any Restricted Person or any audit or due
diligence review prepared by the internal auditor of Administrative Agent, shall
be deemed to constitute any representation or warranty by Administrative Agent
to any Lender or LC Issuer. Each Lender and LC Issuer also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Administrative Agent
hereunder or under the other Loan Documents, Administrative Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of Borrower which may come into the
possession of Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or Affiliates.

Section 9.5 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Borrower or any Restricted Subsidiary or
other Affiliate thereof as if such Person were not Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

Section 9.6 Investments. Whenever Administrative Agent in good faith determines
that it is uncertain about how to distribute to Lender Parties any funds that it
has received, or whenever Administrative Agent in good faith determines that
there is any dispute among Lender Parties about how such funds should be
distributed, Administrative Agent may choose to defer distribution of the funds
that are the subject of such uncertainty or dispute. If Administrative Agent in
good faith believes that the uncertainty or dispute will not be promptly
resolved, or if

 

   99    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent is otherwise required to invest funds pending distribution
to Lender Parties, Administrative Agent shall invest such funds pending
distribution; all interest on any such Investment shall be distributed upon the
distribution of such Investment and in the same proportion and to the same
Persons as such Investment. All moneys received by Administrative Agent for
distribution to Lender Parties (other than to the Person who is Administrative
Agent in its separate capacity as a Lender Party) shall be held by
Administrative Agent pending such distribution solely as Administrative Agent
for such Lender Parties, and Administrative Agent shall have no equitable title
to any portion thereof.

Section 9.7 Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to the Lenders, LC Issuer and Borrower. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, subject, so long as no Event of Default exists, to the reasonable consent
of Borrower, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and LC Issuer and in consultation with Borrower, appoint a
successor Administrative Agent meeting the qualifications set forth above
provided that if Administrative Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by Administrative Agent on behalf of the Lenders or LC Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender and LC Issuer directly, until such time as Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 9.8 Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents or attorneys-in-fact
appointed by Administrative Agent. Administrative Agent and any such sub-agent
or attorney-in-fact may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-

 

   100    CREDIT AGREEMENT



--------------------------------------------------------------------------------

agents or attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Article shall apply to any such sub-agent or attorney-in-fact
and to the Related Parties of Administrative Agent and any such sub-agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 9.9 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the “Arranger,” “Syndication Agent” or “Documentation
Agent” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender or LC Issuer
hereunder.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of any
proceeding under Debtor Relief Law or any other judicial proceeding relative to
any Restricted Person, Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, LC Issuer and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, LC Issuer and Administrative
Agent and their respective agents and counsel and all other amounts due Lenders,
LC Issuer and Administrative Agent under Sections 2.5 and 10.4) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and LC Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.5 and 10.4. Nothing contained herein shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Lender or LC Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 9.11 Guaranty Matters. Each Lender and LC Issuer hereby irrevocably
authorizes Administrative Agent, at its option and in its discretion, to release
any Guarantor from its obligations under the Guaranty (i) if such Person ceases
to be a Restricted Subsidiary as a result of a transaction permitted hereunder
and/or (ii) Payment in Full. Upon request by

 

   101    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent at any time, each Lender and LC Issuer will confirm in
writing Administrative Agent’s authority to release any Guarantor from its
obligations under the guaranty pursuant to this Section 9.11, provided that the
absence of any such confirmation for whatever reason shall not affect
Administrative Agent’s rights under this Section 9.11.

Section 9.12 Collateral Matters.

(a) Each Lender and LC Issuer hereby irrevocably authorizes and directs
Administrative Agent to enter into the Security Documents for the benefit of
such Lender and LC Issuer. Each Lender and LC Issuer hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth in Section 10.1, any action taken by the Required
Lenders, in accordance with the provisions of this Agreement or the Security
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders and LC Issuer.
Administrative Agent is hereby authorized (but not obligated) on behalf of all
of Lenders and LC Issuer, without the necessity of any notice to or further
consent from any Lender or LC Issuer from time to time prior to the occurrence
and continuance of an Event of Default, to take any action with respect to any
Collateral or Security Documents that may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.

(b) Each Lender and LC Issuer hereby irrevocably authorize Administrative Agent,
at its option and in its reasonable discretion,

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (A) upon termination of each Lender’s Commitment
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(B) that is sold or to be sold, or is owned by a Person that ceases to be a
Guarantor as a result of a transaction permitted under any Loan Document, as
part of or in connection with any transaction permitted hereunder or under any
other Loan Document, (C) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders, or (D) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default; and

(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document to be
senior to the Liens securing the Secured Obligations.

Upon request by Administrative Agent at any time, each Lender and LC Issuer will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of Collateral pursuant to this
Section 9.12, provided that the absence of any such confirmation for whatever
reason shall not affect Administrative Agent’s rights under this Section 9.12.

 

   102    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Subject to subsection (b) above, Administrative Agent shall (and is hereby
irrevocably authorized by each Lender and LC Issuer to) execute such documents
as may be necessary to evidence the release or subordination of the Liens
granted to Administrative Agent for the benefit of Administrative Agent and
Lenders and LC Issuer herein or pursuant hereto upon the applicable Collateral;
provided that (i) Administrative Agent shall not be required to execute any such
document on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to or create any liability or entail any consequence other
than the release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
other Restricted Person in respect of) all interests retained by Borrower or any
other Restricted Person, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Administrative Agent shall be authorized to deduct all expenses
reasonably incurred by Administrative Agent from the proceeds of any such sale,
transfer or foreclosure.

(d) Administrative Agent shall have no obligation whatsoever to any Lender, LC
Issuer or any other Person to assure that the Collateral exists or is owned by
Borrower or any other Restricted Person or is cared for, protected or insured or
that the Liens granted to Administrative Agent herein or in any of the Security
Documents or pursuant hereto or thereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Administrative Agent in this
Section 9.12 or in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Administrative Agent may act in any manner it may deem appropriate, in
its discretion, given Administrative Agent’s own interest in the Collateral as
one of Lenders and that Administrative Agent shall have no duty or liability
whatsoever to Lenders or LC Issuer.

(e) Each Lender and LC Issuer hereby appoints each other Lender as agent for the
purpose of perfecting Lenders’ and LC Issuer’s security interest in assets that,
in accordance with Article 9 of the UCC, can be perfected only by possession.
Should any Lender or LC Issuer (other than Administrative Agent) obtain
possession of any such Collateral, such Lender or LC Issuer shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.

Section 9.13 Agreement to Assignment of ISDA Master Agreement. Each Lender
hereby agrees (on behalf of itself and any of its Affiliates party to any
Hedging Contract with any Restricted Person) that the rights of the Restricted
Persons under Hedging Contracts with such Lender (or, if applicable, its
Affiliate) may be included in the Collateral.

Section 9.14 Notice of Default. Administrative Agent shall be deemed to have no
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received written notice from a Lender
or Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
Administrative Agent receives such a notice, Administrative Agent

 

   103    CREDIT AGREEMENT



--------------------------------------------------------------------------------

shall give notice thereof to the Lenders. Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until Administrative
Agent shall have received such directions, Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

Section 9.15 Lender Hedging Obligations and Cash Management Obligations. Except
as otherwise expressly set forth herein or in any Loan Document, no Lender
Counterparty or Cash Management Lender that obtains the benefits of Section 8.3
or any Loan Document by virtue of the provisions hereof or thereof shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Lender Hedging Obligations and Cash
Management Obligations unless Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Lender Counterparty or
Cash Management Lender, as the case may be.

Section 9.16 Credit Bidding. The Secured Parties hereby irrevocably authorize
Administrative Agent, at the direction of the Required Lenders (provided that
for this Section only Required Lenders shall require the consent of not less
than two (2) Lenders holding in the aggregate at least 85% of the Facility Usage
(with the aggregate amount of each Lender’s risk participation and funded
participation in LC Obligations being deemed “held” by such Lender for purposes
of this definition), in this Section called “Supermajority Lenders”), to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Restricted Person is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) Administrative Agent (whether by judicial action or otherwise)
in accordance with any applicable law. In connection with any such credit bid
and purchase, the Secured Obligations owed to the Secured Parties shall be
credit bid by Administrative Agent at the direction of the Supermajority Lenders
on a ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the Equity or debt instruments of the acquisition vehicle or vehicles that
are issued in connection with such purchase). In connection with any such bid
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles in such manner as shall be approved by Supermajority Lenders. Each

 

   104    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Secured Party agrees to execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

ARTICLE X - MISCELLANEOUS

Section 10.1 Waivers and Amendments; Acknowledgments.

(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Lender in exercising any right, power or remedy that such
Lender Party may have under any of the Loan Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Lender Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Loan Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Administrative
Agent or LC Issuer, by such party, and (iii) if such party is a Lender, by such
Lender or by Administrative Agent on behalf of Lenders with the written consent
of Required Lenders. Notwithstanding the foregoing or anything to the contrary
herein, Administrative Agent shall not, without the prior consent of each
individual Lender affected thereby, execute and deliver on behalf of such Lender
any waiver or amendment that would: (1) waive any of the conditions specified in
Article IV (provided that Administrative Agent may in its discretion withdraw
any request it has made under Section 4.2(f)), (2) increase the maximum amount
that such Lender is committed hereunder to lend, (3) reduce any fees payable to
such Lender hereunder, or the principal of, or interest on, such Lender’s Loans,
(4) extend the Maturity Date, waive the provisions of Section 2.9(c), or
postpone any date fixed for any payment of any such fees, principal or interest,
(5) amend the definition herein of “Required Lenders” or otherwise change the
aggregate amount of Applicable Percentages that is required for Administrative
Agent, Lenders or any of them to take any particular action under the Loan
Documents, (6) release Borrower from its obligation to pay such Lender’s
Obligations or any Guarantor from its guaranty of such payment (except pursuant
to Section 9.11), (7) release all or substantially all of the Collateral, except
for such releases relating to sales or dispositions of property permitted by the
Loan Documents, (8) amend the pro-rata sharing provisions in Section 2.13 or
8.3, or (9) amend this Section 10.1(a).

 

   105    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, and the
principal amount of Loans of any Defaulting Lender may not be decreased, without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, neither Administrative Agent
nor Required Lenders shall, without the prior consent of each individual Lender
affected thereby (or, as applicable, an Affiliate of such Lender), execute and
deliver any waiver or amendment to any Loan Document that would (i) cause an
obligation under any outstanding Hedging Contract owing to such Lender (or its
Affiliate) that, prior to such waiver or amendment, constituted a “Lender
Hedging Obligation” to cease to be a “Lender Hedging Obligation” or (ii) cause
the priority of the Lien securing such obligation or the priority of payment
with respect to such obligation in connection with the exercise of remedies
under such Loan Document to be subordinate in any manner to the Obligations
(other than expense reimbursements, expenses of enforcement, and other similar
obligations owing under the Loan Documents or to the extent provided in
Section 8.3 on the date of this Agreement).

Notwithstanding anything to the contrary herein, no amendment, waiver or consent
under any Loan Document shall amend, modify or otherwise affect the rights or
duties of Administrative Agent, any other Agent, or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of
Administrative Agent, such other Agent or the Issuing Bank, as the case may be.

(b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender Party, whether written, oral or implicit, other than as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender Party as to the Loan Documents except as expressly
set out in this Agreement or in another Loan Document delivered on or after the
date hereof, (iv) no Lender Party has any fiduciary obligation toward Borrower
with respect to any Loan Document or the transactions contemplated thereby,
(v) the relationship pursuant to the Loan Documents between Borrower and the
other Restricted Persons, on one hand, and each Lender Party, on the other hand,
is and shall be solely that of debtor and creditor, respectively, provided that,
solely for purposes of Section 10.5(c) Administrative Agent shall act as agent
of Borrower in maintaining the Register as set forth therein, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Administrative Agent is not
Borrower’s Administrative Agent, but Administrative Agent for Lender Parties,
provided that, solely for purposes of Section 10.5(c) Administrative Agent shall
act as agent of Borrower in maintaining the Register as set forth therein,
(viii) should an Event of Default or Default occur or exist, each Lender Party
will determine in its discretion and for its own reasons what remedies

 

   106    CREDIT AGREEMENT



--------------------------------------------------------------------------------

and actions it will or will not exercise or take at that time, (ix) without
limiting any of the foregoing, Borrower is not relying upon any representation
or covenant by any Lender Party, or any representative thereof, and no such
representation or covenant has been made, that any Lender Party will, at the
time of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Loan
Documents with respect to any such Event of Default or Default or any other
provision of the Loan Documents, and (x) all Lender Parties have relied upon the
truthfulness of the acknowledgments in this section in deciding to execute and
deliver this Agreement and to become obligated hereunder.

(c) Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2 Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. Notwithstanding the foregoing or anything herein to the contrary,
any waivers or admissions made by any Restricted Person in any Loan Document,
any Obligations under Sections 3.2 through 3.6, and any obligations that any
Person may have to indemnify or compensate any Lender Party shall survive any
termination of this Agreement or any other Loan Document. In addition, Articles
VIII and IX shall survive until all of the Security Documents have been
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions that are
expressly made applicable to it by the terms of the various Loan Documents.

 

   107    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.3 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

If to Borrower or any other Restricted Person:

  

Kingfisher Midstream, LLC

20329 State Highway 249,

Suite 450

Houston, Texas 77070

Attention: Michael Christopher

Telephone: (281) 655-3200

Email: Michael.Christopher@armenergy.com

If to Administrative or LC Issuer:

  

ABN AMRO Capital USA, LLC

100 Park Avenue, 17th Floor

New York, New York 10017

Attention: Wudasse Zaudou

Telephone: (917) 284-6915

Email: wudasse.zaudou@abnamro.com

 

With copies to:

 

Address:

 

100 Park Avenue, 17th Floor

New York, NY 10017

Attention: Elsy Garcia

Telephone: (917) 284-6921

Email: elsa.garcia@abnamro.com

If to any other Lender Party:

   Its address, facsimile number, or telephone number as specified in its
Administrative Questionnaire

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

   108    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or LC Issuer pursuant to Article II if such
Lender or LC Issuer, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Administrative Agent or Borrower or any other Restricted Person may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Borrower (and each Restricted Person by signing its Guaranty) agrees that
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to LC Issuer and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower or the other Restricted
Persons, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise)

 

   109    CREDIT AGREEMENT



--------------------------------------------------------------------------------

arising out of Borrower’s, any Restricted Person’s or Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Restricted Person pursuant to any Loan
Document or the transactions contemplated therein which is distributed to
Administrative Agent, any Lender or LC Issuer by means of electronic
communications pursuant to this Section, including through the Platform.

Section 10.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall promptly pay (i) all transfer, stamp,
mortgage, documentary or other similar taxes, assessments or charges levied by
any governmental or revenue authority in respect of this Agreement or any of the
other Loan Documents or any other document or transaction referred to herein or
therein, (ii) all reasonable out-of-pocket costs and expenses incurred by or on
behalf of Administrative Agent and its Affiliates (including fees and expenses
of attorneys, consultants, reserve engineers, accountants, and other advisors,
travel costs, expenses related to the Platform and in connection with the
issuance of CUSIP numbers, and other miscellaneous expenses) in connection with
(1) the syndication of the credit facilities provided for herein, (2) the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications,
consents or waivers or other documents or instruments related thereto (whether
or not the transactions contemplated hereby or thereby shall be consummated),
(3) the filing, recording, refiling and re-recording of any Loan Documents and
any other documents or instruments or further assurances required to be filed or
recorded or refiled or re-recorded by the terms of any Loan Document, (4) any
action reasonably required in the course of administration hereof, or
(5) monitoring or confirming (or preparation or negotiation of any document
related to) any Restricted Person’s compliance with any covenants or conditions
contained in this Agreement or in any Loan Document, (iii) all reasonable
out-of-pocket expenses incurred by LC Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) all out-of-pocket costs and expenses incurred by or
on behalf of any Lender Party (including the reasonable fees and expenses of
attorneys, consultants, reserve engineers, accountants, and other advisors,
travel costs, court costs, and miscellaneous expenses) (A) in connection with
the preservation of any rights under the Loan Documents, the exercise or
enforcement of any rights or remedies under the Loan Documents (including this
Section), or the defense of any such exercise or enforcement, or (B) in
connection with the enforcement or protections of its right in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification. Borrower shall indemnify Administrative Agent (and any
sub-agent thereof), each Lender and LC Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any other Restricted Person arising out of, in connection with, or as a
result of (i)

 

   110    CREDIT AGREEMENT



--------------------------------------------------------------------------------

the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by LC Issuer to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any environmental
liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other Restricted Person,
and regardless of whether any Indemnitee is a party thereto. THE FOREGOING
INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY
WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF
STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY ANY INDEMNITEE, provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Restricted Person against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such Restricted Person has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that any Restricted Person for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), LC Issuer, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), LC
Issuer, or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or LC Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or LC Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.15.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit, or the use of the proceeds
thereof.

 

   111    CREDIT AGREEMENT



--------------------------------------------------------------------------------

No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
10 days after demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.

Section 10.5 Successors and Assigns; Joint and Several Liability.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Restricted Person may assign or otherwise transfer any of its rights or
obligations under any Loan Document without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

   112    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by:

(A) by Administrative Agent, unless the Person that is the proposed assignee is
itself a Lender with a Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

(B) by LC Issuer; and

(C) by Borrower (such consent not to be unreasonably withheld or delayed) unless
(x) an Event of Default shall have occurred and be continuing, or (y) the Person
that is the proposed assignee is itself a Lender with a Commitment or any
Affiliate of such Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee);

(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with the Note (if requested)
subject to such assignment and a processing and recordation fee of $4,000, and
the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire in form satisfactory to
Administrative Agent; and

(v) no such assignment shall be made (x) to Borrower, any Pledgor, or any of
their respective Affiliates or Subsidiaries, or (y) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (y), or
(z) to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits, and subject to the requirements of, of Sections
3.2, 3.4, 3.5, 10.4, and 10.14 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Notwithstanding any provision of this Section 10.5, (i) the consent of Borrower
and its

 

   113    CREDIT AGREEMENT



--------------------------------------------------------------------------------

execution of an Assignment and Assumption shall not be required, and, unless
requested by the Eligible Assignee and/or the assigning Lender, new Notes shall
not be required to be executed and delivered by Borrower, for any assignment
which occurs at any time when any Default or Event of Default shall have
occurred and be continuing and (ii) Borrower shall not unreasonably withhold or
delay in providing any consent or executing any Assignment and Assumption
otherwise required under this Section 10.5. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower and each
Lender Party shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Any assignment of any Loan or other Obligation hereunder, whether or
not evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register. In addition, Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by Borrower or any Lender Party, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries ) (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, the Borrower or any of the Borrower’s Subsidiaries or
Affiliates)) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, LC Issuer, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 3.5(e) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the fifth sentence of
Section 10.1(a) that affects such Participant. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.4, and 3.5
(subject to the requirements and limitations

 

   114    CREDIT AGREEMENT



--------------------------------------------------------------------------------

therein, including the requirements under Section 3.5(g) (it being understood
that the documentation required under Section 3.5(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.7 as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 3.2 or
3.5, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower’s request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 3.7 with respect
to any Participant. To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.14 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The Participant Register shall
be available for inspection by Administrative Agent or Borrower at any
reasonable time and from time to time upon reasonable prior notice; provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Joint and Several Liability. All Obligations that are incurred by two or
more Restricted Persons shall be their joint and several obligations and
liabilities.

Section 10.6 Confidentiality. Each of Administrative Agent, the Lenders and LC
Issuer agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of

 

   115    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Insurance Commissioners); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating Borrower or its Subsidiaries or the credit facilities
provided by this Agreement, or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to such credit facilities; (h) with the consent of Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to Administrative
Agent, any Lender, LC Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Restricted Person.
Notwithstanding the preceding provisions of this Section 10.6 to the contrary,
Administrative Agent may disclose the existence of this Agreement and
information about this Agreement, as amended from time to time, to the “Gold
Sheets” and other market data collectors and trade publications and in
“tombstone” advertisements, such information to consist of deal terms and other
information customarily found in such publications, services and advertisements.

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or LC Issuer
on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries, provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.7 Governing Law; Submission to Process.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER RESTRICTED PERSON
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST

 

   116    CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ANY LENDER, LC ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR LC ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER RESTRICTED PERSON OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER RESTRICTED PERSON IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.8 Limitation on Interest. Lender Parties, Restricted Persons and the
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect. Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents that may be in conflict or apparent conflict
herewith.

 

   117    CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.9 Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law. Without limiting the foregoing
provisions of this Section 10.9, if and to the extent that the enforceability of
any provisions in this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good faith by Administrative Agent or LC
Issuer, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.11 Waiver of Jury Trial, Punitive Damages, etc. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
(A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY), AND (B) ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LEGAL PROCEEDING ANY “SPECIAL DAMAGES”, AS DEFINED BELOW.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
THAT ANY PARTY HERETO AS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY
HERETO.

Section 10.12 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by this Agreement, Borrower and each
other Restricted Person acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between
Borrower, each other Restricted Person and their respective Affiliates, on the
one hand, and Administrative Agent and Lenders, on the other hand, and Borrower
and each other Restricted Person is capable of evaluating and

 

   118    CREDIT AGREEMENT



--------------------------------------------------------------------------------

understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, Administrative Agent and each
Lender are and have been acting solely as principals and are not the financial
advisors, agents or fiduciaries, for Borrower, any other Restricted Person or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) Administrative Agent and Lenders have neither assumed nor
will they assume any advisory, agency or fiduciary responsibility in favor of
Borrower or any other Restricted Person with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether Administrative Agent or any Lender has advised or is
currently advising Borrower, any other Restricted Person or any of their
respective Affiliates on other matters) and Administrative Agent and Lenders
have no obligation to Borrower, any other Restricted Person or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) Administrative Agent, each Lender, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower, the other Restricted Persons and
their respective Affiliates, and neither Administrative Agent nor any Lender has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) neither Administrative Agent nor any
Lender will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Loan Document) and each of Borrower
and the other Restricted Persons has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of
Borrower and the other Restricted Persons hereby waives and releases, to the
fullest extent permitted by Law, any claims that it may have against
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty.

Section 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and each other Restricted Person that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and each other Restricted Person, which
information includes the name and address of Borrower and each other Restricted
Person and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower and each other Restricted Person in
accordance with the Act.

Section 10.14 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, LC Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, LC Issuer or any such Affiliate, to or for the credit or the
account of Borrower or any other Restricted Person against any and all of the
obligations of Borrower or such Restricted Person now or hereafter existing
under this Agreement or any other Loan Document to such Lender or LC Issuer or
their respective Affiliates, irrespective of whether or not such Lender, LC
Issuer, or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Restricted
Person may be

 

   119    CREDIT AGREEMENT



--------------------------------------------------------------------------------

contingent or unmatured or are owed to a branch, office, or Affiliate of such
Lender or LC Issuer different from the branch, office, or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, LC Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, LC Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, LC Issuer or their respective Affiliates may have. Each Lender and
LC Issuer agrees to notify Borrower and Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 10.15 Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to Administrative Agent, LC Issuer or any Lender, or the
Administrative Agent, LC Issuer or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent, LC
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and LC Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and LC Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 10.16 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

   120    CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

   121    CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

KINGFISHER MIDSTREAM, LLC, Borrower By:  

/s/ Michael S. Christopher

  Name: Michael S. Christopher   Title: Chief Financial Officer

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, Administrative Agent, LC Issuer and a Lender By:  

/s/ Darrell Holley

  Name: Darrell Holley   Title: Managing Director By:  

/s/ Casey Lowary

  Name: Casey Lowary   Title: Managing Director

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

EAST WEST BANK, as Lender By:  

/s/ Patrick Leznicki

  Name: Patrick Leznicki   Title: Senior Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:  

/s/ Brandon Kast

  Name: Brandon Kast   Title: Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as Lender By:  

/s/ William W. Brown

  Name: William W. Brown   Title: Executive Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

IBERIABANK, as Lender By:  

/s/ Moni Collins

  Name: Moni Collins   Title: Senior Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK, as Lender By:  

/s/ Mark A. Serice

  Name: Mark A. Serice   Title: Senior Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Kevin Dunlap

  Name: Kevin Dunlap   Title: Vice President

SIGNATURE PAGE FOR KINGFISHER MIDSTREAM, LLC CREDIT AGREEMENT